--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


CREDIT AGREEMENT


dated as of


March 25, 2020


among


ARCONIC ROLLED PRODUCTS CORPORATION
(to be known as ARCONIC CORPORATION),
as Borrower,


the Designated Borrowers from Time to Time Party Hereto,


The Lenders and Issuing Banks Party Hereto,


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
GOLDMAN SACHS BANK USA
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners
and


ABN AMRO CAPITAL USA LLC,
BNP PARIBAS SECURITIES CORP.,
CREDIT SUISSE LOAN FUNDING LLC,
DEUTSCHE BANK SECURITIES INC.,
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
PNC CAPITAL MARKETS LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
TD SECURITIES (USA) LLC
and
U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers
for the Term Facility and the Revolving Credit Facility Provided for Herein
and


MIZUHO BANK, LTD.
and
SUMITOMO MITSUI BANKING CORPORATION,
as Joint Lead Arrangers for the Revolving Credit Facility Provided for Herein



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 




Page
     
ARTICLE I
    
Definitions
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
78
SECTION 1.03.
Terms Generally
78
SECTION 1.04.
Accounting Terms; GAAP; Borrower Representative; Timing
79
SECTION 1.05.
Pro Forma Calculations
80
SECTION 1.06.
Interest Rates; LIBOR or EURIBOR Notification
80
SECTION 1.07.
Limited Condition Transaction
80
SECTION 1.08.
Ratio Calculations
81
SECTION 1.09.
Change in GAAP
82
SECTION 1.10.
Divisions
82
SECTION 1.11.
Currency Translation
82
     
ARTICLE II
 
The Credits
 
SECTION 2.01.
Commitments
82
SECTION 2.02.
Loans and Borrowings
83
SECTION 2.03.
Requests for Borrowings
83
SECTION 2.04.
[Reserved].
84
SECTION 2.05.
Letters of Credit
84
SECTION 2.06.
Funding of Borrowings
92
SECTION 2.07.
Interest Elections
93
SECTION 2.08.
Termination and Reduction of Commitments
95
SECTION 2.09.
Repayment of Loans; Evidence of Debt
95
SECTION 2.10.
Amortization of Term Loans
96
SECTION 2.11.
Prepayment of Loans
98
SECTION 2.12.
Fees
102
SECTION 2.13.
Interest
103
SECTION 2.14.
Alternate Rate of Interest
104
SECTION 2.15.
Increased Costs
105
SECTION 2.16.
Break Funding Payments
107
SECTION 2.17.
Taxes
108
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
112
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
114
SECTION 2.20.
Defaulting Lenders
115



ii

--------------------------------------------------------------------------------

SECTION 2.21.
Incremental Extensions of Credit
118
SECTION 2.22.
Extension of Maturity Date
122
SECTION 2.23.
Refinancing Facilities
125
     
ARTICLE III
 
Representations and Warranties
 
SECTION 3.01.
Organization; Powers
127
SECTION 3.02.
Authorization; Due Execution and Delivery; Enforceability
127
SECTION 3.03.
Governmental Approvals; No Conflicts
128
SECTION 3.04.
Financial Condition; No Material Adverse Change
128
SECTION 3.05.
Properties
128
SECTION 3.06.
Litigation and Environmental Matters
129
SECTION 3.07.
Compliance with Laws
129
SECTION 3.08.
Sanctions; Anti-Corruption Laws
129
SECTION 3.09.
Investment Company Status
130
SECTION 3.10.
Federal Reserve Regulations
130
SECTION 3.11.
Taxes
130
SECTION 3.12.
ERISA
130
SECTION 3.13.
Disclosure
130
SECTION 3.14.
Subsidiaries
131
SECTION 3.15.
Solvency
131
SECTION 3.16.
Collateral Matters
131
     
ARTICLE IV
 
Conditions
 
SECTION 4.01.
Effective Date
132
SECTION 4.02.
Each Credit Event
135      
ARTICLE V
 
Affirmative Covenants
 
SECTION 5.01.
Financial Statements and Other Information
136
SECTION 5.02.
Notices of Material Events
138
SECTION 5.03.
Information Regarding Collateral
139
SECTION 5.04.
Existence; Conduct of Business
139
SECTION 5.05.
Payment of Taxes
139
SECTION 5.06.
Maintenance of Properties
139
SECTION 5.07.
Insurance
139
SECTION 5.08.
[Reserved]
140
SECTION 5.09.
Books and Records; Inspection and Audit Rights
140
SECTION 5.10.
Compliance with Laws
140
SECTION 5.11.
Use of Proceeds; Letters of Credit
140



iii

--------------------------------------------------------------------------------

SECTION 5.12.
Additional Subsidiaries
141
SECTION 5.13.
Further Assurances
142
SECTION 5.14.
Credit Ratings
143
SECTION 5.15.
Post-Effective Date Matters
143

SECTION 5.16.
[Reserved]
143
SECTION 5.17.
Designation of Subsidiaries
143
     
ARTICLE VI
 
Negative Covenants
 
SECTION 6.01.
Indebtedness; Certain Equity Securities
144
SECTION 6.02.
Liens
150
SECTION 6.03.
Fundamental Changes
154
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
156
SECTION 6.05.
Asset Sales
161
SECTION 6.06.
Sale and Leaseback Transactions
163
SECTION 6.07.
Hedging Agreements and Commercial Agreements.
164
SECTION 6.08.
Restricted Payments; Certain Payments of Junior Indebtedness
164
SECTION 6.09.
Transactions with Affiliates
167
SECTION 6.10.
Restrictive Agreements
168
SECTION 6.11.
Amendment of Material Documents, Etc.
169
SECTION 6.12.
Consolidated Interest Coverage Ratio
169
SECTION 6.13.
Consolidated Total Leverage Ratio
169
SECTION 6.14.
Changes in Fiscal Periods
170      
ARTICLE VII
 
Events of Default
 
SECTION 7.01.
Events of Default
170
SECTION 7.02.
Exclusion of Certain Subsidiaries
173
     
ARTICLE VIII
 
The Administrative Agent
 
SECTION 8.01.
Appointment and Other Matters
174
SECTION 8.02.
Administrative Agent’s Reliance, Indemnification, Etc.
177
SECTION 8.03.
Successor Administrative Agent
179
SECTION 8.04.
Acknowledgments of Lenders and Issuing Banks
180
SECTION 8.05.
Collateral Matters
180
SECTION 8.06.
Certain ERISA Matters
183





iv

--------------------------------------------------------------------------------

ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.
Notices
184
SECTION 9.02.
Waivers; Amendments
188
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
192
SECTION 9.04.
Successors and Assigns
194
SECTION 9.05.
Survival
200
SECTION 9.06.
Counterparts; Integration; Effectiveness
201
SECTION 9.07.
Severability
202
SECTION 9.08.
Right of Setoff
202
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
203
SECTION 9.10.
WAIVER OF JURY TRIAL
203
SECTION 9.11.
Headings
204
SECTION 9.12.
Confidentiality
204
SECTION 9.13.
Interest Rate Limitation
205
SECTION 9.14.
Release of Liens and Guarantees
205
SECTION 9.15.
USA PATRIOT Act Notice
206
SECTION 9.16.
No Fiduciary Relationship
206
SECTION 9.17.
Non-Public Information
207
SECTION 9.18.
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
208
SECTION 9.19.
Judgment Currency
208
SECTION 9.20.
Cashless Settlement
209
SECTION 9.21.
Acknowledgement Regarding Any Supported QFCs
209
SECTION 9.22.
Designated Borrowers
209



SCHEDULES:
         
Schedule 1.02
—
Mortgaged Property
Schedule 1.03
—
Designated Borrowers
Schedule 1.04
—
Existing Letters of Credit
Schedule 1.05
—
Excluded Subsidiaries
Schedule 2.01
—
Commitments and LC Commitments
Schedule 3.14
—
Subsidiaries
Schedule 5.15
—
Post-Closing Undertakings
Schedule 6.01
—
Existing Indebtedness
Schedule 6.02
—
Existing Liens
Schedule 6.04
—
Existing Investments
Schedule 6.05
—
Proposed Asset Sales
Schedule 6.10
—
Existing Restrictions



v

--------------------------------------------------------------------------------

EXHIBITS:
         
Exhibit A
—
Form of Assignment and Assumption
Exhibit B
—
Form of Intercreditor Agreement
Exhibit C
—
Form of Collateral Agreement
Exhibit D
—
Form of Perfection Certificate
Exhibit E
—
Form of Guarantee Agreement
Exhibit F
—
Form of Global Intercompany Note
Exhibit G
—
Auction Procedures
Exhibit H
—
Form of Affiliated Lender Assignment and Assumption
Exhibit I
—
Form of Maturity Date Extension Request
Exhibit J-1
—
Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit J-2
—
Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes
Exhibit J-3
—
Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit J-4
—
Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes
Exhibit K
—
Form of Secured Supply Chain Financing Designation
Exhibit L
—
Form of Solvency Certificate
Exhibit M
—
Form of Borrowing Request
Exhibit N-1
—
Form of Designated Borrower Joinder
Exhibit N-2
—
Form of Designated Borrower Termination



vi

--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 25, 2020 (this “Agreement”), among ARCONIC
ROLLED PRODUCTS CORPORATION (to be known as ARCONIC CORPORATION), a Delaware
corporation (the “Borrower”), the DESIGNATED BORROWERS party hereto from time to
time, the LENDERS and ISSUING BANKS party hereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.
 
The Borrower has requested that the Lenders extend credit in the form of (a)
Initial Term Loans on the Effective Date to the Borrower in an aggregate
principal amount equal to $600,000,000, and (b) the Revolving Lenders extend
credit in the form of Revolving Loans and the Issuing Banks issue Letters of
Credit, in each case at any time and from time to time during the Revolving
Availability Period to the Borrower such that the Aggregate Revolving Exposure
will not exceed $1,000,000,000 at any time.  The Net Proceeds of the Initial
Term Loans, together with the Net Proceeds of the Senior Notes in an aggregate
principal amount of $600,000,000, will be used by the Borrower and its
subsidiaries (i) to make the Effective Date Distribution, (ii) to pay fees and
expenses related to the foregoing transactions and (iii) for general corporate
purposes.  The proceeds of the Revolving Loans will be used on and after the
date of the Spin-Off for working capital and other general corporate purposes
(including acquisitions and other Investments and Restricted Payments permitted
by this Agreement) of the Borrower and the Restricted Subsidiaries.  Letters of
Credit will be used by the Borrower and the Restricted Subsidiaries for general
corporate purposes.
 
The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acceptable Intercreditor Agreement” means a customary intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent and
the Borrower.
 
“Additional Lender” has the meaning assigned to such term in Section 2.21(c).
 
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
 

--------------------------------------------------------------------------------

any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) for Borrowings denominated in dollars, (i) the
LIBO Rate for dollars for such Interest Period (or such date, as applicable)
multiplied by (ii) the Statutory Reserve Rate and (b) for Borrowings denominated
in a Permitted Foreign Currency (other than Euro), the LIBO Rate for such
currency for such Interest Period.  Notwithstanding the foregoing, in no event
shall the Adjusted LIBO Rate at any time be less than 0.00% per annum.
 
“Administrative Agent” means JPMorgan (including its branches and affiliates),
in its capacity as administrative agent and collateral agent hereunder and under
the other Loan Documents, and its successors in such capacity as provided in
Article VIII.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any U.K. Financial Institution.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly, Controls or is Controlled by or is under common Control
with the Person specified.
 
“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and a Purchasing Borrower Party (with the consent of
any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit H or any other form approved by the
Administrative Agent.
 
“Aggregate Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders at such time.
 
“Aggregate Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all the Revolving Lenders at such time.
 
“Agreement” has the meaning assigned to such term in the introductory statement
to this Agreement.
 
“Agreement Currency” has the meaning assigned to such term in Section 9.19.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the applicable
Screen Rate (or if that Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately
 
2

--------------------------------------------------------------------------------

11:00 a.m. London time on such day.  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.  If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Section
2.14 hereof, then the Alternate Base Rate shall be the greater of clause (a) and
(b) above and shall be determined without reference to clause (c) above.  For
the avoidance of doubt, if the Alternate Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
 
“Alternative Incremental Facility Debt” means any Indebtedness incurred by the
Borrower in the form of one or more series of senior secured notes, bonds or
debentures and/or term loans secured on a pari passu basis with or junior basis
to the Loans or senior unsecured notes or term loans or senior subordinated
notes or any bridge facility; provided that (i) if such Indebtedness is secured,
such Indebtedness shall be secured by the Collateral on a pari passu or junior
basis with the Loan Document Obligations and is not secured by any property or
assets of any member of the Restricted Group other than the Collateral, (ii)
such Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the Latest Maturity Date (or in the case of Indebtedness
secured on a junior basis to the Loan Document Obligations or unsecured
Indebtedness, the date that is 90 days after the Latest Maturity Date) at the
time such Indebtedness is incurred (except, in each case, upon the occurrence of
an event of default, a change in control, an event of loss or an asset
disposition or in the case of Indebtedness secured by the Collateral on a pari
passu basis with the Liens securing the Obligations, amortization not in excess
of 1.00% per annum); provided that the requirements set forth in this clause
(ii) shall not apply to any Indebtedness consisting of a customary bridge
facility so long as such bridge facility, subject to customary conditions, would
either automatically be converted into or required to be exchanged for permanent
refinancing that does not mature earlier than the Latest Maturity Date, (iii)
the mandatory prepayment provisions of any such Indebtedness shall not be more
favorable to the applicable lenders or creditors than those of the Term Loans
(as determined in good faith by the Borrower) unless (x) the Lenders of the Term
Loans also receive the benefit of such more favorable terms or (y) such
provisions apply after the Latest Maturity Date at the time and (iv) such
Indebtedness is not guaranteed by any Subsidiaries other than the Loan Parties.
 
“Anti-Corruption Laws” means all anti-bribery or anti-corruption laws, and
regulations of any Governmental Authority applicable to the Borrower or any of
its Subsidiaries.
 
“Applicable Parties” has the meaning given to such term in Section 9.01(d)(iii).
 
“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Revolving Lender’s share of the total Revolving
Exposure at that time); provided that, at any time any Revolving Lender shall be
a Defaulting Lender, for purposes of Section 2.20(d)(ii), “Applicable
Percentage” shall mean the percentage of
 
3

--------------------------------------------------------------------------------

the total Revolving Commitments (disregarding any such Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment.  If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments of Revolving Loans and LC Exposures
that occur after such termination or expiration and to any Lender’s status as a
Defaulting Lender at the time of determination.
 
“Applicable Rate” means, for any day:
 
(a)          with respect to any Loan that is an Initial Term Loan, 2.75% per
annum in the case of Eurocurrency Loans and 1.75% per annum in the case of ABR
Loans; and
 
(b)          with respect to (i) any Loan that is a Revolving Loan and (ii) the
commitment fees payable hereunder in respect of unused Revolving Commitments
after the Effective Date, the applicable rate per annum set forth below in the
“Eurocurrency Loans”, “ABR Loans” or “Commitment Fee” column, as applicable,
based upon the Consolidated Total Leverage Ratio as of the end of the fiscal
quarter of the Borrower for which consolidated financial statements have most
recently been delivered to the Administrative Agent pursuant to Section 5.01(a)
or 5.01(b); provided that until the delivery of such consolidated financial
statements as of and for the first full fiscal quarter of the Borrower beginning
after the Effective Date, the Applicable Rate shall be that set forth below in
Level II:
 


Level
 
Consolidated Total
Leverage Ratio
Eurocurrency
Loans
ABR Loans
Commitment Fee
I
 
≥ 2.00 to 1.00
2.25%
1.25%
0.40%
II
 
> 1.00 to 1.00 and
< 2.00 to 1.00
2.00%
1.00%
0.35%
III
 
≤ 1.00 to 1.00
1.75%
0.75%
0.30%



For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Consolidated Total Leverage Ratio shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent pursuant to Section 5.01(a) or 5.01(b) of the consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided that the Consolidated Total
Leverage Ratio shall be deemed to be in Level I at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrower
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or 5.01(b) or the certificate of a Financial
Officer required to be delivered by it pursuant to Section 5.01(c) during the
period from the expiration of the time for delivery thereof until such
consolidated financial statements and such certificate are delivered.
 
4

--------------------------------------------------------------------------------

“Approved Asset Disposition” means any of the sales, dispositions or other
transactions listed on Schedule 6.05.
 
“Approved Fund” means, with respect to any Lender or Eligible Assignee, any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and that is administered, advised or managed
by (a) such Lender or Eligible Assignee, (b) an Affiliate of such Lender or
Eligible Assignee or (c) an entity or an Affiliate of an entity that
administers, advises or manages such Lender or Eligible Assignee.
 
“Arconic” means Arconic Inc. (to be known as Howmet Aerospace Inc.), a Delaware
corporation.
 
“Arrangers” means, collectively, JPMorgan, Goldman Sachs Bank USA and Citigroup
Global Markets, Inc. in their capacities as joint lead arrangers and joint
bookrunners and ABN AMRO Capital USA LLC, BNP Paribas Securities Corp., Credit
Suisse Loan Funding LLC, Deutsche Bank Securities Inc., Fifth Third Bank,
National Association, PNC Capital Markets LLC, SunTrust Robinson Humphrey, Inc.,
TD Securities (USA) LLC, and U.S. Bank National Association, in their capacities
as joint lead arrangers for the credit facilities provided for herein, and
Mizuho Bank, Ltd. and Sumitomo Mitsui Banking Corporation, in their capacities
as joint lead arrangers for the revolving credit facility provided for herein.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
records generated by the use of an electronic platform) approved by the
Administrative Agent.
 
“Auction” means an auction pursuant to which a Purchasing Borrower Party offers
to purchase Term Loans pursuant to the Auction Procedures.
 
“Auction Manager” means any financial institution or advisor employed by the
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Auction; provided that the Borrower shall not
designate the Administrative Agent as the Auction Manager without the written
consent of the Administrative Agent (it being understood and agreed that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Manager).
 
“Auction Procedures” means the procedures set forth in Exhibit G.
 
“Auction Purchase Offer” means an offer by a Purchasing Borrower Party to
purchase Term Loans of one or more Classes pursuant to an auction process
conducted in accordance with the Auction Procedures and otherwise in accordance
with Section 9.04(e).
 
5

--------------------------------------------------------------------------------

“Audited Financial Statements” the audited combined balance sheets of the
Borrower dated December 31, 2018 and December 31, 2017, and the related audited
combined statements of operations, comprehensive income, equity (deficit) and
cash flows as of and for the fiscal years ended December 31, 2018, December 31,
2017 and December 31, 2016, audited and reported on by PricewaterhouseCoopers
LLP.
 
“Available Amount” means, at any time,
 
(a)          the sum of:
 
(i)           $50,000,000, plus
 
(ii)          50% of the Consolidated Net Income of the Borrower for the period
(taken as one accounting period) from the first day of the first fiscal quarter
of the Borrower during which the Effective Date occurred to and including the
last day of the Borrower’s most recently ended fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b),
as applicable, or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit, plus
 
(iii)         the Net Proceeds from any sale or issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower, plus
 
(iv)         the aggregate amount of prepayments declined by the Term Lenders
and retained by the Borrower pursuant to Section 2.11(f), plus
 
(v)          to the extent not already included in the calculation of
Consolidated Net Income and without duplication of clause (vi) below and of any
amount deducted from the calculation of Investments or applied to increase
Investment capacity under this Agreement, the amounts of any dividends in cash
or Permitted Investments or other returns, profits, distributions and similar
amounts (whether by means of a sale or other disposition, a repayment of a loan
or advance, a dividend or otherwise) received by the Borrower and the Restricted
Subsidiaries on Investments made using the Available Amount, in each case up to
the original amount of such Investments; plus
 
(vi)         to the extent not already included in the calculation of
Consolidated Net Income and without duplication of clause (v) above and of any
amount deducted from the calculation of Investments or otherwise applied to
increase Investment capacity under this Agreement, the amount of any Investment
made using the Available Amount in any Unrestricted Subsidiary that has been
re-designated as a Restricted Subsidiary or that has been merged, amalgamated or
consolidated with or into the Borrower or any of the Restricted Subsidiaries (up
to the lesser of (A) the fair market value determined in good faith by the
Borrower of the Investments of the Borrower and the Restricted Subsidiaries in
such Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation and (B) the fair market value determined in good faith by the
 
6

--------------------------------------------------------------------------------

Borrower of the original Investment by the Borrower and the Restricted
Subsidiaries in such Unrestricted Subsidiary); minus
 
(b)          the sum since the Effective Date of (i) Investments, loans and
advances previously or concurrently made in reliance on the Available Amount,
plus (ii) Restricted Payments previously or concurrently made in reliance on the
Available Amount, plus (iii) Restricted Debt Payments previously or concurrently
made in reliance on the Available Amount.
 
 “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.
 
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
 
“Back to Back Arrangements” means any aggregated exposure transactions between
or among the Borrower or any Restricted Subsidiaries, in connection with
facilitating any Hedging Agreements; provided that, for such arrangements to
constitute Back to Back Arrangements, such arrangements must be settled in cash,
which for this purpose shall include netting of obligations, on or prior to the
date that is (a) if a Restricted Subsidiary organized under the laws of the
Russian Federation is a party to such arrangement, 110 calendar days and (b) in
all other cases, on or prior to the date that is 45 calendar days, in each case
after the date of any corresponding settlement with the third party counterparty
to such Hedging Agreement.
 
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy, insolvency proceeding or Bail-In Action, or
has had a receiver, conservator, trustee, administrator, custodian, examiner,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment or has become the subject of a Bail-In
Action; provided that a Bankruptcy Event shall not result solely by virtue of
any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or an Undisclosed Administration; provided
further that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such
 
7

--------------------------------------------------------------------------------

Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.
 
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate or the EURIBO Rate, as the case may be, for
syndicated credit facilities denominated in dollars or the applicable Permitted
Foreign Currency and (b) the Benchmark Replacement Adjustment; provided that, if
the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for all purposes of this
Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its
reasonable discretion.
 
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate or the EURIBO Rate, as the case
may be, with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate or the EURIBO Rate,
as the case may be, with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities denominated in dollars or the applicable Permitted
Foreign Currency at such time (for the avoidance of doubt, such Benchmark
Replacement Adjustment shall not be in the form of a reduction to the Applicable
Rate).
 
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
 
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate or the EURIBO Rate:
 
8

--------------------------------------------------------------------------------

(1)          in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the applicable Screen Rate permanently or indefinitely ceases
to provide the applicable Screen Rate; or
 
(2)          in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.
 
“Benchmark Transition Event”  means the occurrence of one or more of the
following events with respect to the LIBO Rate or the EURIBO Rate:
 
(1)          a public statement or publication of information by or on behalf of
the administrator of the applicable Screen Rate announcing that such
administrator has ceased or will cease to provide the applicable Screen Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the applicable Screen Rate;
 
(2)          a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the applicable Screen Rate, a resolution authority with jurisdiction over
the administrator for the applicable Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
applicable Screen Rate, in each case which states that the administrator of the
applicable Screen Rate has ceased or will cease to provide the applicable Screen
Rate permanently or indefinitely; provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the applicable Screen Rate; and/or
 
(3)          a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate announcing that
the applicable Screen Rate is no longer representative.
 
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Borrower, or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.
 
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
or the EURIBO Rate, as the case may be, and solely to the extent that the
 
9

--------------------------------------------------------------------------------

LIBO Rate or the EURIBO Rate, as the case may be, has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate or the EURIBO Rate, as applicable, for all purposes
hereunder in accordance with Section 2.14 and (y) ending at the time that a
Benchmark Replacement has replaced the LIBO Rate or the EURIBO Rate, as
applicable, for all purposes hereunder pursuant to Section 2.14.
 
“Beneficial Ownership Certification” means a certification regarding individual
beneficial ownership solely to the extent expressly required by 31 C.F.R. §
1010.230 (the “Beneficial Ownership Regulation”).
 
“Beneficial Ownership Regulation” has the meaning specified in the definition of
Beneficial Ownership Certification.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Borrower” has the meaning assigned to such term in the introductory statement
to this Agreement.
 
“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
 
“Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing (i)
denominated in dollars, $5,000,000, (ii) denominated in Euro, €5,000,000 and
(iii) denominated in a Permitted Foreign Currency other than Euro, the smallest
amount that is a multiple of 1,000,000 units of such currency and that has a
Dollar Equivalent of $5,000,000 or more and (b) in the case of an ABR Borrowing,
$1,000,000.
 
“Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing (i)
denominated in dollars, $500,000, (ii) denominated in Euro, €500,000 and (iii)
denominated in a Permitted Foreign Currency other than Euro, the smallest amount
that is a multiple of 500,000 units of such currency and that has a Dollar
Equivalent of $500,000 or more and (b) in the case of an ABR Borrowing,
$100,000.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit M (or such other form approved by the Administrative Agent and otherwise
consistent with the requirements of Section 2.03).
 
10

--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan (other than any Loan denominated in Euro), the term “Business Day” shall
also exclude any day on which banks are not open for dealings in deposits in the
applicable currency in the London interbank market or any day on which banks in
London are not open for general business and (b) when used in connection with a
Eurocurrency Loan denominated in Euro, the term “Business Day” shall also
exclude any day that is not a TARGET day.
 
“Calculation Date” shall mean (a) each date (with such date to be reasonably
determined by the Administrative Agent) that is on or about the date of (i) a
Borrowing Request or an Interest Election Request with respect to any Revolving
Loan, (ii) the issuance of a Letter of Credit or (iii) the date on which any
reimbursement of an LC Disbursement is required to be made, (b) the last
Business Day of each calendar quarter, (c) if an Event of Default has occurred
and is continuing, any other Business Day as determined by the Administrative
Agent in its sole discretion, and (d) any other Business Day as determined by
the Administrative Agent in its reasonable discretion.
 
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its consolidated Subsidiaries
during such period which, in accordance with GAAP, are or should be included in
“capital expenditures”.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP (subject to the
provisions of Section 1.04), and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP (subject to the
provisions of Section 1.04).
 
“Captive Insurance Subsidiary” means a Subsidiary of the Borrower established
for the purpose of, and to be engaged solely in the business of, insuring the
businesses or facilities owned or operated by the Borrower or any of its
Subsidiaries or joint ventures.
 
“Cash Management Financing Facilities” has the meaning assigned to such term in
the definition of “Secured Cash Management Obligations”.
 
“Cash Management Services” means the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, single entity or
multi-entity multicurrency notional pooling structures, temporary advances,
interest and fees and interstate depository network services), netting services,
employee credit or purchase card programs and similar programs, in each case
provided to the Borrower or any Restricted Subsidiary.
 
11

--------------------------------------------------------------------------------

“Change in Control” means (i) prior to the consummation of the Spin-Off, any
Person other than Arconic or any of its wholly owned Subsidiaries shall have
acquired ownership, directly or indirectly, beneficially or of record, of any of
the Equity Interests in the Borrower or (ii) after the consummation of the
Spin-Off, (a) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder), of 35% or more of the Voting Equity Interests
in the Borrower; provided, however, that this clause (a) shall not include any
transaction where (x) the Borrower becomes a direct or indirect wholly owned
subsidiary of a holding company, and (y) the direct or indirect holders of the
Voting Equity Interests of such holding company immediately following that
transaction are substantially the same as the holders of the Borrower’s Voting
Equity Interests immediately prior to that transaction; or (b) the occurrence of
a “Change in Control” as defined in the Senior Notes Documents.
 
For purposes of this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act and (ii) the phrase Person
or “group” is within the meaning of Section 13(d) or 14(d) of the Exchange Act,
but excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan.
 
“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated thereunder or issued
in connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, in each case pursuant to Basel
III, in each case shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.
 
“Charges” has the meaning assigned to such term in Section 9.13.
 
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial
Term Loans, Incremental Revolving Loans, Incremental Term Loans or Refinancing
Term Loans, (b) any Commitment, refers to whether such Commitment is a Revolving
Commitment, a Term Commitment in respect of Initial Term Loans, a Commitment in
respect of any Incremental Revolving Loans or a Commitment in respect of any
Incremental Term Loans or Refinancing Term Loans and (c) any Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class.
 
12

--------------------------------------------------------------------------------

Incremental Revolving Loans, Incremental Term Loans and Refinancing Term Loans
that have different terms and conditions (together with the Commitments in
respect thereof) shall be construed to be in different Classes.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations, but excluding, for the avoidance of
doubt, the Excluded Property.
 
“Collateral Agreement” means the Collateral Agreement among the Loan Parties and
the Administrative Agent, substantially in the form of Exhibit C, or any other
collateral agreement reasonably requested (in accordance with the Collateral and
Guarantee Requirement) by the Administrative Agent.
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a)          the Administrative Agent shall have received from the Borrower,
each other Loan Party and each Designated Subsidiary (i) a counterpart of each
Security Document to which such Person is a party duly executed and delivered on
behalf of such Person or (ii) in the case of any Subsidiary that becomes a Loan
Party or a Designated Subsidiary after the Effective Date, a supplement to the
Collateral Agreement in substantially the form attached as Exhibit I thereto, a
supplement to the Guarantee Agreement in substantially the form attached as
Exhibit I thereto, a Patent Security Agreement, Trademark Security Agreement
and/or Copyright Security Agreement (each as defined in the Collateral
Agreement, and to the extent applicable) and other security documents reasonably
requested by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security Documents
in effect on the Effective Date), duly executed and delivered on behalf of such
Person, in each case, together with opinions and documents of the type referred
to in Sections 4.01(b) and (c) with respect to such Person as may be reasonably
requested by the Administrative Agent;
 
(b)          (i) all outstanding Equity Interests (other than any Equity
Interest constituting Excluded Property) of each Restricted Subsidiary that is a
Material Subsidiary, in each case owned by any Loan Party, shall have been
pledged pursuant to the Collateral Agreement; provided that the Loan Parties
shall not be required to pledge Excluded Property and (ii) the Administrative
Agent shall, to the extent required by the Collateral Agreement, have received
certificates or other instruments representing all such Equity Interests of any
Restricted Subsidiary (other than any Equity Interest constituting Excluded
Property) held by any Loan Party, together with undated stock powers or other
appropriate instruments of transfer with respect thereto endorsed in blank (to
the extent applicable and provided that no Loan Party shall have any obligation
to deliver a certificate or other instrument representing any such Equity
Interest if such Equity Interest is uncertificated);
 
13

--------------------------------------------------------------------------------

(c)          (i) all Indebtedness of the Borrower and each Subsidiary that is
owing to any Loan Party shall be evidenced by, at the Loan Party’s option, a
Global Intercompany Note or one or more standalone promissory notes (in each
case to the extent required by Section 6.04(f)), and shall be Collateral
pursuant to the applicable Security Documents; and (ii) the Administrative Agent
shall have received the Global Intercompany Note and all such promissory notes
with a principal amount of $25,000,000 or more, together with undated
instruments of transfer with respect thereto endorsed in blank;
 
(d)          all financing statements and other appropriate filings or
recordings, including Uniform Commercial Code financing statements, required by
law or specified in the Security Documents to be filed, registered or recorded
on the Effective Date (or on the applicable date the Collateral and Guarantee
Requirement is required to be satisfied with respect to the relevant assets
pursuant to Sections 5.12, 5.13 and 5.15 hereof or applicable provisions in the
Security Documents) shall have been so filed, registered or recorded or
delivered to the Administrative Agent for such filing, registration or
recording;
 
(e)          the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property (provided that if the Mortgaged
Property is in a jurisdiction that imposes a mortgage recording or similar tax
on the amount secured by such Mortgage, then the amount secured by such Mortgage
shall be limited to the fair market value, as reasonably determined by the
Borrower in good faith, of such Mortgaged Property), (ii) a policy or policies
of title insurance issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid and enforceable first Lien on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
to the extent available in the applicable jurisdiction at commercially
reasonable rates (it being agreed that the Administrative Agent shall accept
zoning reports from a nationally recognized zoning company in lieu of zoning
endorsements to such title insurance policies), in an amount equal to the fair
market value of such Mortgaged Property as reasonably determined by the Borrower
in good faith, provided that in no event will the Borrower be required to obtain
independent appraisals or other third-party valuations of such Mortgaged
Property, unless required by FIRREA or other applicable law, provided, however,
the Borrower shall provide to the title company such supporting information with
respect to its determination of Fair Market Value as may be reasonably required
by the title company, (iii) with respect to each Mortgaged Property located in
the United States, a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination (together with a notice about special
flood hazard area status and flood disaster assistance, which, if applicable,
shall be duly executed by the applicable Loan Party relating to such Mortgaged
Property), and, if any such Mortgaged Property is located in an area determined
by the Federal Emergency Management Agency to have special flood hazards,
evidence of such flood insurance as may be required under the Flood Insurance
Laws and (iv) such customary surveys (or existing surveys together with
no-change affidavits of such Mortgaged Property or survey alternatives,
including
 
14

--------------------------------------------------------------------------------

express maps), abstracts, legal opinions, title documents and other documents as
the Administrative Agent or the Required Lenders may reasonably request with
respect to any such Mortgage or Mortgaged Property; provided that (x) the
requirements of the foregoing clauses (i), (ii), (iii) and (iv) shall be
completed on or before, (1) in the case of Mortgaged Property owned on the
Effective Date, the date that is 90 days after the Effective Date (or such
longer period as the Administrative Agent may, in its reasonable discretion,
agree (such approval or consent not to be unreasonably withheld or delayed)) in
accordance with Section 5.15 or (2) in the case of other Mortgaged Property, the
date required by Section 5.12(a) or 5.13(a), as applicable, (y) legal opinions
referred to in the foregoing clause (iv) shall be limited to the purposes of
obtaining customary legal opinions from counsel qualified to opine in the
jurisdiction where such Mortgaged Property is located regarding solely the
enforceability of the Mortgage for such Mortgaged Property and such other
customary matters as may be in form and substance reasonably satisfactory to the
Administrative Agent; and (z) no delivery of new surveys shall be required for
any Mortgaged Property where the title company will issue a lender’s title
policy with the standard survey exception omitted from such title policy and
affirmative endorsements that require a survey; and
 
(f)          to the extent required by the terms hereof or by the Security
Documents, each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.
 
Notwithstanding anything to the contrary, subject to the proviso set forth in
the following sentence, no Loan Party shall be required, nor shall the
Administrative Agent be authorized, (i) to perfect pledges, security interests
or mortgages of Collateral of Loan Parties by any means other than by (A)
filings pursuant to the Uniform Commercial Code, in the office of the Secretary
of State (or similar central filing office) of the relevant jurisdiction where
the grantor is located (as determined pursuant to the Uniform Commercial Code)
and filings in the applicable real estate records with respect to Mortgaged
Properties, (B) with respect to IP Rights, filings in the United States Patent
and Trademark Office and the United States Copyright Office as expressly
required in the Security Documents, and (C) delivery to the Administrative
Agent, to be held in its possession, of the Global Intercompany Note and all
Collateral consisting of intercompany notes in a principal amount of $25,000,000
or more, owed by a single obligor, stock certificates of Restricted Subsidiaries
and instruments, in each case as expressly required in the Security Documents or
(ii) to enter into any control agreement with respect to any cash and Permitted
Investments, other deposit accounts, securities accounts or commodities
accounts.  For the avoidance of doubt, and notwithstanding anything to the
contrary, including the foregoing, (x) no actions (including filings or
searches) shall be required in order to create or perfect any security interest
in any assets held or located outside of the United States of the Loan Parties
(including any IP Rights registered or applied-for in, or otherwise located in,
protected or arising under the laws of any jurisdiction outside the United
States) and (y) no foreign law security or pledge agreements or foreign law
mortgages or deeds shall be required outside of the United States with respect
to any Loan Party.
 
15

--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, any provision of this Agreement
that limits perfection requirements to perfection under U.S. law, filings of
Uniform Commercial Code financing statements or filings with the United States
Patent and Trademark Office or the United States Copyright Office shall not
apply to any assets (other than Excluded Property) of any Foreign Subsidiary
that becomes a Loan Party at the Borrower’s option pursuant to Section 5.12 and,
in the event the Borrower, at its option, elects to cause a Foreign Subsidiary
to become a Loan Party pursuant to Section 5.12, such Foreign Subsidiary shall
complete filings or take actions necessary to create and perfect security
interests in assets of such Foreign Subsidiary (other than Excluded Property
(including any additional categories of excluded assets that may be customary or
necessary under the requirements of law in the applicable jurisdiction of such
Foreign Subsidiary and of any applicable asset of such Foreign Subsidiary, as
reasonably agreed between the Administrative Agent and the Borrower)) in the
jurisdiction in which such Foreign Subsidiary or any other Loan Party is
organized or in the jurisdiction in which the assets of such Foreign Subsidiary
is located, including, in each case, the execution and delivery of security
agreements or pledge agreements relating to such assets of such Foreign
Subsidiary and governed by the laws of the jurisdiction in which such Foreign
Subsidiary is organized or in the jurisdiction in which such assets of such
Foreign Subsidiary is located.
 
“Commercial Agreement” shall mean any commodity prepayment contract, contract
with payment or performance delays or any other equivalent agreement, in each
case, relating to a commodity transaction that is not a Hedging Agreement,
resulting in a performance risk or credit exposure, as applicable.
 
“Commitment” means with respect to any Lender, such Lender’s Revolving
Commitment, Term Commitment, commitment in respect of any Incremental Revolving
Loans or commitment in respect of any Incremental Term Loans or any combination
thereof (as the context requires).
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.
 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.
 
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
 
16

--------------------------------------------------------------------------------

(1)          the rate, or methodology for this rate, and conventions for this
rate selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
 
(2)          if, and to the extent that, the Administrative Agent determines
that Compounded SOFR cannot be determined in accordance with clause (1) above,
then the rate, or methodology for this rate, and conventions for this rate that
the Administrative Agent determines in its reasonable discretion are
substantially consistent with any evolving or then-prevailing market convention
for determining compounded SOFR for syndicated credit facilities denominated in
dollars or the applicable Permitted Foreign Currency at such time;
 
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consenting Lender” has the meaning assigned to such term in Section 2.22(a).
 
“Consolidated Debt” means, as of any date, the aggregate principal amount of
Indebtedness of the type specified in the following clauses of the definition of
“Indebtedness”:  clause (a), clause (b), clause (c), clause (e), clause (h),
clause (i) (but only to the extent drawn and unreimbursed after one Business
Day), clause (j), clause (l) and clauses (f) and (g) (but in each case of clause
(f) and (g) only to the extent supporting Indebtedness of the types referred to
above), in each case relating to the Restricted Group outstanding as of such
date determined on a consolidated basis.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus
 
(a) without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of:
 
(i) total interest expense for such period, and, to the extent not reflected in
such total interest expense, the sum of (A) premium payments, debt discount,
fees, charges and related expenses incurred in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, plus (B) the portion of rent expense with respect to such
period under Capital Leases that is treated as interest expense in accordance
with GAAP, plus (C) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, plus (D) bank and letter of credit fees and
 
17

--------------------------------------------------------------------------------

costs of surety bonds in connection with financing activities, plus (E) any
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any Permitted Receivables Facility, plus (F) amortization or
write-off of deferred financing fees, debt issuance costs, debt discount or
premium, terminated hedging obligations and other commissions, financing fees
and expenses and, adjusted, to the extent included, to exclude any refunds or
similar credits received in connection with the purchasing or procurement of
goods or services under any purchasing card or similar program,
 
(ii) provision for Taxes based on income, profits, revenue or capital for such
period, including, without limitation, state, franchise, excise, gross receipts,
value added, margins, and similar taxes and foreign withholding taxes (including
penalties and interest related to taxes or arising from tax examinations),
 
(iii) depreciation and amortization expense for such period,
 
(iv) costs and expenses incurred or attributed to the Borrower and its
Subsidiaries in connection with the Spin-Off, including but not limited to
severance costs, relocation costs, repositioning and other restructuring costs,
integration and facilities’ opening costs and other business optimization
expenses and operating improvements and establishment costs, recruiting fees,
signing costs, retention or completion bonuses, transition costs, costs related
to closure/consolidation of facilities, internal costs in respect of Spin-Off
related initiatives and curtailments or modifications to pension and
post-retirement employee benefit plans (including any settlement of pension
liabilities), contract terminations and professional and consulting fees
incurred in connection with any of the foregoing, in each case incurred in
connection with the Spin-Off during such period to the extent such incurrence
occurs prior to the one-year anniversary of the Effective Date (but excluding,
for the avoidance of doubt, any costs or expenses arising out of or relating to
the Grenfell Tower Fire),
 
(v) fees, costs and expenses incurred during such period in connection with any
proposed or actual permitted merger, acquisition, Investment, asset sale or
other disposition, debt incurrence or refinancing or other capital markets
transaction, without regard to the consummation thereof,
 
(vi) unusual, non-recurring, or exceptional expenses, losses or charges incurred
during such period (but excluding, for the avoidance of doubt, any expenses,
losses or charges arising out of or relating to the Grenfell Tower Fire);
provided that the aggregate amount added back to Consolidated EBITDA pursuant to
this clause (vi), together with the aggregate amount added back pursuant to
clause (xii) below shall not exceed 10% of Consolidated EBITDA (or, solely with
respect to any period ending during the first four full fiscal quarters
following the Effective Date, 15% of Consolidated EBITDA) for such period
(determined prior to all such addbacks and adjustments),
 
(vii) [reserved],
 
18

--------------------------------------------------------------------------------

(viii) any non-cash charges, losses or expenses for such period except to the
extent representing an accrual for future cash outlays (but excluding any
non-cash charge, loss or expense in respect of an item that was included in
Consolidated Net Income in a prior period and any non-cash charge, loss or
expense that relates to the write-down or write-off of inventory, other than any
write-down or write-off of inventory as a result of purchase accounting
adjustments in respect of any acquisition permitted by the credit facilities
provided for under this Agreement),
 
(ix) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments;
 
(x) (A) any losses relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period, (B) any losses during such period
attributable to early extinguishment of indebtedness or obligations under any
Hedging Agreement and (C) any gain relating to hedging obligations associated
with transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
pursuant to clauses (b)(iv) below,
 
(xi) any losses during such period resulting from the sale or disposition of any
asset outside the ordinary course of business, and
 
(xii) other add-backs and adjustments of the type set forth in (x) the Lender
Presentation, (y) the Form 10 and/or (z) the Information Memorandum incurred
during such period; provided, that the aggregate amount added back to
Consolidated EBITDA pursuant to this clause (xii), together with the aggregate
amount added back pursuant to clause (vi) above shall not exceed 10% of
Consolidated EBITDA (or, solely with respect to any period ending during the
first four full fiscal quarters following the Effective Date, 15% of
Consolidated EBITDA) for such period (determined prior to all such add-backs and
adjustments),
 
minus
 
(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of
 
(i) interest income for such period,
 
(ii) any non-cash gains for such period (other than any such non-cash gains (A)
in respect of which cash was received in a prior period or will be received in a
future period and (B) that represent the reversal of any accrual in a prior
period for, or the reversal of any cash reserves established in a prior period
for, anticipated cash charges),
 
(iii) all gains during such period resulting from the sale or disposition of any
asset outside the ordinary course of business,
 
19

--------------------------------------------------------------------------------

(iv) (A) any gains relating to amounts received in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period, (B) any gains during such period
attributable to early extinguishment of Indebtedness or obligations under any
Hedging Agreement and (C) any loss relating to hedging obligations associated
with transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
pursuant to clause (a)(x) above,
 
(v) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments, and
 
(vi) all unusual, non-recurring or exceptional gains for such period.
 
In the event any Subsidiary shall be a subsidiary that is not wholly owned by
the Borrower, all amounts added back in computing Consolidated EBITDA for any
period pursuant to clause (a) above, and all amounts subtracted in computing
Consolidated EBITDA pursuant to clause (b) above, to the extent such amounts
are, in the reasonable judgment of a Financial Officer of the Borrower,
attributable to such subsidiary, shall be reduced by the portion thereof that is
attributable to the non-controlling interest in such subsidiary.
 
Notwithstanding the foregoing and any requirements of GAAP to the contrary,
Consolidated EBITDA shall be deemed to equal (a) $160,000,000 for the fiscal
quarter ended December 31, 2018, (b) $198,000,000 for the fiscal quarter ended
March 31, 2019, (c) $198,000,000 for the fiscal quarter ended June 30, 2019 and
(d) $199,000,000 for the fiscal quarter ended September 30, 2019 (it being
understood that such amounts are subject to adjustments, as and to the extent
otherwise contemplated in this Agreement, in connection with any calculation on
a Pro Forma Basis).
 
“Consolidated Interest Coverage Ratio” means the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense, in each case for the four
consecutive fiscal quarters of the Borrower ended on such date.
 
“Consolidated Interest Expense” means for any period, the excess of (a) the sum
of, without duplication, (i) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations) of the Restricted Group for
such period, determined on a consolidated basis in accordance with GAAP and (ii)
all cash dividends paid or payable during such period in respect of Disqualified
Equity Interests of the Borrower; provided that such dividends shall be
multiplied by a fraction of the numerator of which is one and the denominator of
which is one minus the effective combined tax rate of the Borrower (expressed as
a decimal) for such period (as estimated by a Financial Officer of the Borrower
in good faith) minus (b) interest income of the Restricted Group for such
period, determined on a consolidated basis in accordance with GAAP.  For
purposes of determining the Consolidated Interest Coverage Ratio for the period
of four consecutive quarters ended March 31, 2020, June 30, 2020, September 30,
2020 and
 
20

--------------------------------------------------------------------------------

December 31, 2020 (each, an “Applicable Period End Date”), Consolidated Interest
Expense shall be deemed to be equal to the Consolidated Interest Expense for the
period from the Effective Date to and including the Applicable Period End Date,
multiplied by a fraction equal to (x) 365 divided by (y) the number of days
actually elapsed from the Effective Date to such Applicable Period End Date.
 
“Consolidated Net Income” means, for any period, (a) the net income or loss of
the Restricted Group for such period determined in accordance with GAAP as set
forth on the consolidated financial statements of the Restricted Group for such
period ((x) excluding (other than for purposes of calculating the Available
Amount) any impact of costs and expenses (including legal fees) or gain or loss
(including as the result of insurance recoveries received directly from the
insurance company or indirectly from Howmet Aerospace Inc.) in each case arising
from or attributable to the Grenfell Tower Fire and (y) reduced (other than for
purposes of calculating the Available Amount) for any cash payments made during
such period, whether or not such cash payments would be required to reduce net
income in accordance with GAAP, resulting from costs and expenses (including
legal fees) arising from or attributable to the Grenfell Tower Fire except to
the extent such payments either (i) have been reimbursed in cash directly from
an insurance provider or indirectly from Howmet Aerospace Inc. or (ii) are
expected to be covered and reimbursed (A) in cash within 365 days directly by an
insurance provider that is financially sound and reputable and has not disputed
coverage or (B) indirectly by Howmet Aerospace Inc. (in each case of (A) and
(B), as determined by the Borrower in good faith); provided that to the extent
such amounts are not so reimbursed within such 365 day period or are no longer
expected to be covered and reimbursed or are disputed, then such unreimbursed
amount shall reduce net income for such period), excluding (b) any Transaction
Costs incurred during such period and excluding (c) fees and expenses incurred
during such period in connection with any proposed or actual permitted merger,
acquisition, Investment, asset sale, other disposition or capital markets
transaction, without regard to the consummation thereof and any gains (loss) and
all fees and expenses or charges relating thereto for such period attributable
to early extinguishment of Indebtedness or obligations under any Hedging
Agreement; provided that there shall be excluded (i) the income of any Person
that is not a member of the Restricted Group, except to the extent of the amount
of cash dividends or other cash distributions (or, in the case of non-cash
distributions, to the extent converted into cash) actually paid by such Person
to the Borrower or any Restricted Subsidiary of the Borrower during such period,
(ii) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss, (iii) any unrealized or realized gain
or loss due solely to fluctuations in currency values and the related tax
effects, determined in accordance with GAAP, and (iv) the cumulative effect of a
change in accounting principles in such period, if any.
 
“Consolidated Total Assets” means the total assets of the Restricted Group
determined in accordance with GAAP.
 
“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Debt to (b) Consolidated EBITDA for the
four consecutive fiscal quarters of the Borrower ended on such date.
 
21

--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.
 
“Convertible Indebtedness” means Indebtedness of the Borrower (which may be
guaranteed by Loan Parties but not by Subsidiaries that are not Loan Parties)
permitted to be incurred under the terms of this Agreement that is either (a)
convertible into common Equity Interests of the Borrower (and cash in lieu of
fractional shares) and/or cash (in an amount determined by reference to the
price of such common Equity Interests) or (b) sold as units with call options,
warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for common Equity Interests of the Borrower
and/or cash (in an amount determined by reference to the price of such common
Equity Interests).
 
“Copyrights” has the meaning assigned to such term in the Collateral Agreement.
 
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
 
“Covered Entity” means any of the following:
 


(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 


(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 


(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

 
“Covered Party” has the meaning assigned to it in Section 9.21.
 
“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.
 
“Deadline” has the meaning assigned to such term in Section 2.11(i).
 
“Declining Lender” has the meaning assigned to such term in Section 2.22(a).
 
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.
 
22

--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Revolving Lender
notifies the Administrative Agent in writing that such failure is the result of
such Revolving Lender’s good faith determination that a condition precedent to
funding (specifically identified in such writing, including, if applicable, by
reference to a specific Default) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Revolving Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default)
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, made in good faith, to provide a certification in writing from an
authorized officer of such Revolving Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit;
provided that such Revolving Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent or (d) has, or has a direct or indirect parent company that has, become
the subject of a Bankruptcy Event.  Any determination by the Administrative
Agent that a Revolving Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Revolving Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.20) upon delivery of written notice of such determination
to the Borrower, each Issuing Bank and each other Lender.
 
“Designated Borrower” means any wholly owned Subsidiary of the Borrower that (i)
is listed as a Designated Borrower on Schedule 1.03 and (ii) has become a party
hereto as a borrower in accordance with Section 9.22, other than any Subsidiary
that has ceased to be a Designated Borrower pursuant to Section 9.22; provided
that, with respect to each such listed Subsidiary, its status as a Designated
Borrower hereunder shall not be effective until (a) such Subsidiary shall have
executed and delivered a Designated Borrower Joinder pursuant to which such
Subsidiary shall for all purposes of this Agreement be a party to and a
Designated Borrower under this Agreement and the other Loan Documents and (b) to
the extent not already provided, such Subsidiary shall have entered into
security documents securing such Subsidiary’s monetary obligations as a
Designated Borrower and the Subsidiaries of such Subsidiary (other than any such
Subsidiaries which are Excluded Subsidiaries) shall have entered into guarantee
documents guaranteeing, and security documents securing, the Obligations, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.


23

--------------------------------------------------------------------------------

“Designated Borrower Joinder” means a joinder agreement with respect to a
Designated Borrower substantially in the form of Exhibit N-1, with such changes
thereto as are reasonable satisfactory to the Administrative Agent.
 
“Designated Borrower Termination” means a Designated Borrower Termination
substantially in the form of Exhibit N-2.
 
“Designated Jurisdiction” means Australia, Canada (and any province thereof),
England and Wales, Germany, Hungary, Luxembourg, the Netherlands and New Zealand
and any other jurisdiction in which a Designated Subsidiary is organized (i)
that is reasonably satisfactory to the Administrative Agent in its reasonable
discretion (taking into account the value to be realized by, and the
enforceability of, a Guarantee by a Restricted Subsidiary organized in such
jurisdiction of the Obligations and the grant of a security interest in the
assets of such Restricted Subsidiary to secure the Obligations).
 
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of an executive officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of such disposition).
 
“Designated Subsidiary” has the meaning assigned to such term in Section
5.12(b).
 
“Disqualified Equity Interest” means any Equity Interest that (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise, prior to the date that is 91 days after the Latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof), other
than (i) upon payment in full of the Loan Document Obligations, reduction of the
LC Exposure to zero and termination of the Commitments or (ii) upon a “change in
control” or asset sale or casualty or condemnation event; provided that any
payment required pursuant to this clause (ii) shall be subject to the prior
repayment in full of the Loan Document Obligations, reduction of the LC Exposure
to zero and termination of the Commitments or (b) is convertible or
exchangeable, automatically or at the option of any holder thereof, into (i) any
Indebtedness (other than any Indebtedness described in clause (k) of the
definition thereof) or (ii) any Equity Interests other than Qualified Equity
Interests, in each case at any time prior to the date that is 91 days after the
Latest Maturity Date (determined as of the date of issuance thereof or, in the
case of any such Equity Interests outstanding on the date hereof, as of the date
hereof); provided that an Equity Interest in any Person that is issued to any
employee or to any plan for the benefit of employees or by any such plan to such
employees shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by such Person or any
 
24

--------------------------------------------------------------------------------

of its subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.
 
“Disqualified Institution” means (i) (x) the competitors of the Borrower and
their respective subsidiaries and (y) the banks, financial institutions and
other institutional lenders and persons, in each case set forth in a list
provided to the Administrative Agent prior to the Effective Date (and, solely
with respect to clause (i)(x), as such list may be updated by the Borrower
following the Effective Date) at JPMDQ_Contact@jpmorgan.com or such other
address provided by the Administrative Agent from time to time; provided that
any such list provided (or, in the case of clause (i)(x), any modifications,
deletions or supplements thereto) shall become effective the following Business
Day after such delivery and (ii) any of their Affiliates that are clearly
identifiable solely on the basis of such Affiliates’ name (other than any such
Affiliates that are primarily engaged in making, purchasing, holding or
otherwise investing in commercial loans in the ordinary course of their business
(other than any Affiliates excluded pursuant to clause (i)(y)) (provided that
the exclusion as to Disqualified Institutions shall not apply retroactively to
disqualify any entity that has previously acquired an assignment or
participation interest in the Loans to the extent such entity was not a
Disqualified Institution at the time of the applicable assignment or
participation, as the case may be).
 
“Distribution Agreement” means the Separation and Distribution Agreement between
Arconic and the Borrower, to be dated on or prior to the Distribution Date.
 
“Distribution Date” means the date of the distribution of the shares of common
stock of the Borrower to shareholders of record of Arconic pursuant to the
Spin-Off which shall occur within three Business Days following the Senior Notes
Release Effective Date.
 
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in dollars, such amount, and (b) with respect to any amount in any
currency other than dollars, the equivalent in dollars of such amount,
determined by the Administrative Agent pursuant to Section  1.11 using the
Exchange Rate with respect to such currency for such amount on such date under
the provisions of Section 1.11.  The Dollar Equivalent at any time of the amount
of any Loan, Letter of Credit or LC Disbursement shall be the amount most
recently determined as provided in Section 1.11.
 
“dollars” or “$” refers to lawful currency of the United States of America.
 
“Early Opt-in Election” means the occurrence of:
 
(1)          (i) a determination by the Administrative Agent or the Borrower (as
notified to the Administrative Agent) or (ii) a notification by the Required
Lenders to the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined that syndicated credit facilities denominated
in dollars or the applicable Permitted Foreign Currency being executed at such
time, or that include language similar
 
25

--------------------------------------------------------------------------------

to that contained in Section 2.14 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBO Rate
or the EURIBO Rate, as applicable, and
 
(2)          (i) the election by the Administrative Agent or the Borrower or
(ii) the election by the Required Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower and the Lenders or by
the Required Lenders of written notice of such election to the Administrative
Agent and the Borrower.
 
“ECF Sweep Amount” has the meaning assigned to such term in Section 2.11(d).
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” means March 25, 2020.
 
“Effective Date Distribution” means the distribution within three Business Days
following the Senior Notes Release Effective Date by the Borrower to Arconic
and/or a subsidiary of Arconic, to be made with up to (x) $700,000,000 of the
Net Proceeds of the Term Loans and the Senior Notes and (y) cash on hand of the
Borrower and its Subsidiaries, in an aggregate amount not to exceed such amount
as will, as reasonably determined in good faith by Arconic and the Borrower,
result in the aggregate amount of cash and cash equivalents of the Borrower and
its Subsidiaries that are generated in the ordinary course of business or from
the proceeds of the Term Loans and the Senior Notes and as described in the
Effective Date Form 10 being equal to $500,000,000 (the “Borrower Cash
Balance”), together with any subsequent distribution made on or prior to April
17, 2020, to the extent that the Borrower Cash Balance, after giving effect to
such initial distribution, exceeded $500,000,000, in an amount not to exceed the
amount of such excess.
 
“Effective Date Form 10” means the Form 10 (without giving effect to any
amendment, modification or supplement thereto made or filed with the SEC after
the date that is three Business Days prior to the Effective Date, other than any
such amendments,
 
26

--------------------------------------------------------------------------------

supplements or modifications that are not material and adverse to the rights or
interests of the Lenders or made with prior written approval of the
Administrative Agent); provided, however, that any such amendments, supplements
or modifications shall not be deemed to be material and adverse to the rights or
interests of the Lenders if relating to the inclusion of information for which
there are placeholders in the Form 10 (as on file with the SEC on the date that
is three Business Days prior to the Effective Date), such as the distribution
ratio and the distribution and record dates.
 
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, the Borrower, any Subsidiary, any other Affiliate
of the Borrower and to the extent posted to the Lenders, a Disqualified
Institution.
 
“Employee Matters Agreement” means the Employee Matters Agreement between
Arconic and the Borrower, to be dated on or prior to the Distribution Date.
 
“Environmental Law” means any treaty, law (including common law), rule,
regulation, code, ordinance, order, decree, judgment, injunction, notice or
binding agreement issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to (a) the protection of the
environment, (b) the preservation or reclamation of natural resources, (c) the
generation, management, Release or threatened Release of any hazardous material
or (d) health and safety matters, to the extent relating to the exposure to
hazardous materials.
 
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law or permit, license or approval
required thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials, or
(e) any legally binding contract or written agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Convertible
Indebtedness and any other debt security that is convertible into or
exchangeable for Equity Interests of such Person).
 
27

--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or 414(c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4)(A) of the Code), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan under Section 4041 or 4041(A) of ERISA, respectively,
(f) the receipt by the Borrower or any of its ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan under Section 4041 or 4041A of ERISA, respectively, or to appoint a trustee
to administer any Plan, (g) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, (h) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Title IV of ERISA, or in
endangered or critical status, within the meaning of Section 305 of ERISA or (i)
any Foreign Benefit Event.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Euro” or “€” means the single currency of the participating member states of
the European Union in accordance with the legislation of the European Union
relating to Economic and Monetary Union.
 
“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euro for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day; provided that with respect to an Impacted Interest
Period, the EURIBO Rate shall be the Interpolated Rate.  Notwithstanding the
foregoing, in no event shall the EURIBO Rate at any time be less than 0.00% per
annum.
 
28

--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate or the EURIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Excess Cash Flow” means, for any fiscal year of the Borrower, the sum (without
duplication) of:
 
(a) the Consolidated Net Income (or loss) of the Restricted Group for such
fiscal year, adjusted to exclude (i) net income (or loss) of any consolidated
Restricted Subsidiary that is not wholly owned by the Borrower to the extent
such income or loss is attributable to the non-controlling interest in such
consolidated Restricted Subsidiary, (ii) any non-cash gains (or non-cash losses)
attributable to sale or disposition of any asset of the Restricted Group outside
the ordinary course of business to the extent included (or deducted) in
calculating Consolidated Net Income and (iii) any amounts expected to be covered
and reimbursed (A) in cash within 365 days directly by an insurance provider
that is financially sound and reputable and has not disputed coverage or (B)
indirectly by Howmet Aerospace Inc. (in each case of (A) and (B), as determined
by the Borrower in good faith) but not yet received by the Borrower or any of
the Restricted Subsidiaries to the extent such amounts increased Consolidated
Net Income with respect to such fiscal year; plus
 
(b) depreciation, amortization and other non-cash charges or losses deducted in
determining such Consolidated Net Income (or loss) for such fiscal year; plus
 
(c) the sum of (i) the amount, if any, by which Net Working Capital decreased
during such fiscal year (except as a result of the reclassification of items
from short-term to long-term or vice-versa), (ii) the net amount, if any, by
which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Restricted Group increased during such
fiscal year and (iii) the net amount, if any, by which the consolidated accrued
long-term asset accounts of the Restricted Group decreased during such fiscal
year; minus
 
(d) the sum of (i) any non-cash gains included in determining such Consolidated
Net Income (or loss) for such fiscal year, (ii) the amount, if any, by which Net
Working Capital increased during such fiscal year (except as a result of the
reclassification of items from long-term to short-term or vice-versa), (iii) the
net amount, if any, by which the consolidated deferred revenues and other
consolidated accrued long-term liability accounts of the Restricted Group
decreased during such fiscal year and (iv) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Restricted Group increased
during such fiscal year; minus
 
(e) the sum (without duplication) of (i) Capital Expenditures made in cash for
such fiscal year (and, at the Borrower’s option (and without deducting such
amounts against the subsequent fiscal year’s Excess Cash Flow calculation),
after the end of such fiscal year but prior to the date on which the prepayment
pursuant to Section 2.11(d) for
 
29

--------------------------------------------------------------------------------

such fiscal year is required to have been made) (except to the extent
attributable to the incurrence of Capital Lease Obligations or otherwise
financed from Excluded Sources (other than Revolving Loans)) and (ii) cash
consideration paid during such fiscal year to make acquisitions or other
Investments (other than Permitted Investments) (except to the extent financed
from Excluded Sources (other than Revolving Loans)); minus
 
(f) the aggregate principal amount of Indebtedness repaid or prepaid, payments
of earn-out obligations and the principal component of payments in respect of
Capital Lease Obligations, in each case by the Restricted Group during such
fiscal year (and, at the Borrower’s option (and without deducting such amounts
against the subsequent fiscal year’s Excess Cash Flow calculation), after the
end of such fiscal year but prior to the date on which the prepayment pursuant
to Section 2.11(d) for such fiscal year is required to have been made),
excluding (i) Indebtedness in respect of Revolving Loans and Letters of Credit
or other revolving credit facilities (unless there is a corresponding reduction
in the Revolving Commitments or the commitments in respect of such other
revolving credit facilities, as applicable), (ii) Term Loans voluntarily prepaid
or prepaid pursuant to Section 2.11(c) or (d) and, to the extent Revolving
Commitments are permanently reduced, Revolving Loans voluntarily prepaid, (iii)
voluntary prepayments of other Indebtedness secured by the Collateral on a pari
passu basis with the Obligations and (iv) repayments or prepayments of
Indebtedness financed from Excluded Sources (other than Revolving Loans); minus
 
(g) the aggregate amount of Restricted Payments made in cash during such fiscal
year in accordance with Section 6.08(a)(vi) (and, at the Borrower’s option (and
without deducting such amounts against the subsequent fiscal year’s Excess Cash
Flow calculation), after the end of such fiscal year but prior to the date on
which the prepayment pursuant to Section 2.11(d) for such fiscal year is
required to have been made), except to the extent that such Restricted Payments
(i) are made to fund expenditures that reduce Consolidated Net Income (or loss)
of the Restricted Group or (ii) are financed from Excluded Sources; minus
 
(h) without duplication of amounts deducted from Excess Cash Flow in a prior
period, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
acquisitions and other Investments (other than Permitted Investments) and
Capital Expenditures and expected to be consummated or made during the period of
12 months following the end of such period (except, in each case, to the extent
financed from Excluded Sources); provided that to the extent the aggregate
amount of cash actually utilized to finance such acquisitions and other
Investments (other than Permitted Investments) and Capital Expenditures during
such following period of 12 months is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period; minus
 
(i) the aggregate amount of any premium, make-whole or penalty payments that are
paid in cash during such fiscal year in connection with any prepayment
 
30

--------------------------------------------------------------------------------

of Indebtedness, to the extent not deducted in determining such Consolidated Net
Income (or loss) for such fiscal year; minus
 
(j) the aggregate amount of mandatory prepayments made pursuant to Section
2.11(c) (or any similar provision in the agreement governing any other
Indebtedness secured by the Collateral on a pari passu basis) with the proceeds
of any event described in clause (a) or (b) of the definition of “Prepayment
Event” during such fiscal year to the extent such proceeds are included in the
calculation of such Consolidated Net Income (or loss) for such fiscal year;
minus
 
(k) the aggregate amount of deferred compensation paid in cash during such
fiscal year; minus
 
(l) cash payments made during such fiscal year in respect of long-term
liabilities (other than amounts covered by clause (f) above or excluded pursuant
to subclauses (i)-(iv) of clause (f) above) of the Restricted Group to the
extent such payments were not expensed during such period or are not deducted in
determining Consolidated Net Income (or loss) for such fiscal year, except to
the extent financed from Excluded Sources (other than Revolving Loans); minus
 
(m) cash expenditures in respect of Hedging Agreements during such period to the
extent not deducted in arriving at such Consolidated Net Income; minus
 
(n) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
such amounts exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.
 
“Exchange Rate” means, as of any date of determination, for purposes of
determining the Dollar Equivalent of any currency other than dollars, the rate
at which such currency may be exchanged into dollars at the time of
determination on such day as last provided (either by publication or as may
otherwise be provided to the Administrative Agent) by the applicable Reuters
source on the Business Day (New York City time) immediately preceding such day
of determination. In the event that Reuters ceases to provide such rate of
exchange or such rate does not appear on the applicable Reuters source, the
Exchange Rate shall be determined by reference to such other publicly available
information service for displaying such rate of exchange at such time as shall
be selected by the Administrative Agent from time to time in its reasonable
discretion.
 
“Excluded Deposit Account” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses in the ordinary course of business, (b) any deposit account
that is a zero-balance disbursement account and (c) any deposit account the
funds in which consist solely of (i) funds held by the Borrower or any
Restricted Subsidiary in trust for any
 
31

--------------------------------------------------------------------------------

director, officer or employee of the Borrower or any Restricted Subsidiary or
any employee benefit plan maintained by the Borrower or any Restricted
Subsidiary, (ii) funds representing deferred compensation for the directors and
employees of the Borrower or any Restricted Subsidiary or (iii) funds held as
part of escrow arrangements permitted under the terms of this Agreement
(including the escrow of the Senior Notes).
 
“Excluded Property” means all the following assets and property of any Loan
Party:  (i) all leasehold interests (other than the Specified Property) and any
fee-owned real property other than Material Real Property (including
requirements to deliver landlord waivers, estoppels and collateral access
letters with respect to any real property, including Material Real Property);
(ii) any building, structure or improvement located in an area determined by the
Federal Emergency Management Agency to have special flood hazards (a “Flood
Zone”); provided that the aggregate Fair Market Value of all buildings,
structures and improvements, determined at the time any such property would
otherwise be required to be mortgaged pursuant to the terms of this Agreement,
that constitute Excluded Property as a result of being located in a Flood Zone
shall not exceed $50,000,000; (iii) aircraft, rolling stock, motor vehicles and
other assets subject to certificates of title, letter-of-credit rights (except
to the extent perfection can be obtained by filing of Uniform Commercial Code
financing statements) and commercial tort claims (x) for which a complaint or a
counterclaim has not yet been filed in a court of competent jurisdiction or (y)
reasonably expected to result in a judgment not in excess of $20,000,000; (iv)
“margin stock” (within the meaning of Regulation U), and pledges and security
interests prohibited by applicable law, rule or regulation; (v) Equity Interests
in (A) any Excluded Subsidiary of the type described in clauses (a), (b), (to
the extent (1) requiring the consent of one or more third parties (other than
the Borrower or any of its Subsidiaries or any director, officer or employee
thereof), (2) triggering a right of first refusal or co-sale rights or similar
rights of third parties or (3) prohibited by the terms of any applicable
organizational documents, joint venture agreement or shareholder’s agreement
(provided that such requirement existed on the Effective Date or at the time of
the acquisition of such Equity Interests and was not incurred in contemplation
of the entry into this Agreement or the acquisition of such Equity Interests (it
being understood that the foregoing shall not be construed to prohibit customary
provisions in joint venture agreements)), (d), (e) or (h) of the definition
thereof or (B) any Person other than wholly owned Subsidiaries to the extent (1)
requiring the consent of one or more third parties (other than the Borrower or
any of its Subsidiaries or any director, officer or employee thereof), (2)
triggering a right of first refusal or co-sale rights or similar rights of third
parties or (3) the pledge thereof is not permitted or would require consent of a
third party by the terms of such Person’s organizational documents, joint
venture documents or similar contractual obligations; (vi) assets to the extent
a security interest in such assets would result in material adverse tax
consequences to the Borrower or any of its Subsidiaries (as reasonably
determined in good faith by the Borrower); (vii) rights, title or interest in
any lease, license, sublicense or other agreement or in any equipment or
property subject to a purchase money security interest, capitalized lease
obligation or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license, sublicense or
agreement or purchase money arrangement, capitalized lease obligation or similar
arrangement or require the consent of any Person or create a right of
termination in favor of any other party thereto (other than
 
32

--------------------------------------------------------------------------------

a Loan Party or any of its subsidiaries) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or equivalent law,
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code or equivalent law
notwithstanding such prohibition; (viii) assets a pledge of which (A) is
prohibited by applicable law, rule or regulation or would require governmental
(including regulatory) consent, approval, license or authorization or (B) is
contractually prohibited on the Effective Date or the date of acquisition of
such asset (or on the date an Excluded Subsidiary becomes a Loan Party by
guaranteeing the Obligations), so long as such prohibition is not created in
contemplation of such transaction, and unless such consent, approval, license or
authorization has been received, in each case, after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code and other
applicable requirements of law; (ix) any (A) intent-to-use trademark application
filed in the United States Patent and Trademark Office pursuant to Section 1(b)
of the Lanham Act, 15 U.S.C. Section 1051, prior to the accepted filing of a
“Statement of Use” and issuance of a “Certificate of Registration” pursuant to
Section 1(d) of the Lanham Act or an accepted filing of an “Amendment to Allege
Use” whereby such intent-to-use trademark application is converted to a “use in
commerce” application pursuant to Section 1(c) of the Lanham Act or (B) other IP
Rights in any jurisdiction where such pledge or security interest would cause
the invalidation or abandonment of such IP Rights under applicable law; (x)
accounts primarily holding funds received from insurance companies in connection
with the third party claims of management and handling business of the Borrower
and the Restricted Subsidiaries (together with the funds held in such accounts);
(xi) Excluded Deposit Accounts; (xii) Excluded Securities Accounts; (xiii) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in favor of the Administrative Agent in such
licenses, franchises, charters or authorizations are prohibited or restricted
thereby or under applicable law, after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code and other applicable
requirements of law; provided that in the event of the termination or
elimination of any such prohibition or restriction contained in any applicable
license, franchise, charter or authorization or applicable law, a security
interest in such licenses, franchises, charters or authorizations shall be
automatically and simultaneously granted under the applicable Security Documents
and such license, franchise, charter or authorization shall be included as
Collateral; (xiv) assets or rights (including IP Rights) located in, protected,
registered, applied for or arising under the laws of any jurisdiction outside of
the United States owned by the Loan Parties (but excluding assets owned by a
Loan Party organized under the laws of the United States in which a security
interest can be perfected by the filing of a Uniform Commercial Code financing
statement or by delivery of certificates evidencing Equity Interests); (xv) (A)
voting Equity Interests in excess of 65% of the issued and outstanding voting
Equity Interests and (B) to the extent such pledge would result in material
adverse tax consequences (as determined by the Borrower in its reasonable
judgment), non-voting Equity Interests in excess of 65% of the issued and
outstanding non-voting Equity Interests, in each case of any Foreign Subsidiary
or any Foreign Subsidiary Holding Company, (xvi) cash and Permitted Investments
securing Hedging Agreements in the ordinary course of business submitted for
clearing in accordance with applicable Requirements of Law and (xvii) those
assets as
 
33

--------------------------------------------------------------------------------

to which the Administrative Agent and the Borrower reasonably agree that the
cost or other consequences of obtaining such a security interest or perfection
thereof are excessive in relation to the benefit to the Lenders of the security
to be afforded thereby.  For the avoidance of doubt, any Parent Asset (as
defined in the Distribution Agreement) shall also constitute Excluded Property.


Notwithstanding the foregoing, in the event that the Borrower designates a
Foreign Subsidiary as a Designated Subsidiary, the definition of “Excluded
Property” with respect to the security interests to be granted by such
Designated Subsidiary may be modified as the Administrative Agent and the
Borrower shall reasonably agree (including both to include as Collateral assets
that would otherwise constitute Excluded Property, and to specify any additional
exclusions from the Collateral agreed by the Administrative Agent and the
Borrower pursuant to clause (xvii) above, in each case as may be appropriate in
light of the laws of the jurisdiction of organization of such Designated
Subsidiary).
 
“Excluded Refinanced Debt” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness”.
 
“Excluded Securities Account” means (a) any securities account the funds in
which are used solely for the payment of salaries and wages, workers’
compensation and similar expenses in the ordinary course of business and (b) any
securities account the funds or assets in which consist solely of (i) funds or
assets held by the Borrower or any Restricted Subsidiary in trust for any
director, officer or employee of the Borrower or any Restricted Subsidiary or
any employee benefit plan maintained by the Borrower or any Restricted
Subsidiary, (ii) funds or assets representing deferred compensation for the
directors and employees of the Borrower or any Restricted Subsidiary or (iii)
funds held as part of escrow arrangements to the extent permitted under the
terms of this Agreement.
 
“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness or Capital Lease Obligations and (b) proceeds of any issuance or
sale of Equity Interests in any member of the Restricted Group (other than
issuances or sales of Equity Interests to a member of the Restricted Group) or
any capital contributions to any member of the Restricted Group (other than any
capital contributions made by a member of the Restricted Group).
 
“Excluded Subsidiary” means (a) (i) as of the date hereof, each Subsidiary
specified in Schedule 1.05 and (ii) each Subsidiary designated by the Borrower
for the purpose of this clause (a) from time to time, for so long as any such
Subsidiary does not constitute a Material Subsidiary as of the most recently
ended four fiscal quarters of the Borrower; provided that if such Subsidiary
would constitute a Material Subsidiary as of the end of such four fiscal quarter
period, the Borrower shall cause such Subsidiary to become a Loan Party pursuant
to Section 5.12, (b) each Subsidiary that is not a wholly owned Subsidiary or
otherwise constitutes a joint venture (for so long as such Subsidiary remains a
non-wholly owned Subsidiary or joint venture), (c) each Subsidiary that is
prohibited by any applicable law, regulation or contract to provide the
Guarantee required by the Collateral and Guarantee Requirement (so long as any
such contractual restriction
 
34

--------------------------------------------------------------------------------

is not incurred in contemplation of such Person becoming a Subsidiary) (unless
such prohibition is removed or any necessary consent, approval, waiver or
authorization has been received), or would require governmental (including
regulatory) consent, approval, license or authorization to provide such
Guarantee, unless such consent, approval, license or authorization has been
received (and for so long as such restriction or any replacement or renewal
thereof is in effect), (d) each Unrestricted Subsidiary, (e) any special purpose
entity (including any Receivables Entity) or broker-dealer entity, (f) any
Subsidiary to the extent that the guarantee of the Obligations by such entity
would result in material adverse tax or accounting consequences (as reasonably
determined in good faith by the Borrower), (g) any Captive Insurance Subsidiary,
(h) any non-profit Subsidiary, (i) any Subsidiary of the Borrower that is, or
would become as a result of providing the Guarantee required by the Collateral
and Guarantee Requirement, an “investment company” as defined in, or subject to
regulation under, the Investment Company Act, (j) any Foreign Subsidiary or
Foreign Subsidiary Holding Company or (k) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent and the Borrower,
the cost, burden, difficulty or other consequence of guaranteeing the
Obligations shall be excessive in view of the benefits to be obtained by the
Secured Parties therefrom; provided that a Subsidiary that has become a
Designated Subsidiary or a Designated Borrower shall not constitute an Excluded
Subsidiary.  As of the Effective Date, Arconic Automotive Castings and
Structural Laminates Company have been designated by the Borrower as Excluded
Subsidiaries pursuant to clause (a)(ii) above.
 
“Excluded Swap Guarantor” means any Loan Party all or a portion of whose
Guarantee of, or grant of a security interest to secure, any Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof).
 
“Excluded Swap Obligations” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case
 
35

--------------------------------------------------------------------------------

of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b) or 9.02(c)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
 
“Existing Letters of Credit” means those certain letters of credit, bank
guarantees or similar instruments (if any) issued prior to the Effective Date,
in effect on, the Effective Date, and listed on Schedule 1.04.
 
“Existing Maturity Date” has the meaning assigned to such term in Section
2.22(a).
 
“Existing Revolving Borrowings” has the meaning assigned to such term in Section
2.21(d).
 
“Extension Effective Date” has the meaning assigned to such term in Section
2.22(a).
 
“Fair Market Value” or “fair market value” means, with respect to any asset or
group of assets on any date of determination, the value of the consideration
obtainable in a sale of such asset at such date of determination assuming a sale
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time taking into account the
nature and characteristics of such asset, as reasonably determined by the
Borrower in good faith.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention entered into in connection with the implementation of such Sections
of the Code (or any such amended or successor version thereof).
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day
 
36

--------------------------------------------------------------------------------

by the NYFRB as the effective federal funds rate; provided that if the Federal
Funds Effective Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.
 
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
 
“Federal Reserve Board” means the Federal Reserve Board of the Federal Reserve
System of the United States of America.
 
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person,
or any other officer of such Person performing the duties that are customarily
performed by a chief financial officer, principal accounting officer, treasurer
or controller and with respect to limited liability companies that do not have
officers, the manager, sole member, managing member or general partner thereof,
the chief financial officer, principal accounting officer, treasurer, assistant
treasurer or controller of such Person, or any other officer of such Person
performing the duties that are customarily performed by a chief financial
officer, principal accounting officer, treasurer or controller.  For purposes of
Borrowing Requests and Interest Election Requests, “Financial Officer” shall
include any assistant treasurer, assistant controller or other authorized
signatory of such Person who has been designated in writing to the
Administrative Agent as a “Financial Officer” by the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
 
“Fixed Amounts” has the meaning specified in Section 1.08.
 
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
 
“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
failure to make or, if applicable, accrue in accordance with GAAP, any employer
or employee contributions under Requirements of Law or by the terms of such
Foreign Pension Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Pension Plan required to
be registered; (c) the failure of any Foreign Pension Plan to comply with any
material Requirements of Law or with the material terms of such Foreign Pension
Plan; or (d) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Pension Plan or to appoint a trustee or
similar official to administer any such Foreign Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan, in each case, which would
reasonably be expected to result in the Borrower or any Restricted Subsidiary
 
37

--------------------------------------------------------------------------------

becoming subject to a material funding or contribution obligation with respect
to such Foreign Pension Plan.
 
“Foreign Lender” means a Lender that is not a U.S. Person for U.S. federal
income tax purposes.
 
“Foreign Pension Plan” means any defined benefit pension plan, trust, insurance
contract, fund (including, without limitation, any superannuation fund) or other
similar program established or maintained by the Borrower or any one or more of
its Restricted Subsidiaries primarily for the benefit of employees or other
service providers of the Borrower or such Restricted Subsidiaries, as
applicable, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, in each case which are
funded by the Borrower or one or more Restricted Subsidiaries, and which plan is
not subject to ERISA or the Code.
 
“Foreign Prepayment Event” has the meaning assigned to such term in Section
2.11(e).
 
“Foreign Subsidiary” means each Subsidiary that is not a U.S. Subsidiary.
 
“Foreign Subsidiary Holding Company” means any U.S. Subsidiary that has no
material assets other than Equity Interests (or Equity Interests and/or debt) of
one or more Foreign Subsidiaries or other Foreign Subsidiary Holding Companies.
 
“Form 10” means the registration statement on Form 10 publicly filed by the
Borrower with the SEC on December 17, 2019, as amended on January 22, 2020, as
further amended on February 7, 2020 and on February 13, 2020 and as may be
further amended after the date thereof pursuant to the terms hereof.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time (unless the Borrower elects to change to
IFRS pursuant to Section 1.07, upon the effective date of which GAAP shall
subsequently refer to IFRS); provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
 
“Global Intercompany Note” means the global intercompany note substantially in
the form of Exhibit F pursuant to which intercompany obligations and advances
owed by any Loan Party are subordinated to the Obligations.
 
38

--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies exercising such powers or functions, such as the
European Union or the European Central Bank).
 
“Grenfell Tower Fire” means the June 2017 fire at the Grenfell Tower in London,
England.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount, as of any date of determination, of any Guarantee shall
be the principal amount outstanding on such date of the Indebtedness or other
obligation guaranteed thereby (or, in the case of (i) any Guarantee the terms of
which limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Borrower)).  The term
“Guarantee” used as a verb has a corresponding meaning.
 
“Guarantee Agreement” means the Guarantee Agreement dated as of the Effective
Date, by and among the Administrative Agent and the Loan Parties from time to
time party thereto, substantially in the form of Exhibit E, as may be amended,
restated, amended and restated, supplemented or modified from time to time.
 
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or mold, or any or materials or substances which are
defined or regulated as “toxic,” or “hazardous,” or words of similar import,
pursuant to any Environmental Law.
 
39

--------------------------------------------------------------------------------

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that
“Hedging Agreement” shall not include (i) phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of any member of the Restricted
Group, (ii) Convertible Indebtedness or any Permitted Bond Hedge Transaction,
(iii) any accelerated share repurchase contract, share call option or similar
contract with respect to the Borrower’s Equity Interests entered into to
consummate a repurchase of such Equity Interests, (iv) any forward sale contract
with respect to the Borrower’s Equity Interests or (v) put and call options and
forward arrangements entered into in connection with joint ventures and other
business investments, acquisitions and dispositions permitted under this
Agreement.
 
“IFRS” means international financial reporting standards and interpretations
issued by the International Accounting Standards Board or any successor thereto
(or the Financial Accounting Standards Board, the Accounting Principles Board of
the American Institute of Certified Public Accountants or any successor to
either such Board, or the SEC, as the case may be), as in effect from time to
time.
 
“Impacted Interest Period” means, at any time with respect to an Interest Period
for a Borrowing denominated in a specified currency, that the Screen Rate for
such currency is not available at such time for such Interest Period.
 
“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.21(a).
 
“Incremental Facilities” has the meaning assigned to such term in Section
2.21(a).
 
“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(c).
 
“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.21(a).
 
“Incremental Revolving Loans” has the meaning assigned to such term in Section
2.21(a).
 
“Incremental Term Loans” has the meaning assigned to such term in Section
2.21(a).
 
“Incurrence-Based Amounts” has the meaning specified in Section 1.08.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person
 
40

--------------------------------------------------------------------------------

evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person in respect of securitization financings, including
any Permitted Receivables Facility, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (x) trade accounts
payable and other accrued or cash management obligations, in each case incurred
in the ordinary course of business, (y) any earn-out obligation unless such
obligation is not paid promptly after becoming due and payable and (z) Taxes and
other accrued expenses), (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed by such Person, (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) net obligations of such Person under any
Hedging Agreement and (l) all Disqualified Equity Interests in such Person,
valued, as of the date of determination, at the greater of (i) the maximum
aggregate amount that would be payable upon maturity, redemption, repayment or
repurchase thereof (or of Disqualified Equity Interests or Indebtedness into
which such Disqualified Equity Interests are convertible or exchangeable) and
(ii) the maximum liquidation preference of such Disqualified Equity Interests;
provided that the term “Indebtedness” shall not include (A) deferred or prepaid
revenue, (B) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty, indemnity or other unperformed
obligations of the seller, (C) any obligations attributable to the exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto, (D) obligations in respect of any
residual value guarantees on equipment leases, (E) any take-or-pay or similar
obligation to the extent such obligation is not shown as a liability on the
balance sheet of such Person in accordance with GAAP, (F) asset retirement
obligations and obligations in respect of reclamation and workers’ compensation
(including pensions and retiree medical care) and (G) obligations in respect of
any Supply Chain Financing.  The amount of Indebtedness of any Person for
purposes of clause (f) above shall (unless such Indebtedness has been assumed by
such Person or such Person has otherwise become liable for the payment thereof)
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith .
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Information Memorandum” means the Confidential Information Memorandum dated
January 2020, relating to the Transactions.
 
41

--------------------------------------------------------------------------------

“Initial Term Lender” means a Term Lender with a Commitment to make Initial Term
Loans or an outstanding Initial Term Loan.
 
“Initial Term Loans” means the Term Loans made on the Effective Date.
 
“Intellectual Property License Agreement” means the Intellectual Property
License Agreement between Arconic or one of its Affiliates and the Borrower, to
be dated on or prior to the Distribution Date.
 
“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Collateral Agreement.
 
“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Senior Notes Release Effective Date, among the Administrative Agent, U.S. Bank
National Association and the Loan Parties, substantially in the form of Exhibit
B.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with Section
2.07, which shall be in a form approved by the Administrative Agent and
otherwise consistent with the requirements of Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
 
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two (other than in the case
of a Eurocurrency Borrowing denominated in Euro), three or six months thereafter
(or any other period if, at the time of the relevant Borrowing, all Lenders
participating therein agree to make an interest period of such duration
available), as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day and (b) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Interpolated Rate” means, with respect to any currency at any time, for any
Interest Period, or with respect to any determination of the Alternate Base Rate
 
42

--------------------------------------------------------------------------------

pursuant to clause (c) of the definition thereof, the rate per annum (rounded to
the same number of decimal places as the applicable Screen Rate) determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between:  (a) the applicable Screen Rate for the longest
period for which a Screen Rate is available for the applicable currency that is
shorter than the Impacted Interest Period; and (b) the applicable Screen Rate
for the shortest period for which that Screen Rate is available for the
applicable currency that exceeds the Impacted Interest Period, in each case, at
such time.
 
“Investment Company Act” means the United States Investment Company Act of 1940,
as amended from time to time.
 
“Investments” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.  The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any principal repayment of such Investment and any cash payments actually
received by such investor representing interest in respect of such Investment
(to the extent any such payment to be deducted does not exceed the remaining
principal amount of such Investment and without duplication of amounts
increasing Investment capacity under this Agreement), but without any adjustment
for write-downs or write-offs (including as a result of forgiveness of any
portion thereof) with respect to such loan or advance after the date thereof,
(b) any Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined in
good faith by a financial officer, (c) any Investment in the form of a transfer
of Equity Interests or other non-cash property by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
fair market value (as determined in good faith by a Financial Officer) of such
Equity Interests or other property as of the time of the transfer, minus any
payments actually received by such investor representing a return of capital of,
or dividends or other distributions in respect of, such Investment (to the
extent such payments do not exceed, in the aggregate, the original amount of
such Investment and without duplication of amounts increasing Investment
capacity under this Agreement), but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment, and (d) any Investment
(other than any Investment referred to in clause (a), (b) or (c) above) by the
specified Person in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such
 
43

--------------------------------------------------------------------------------

Investment (including any Indebtedness assumed in connection therewith), plus
(i) the cost of all additions thereto and minus (ii) the amount of any portion
of such Investment that has been repaid to the investor in cash as a repayment
of principal or a return of capital, and of any cash payments actually received
by such investor representing interest, dividends or other distributions in
respect of such Investment (to the extent the amounts referred to in clause (ii)
do not, in the aggregate, exceed the original cost of such Investment plus the
costs of additions thereto and without duplication of amounts increasing the
Investment capacity under this Agreement), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment.  If an Investment
involves the acquisition of more than one Person, the amount of such Investment
shall be allocated among the acquired Persons in accordance with GAAP; provided
that pending the final determination of the amounts to be so allocated in
accordance with GAAP, such allocation shall be as reasonably determined by a
Financial Officer.
 
“IP Rights” means Trademarks, domain names, Copyrights, rights in software,
Patents, trade secrets, database rights, design rights and any and all other
intellectual property or similar proprietary rights throughout the world and all
registrations and applications for registrations therefor.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Banks” means (a) JPMorgan, (b) Goldman Sachs Bank USA, (c) Citibank,
N.A., (d) each of the Revolving Lenders identified as Issuing Banks on Schedule
2.01, (e) each Revolving Lender that shall have become an Issuing Bank hereunder
as provided in Section 2.05(j) (other than any Person that shall have ceased to
be an Issuing Bank as provided in Section 2.05(k)) and (f) solely with respect
to any Existing Letters of Credit, each Revolving Lender (or an Affiliate
thereof that shall have executed and delivered a signature page to this
Agreement as an Issuing Bank with respect to such Existing Letters of Credit)
that is an issuer thereof as listed on Schedule 1.04, each in its capacity as an
issuer of Letters of Credit hereunder.  Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“JPMorgan” means JPMorgan Chase Bank, N.A.
 
“Judgment Currency” has the meaning assigned to such term in Section 9.19.
 
“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.
 
“LC Commitment” means, with respect to an Issuing Bank, the aggregate maximum
amount of Letters of Credit at any time outstanding that it will be required to
issue hereunder. The LC Commitment of each Issuing Bank existing on the
Effective Date is set forth with respect to such Issuing Bank on Schedule 2.01
hereto, and the LC
 
44

--------------------------------------------------------------------------------

Commitment of each Lender designated as an Issuing Bank after the Effective Date
will be specified in the agreement with respect to such designation contemplated
by Section 2.05(j). The LC Commitment of any Issuing Bank may be increased or
reduced by written agreement between such Issuing Bank and the Borrower,
provided that a copy of such written agreement shall have been delivered to the
Administrative Agent.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time and
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time.  The
LC Exposure of any Revolving Lender at any time shall be such Lender’s
Applicable Percentage of the aggregate LC Exposure at such time, adjusted to
give effect to any reallocation under Section 2.20(d) of the LC Exposure of
Defaulting Lenders in effect at such time.
 
“LC Sublimit” means an amount equal to $300,000,000.
 
“LCT Election” means the Borrower’s election to test the permissibility of a
Limited Condition Transaction in accordance with the methodology set forth in
Section 1.07.
 
“LCT Test Date” has the meaning specified in Section 1.07.
 
“Lender Presentation” means that certain lender presentation delivered by the
Borrower to the Administrative Agent on January 27, 2020.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.
 
“Letters of Credit” means any letter of credit (or with respect to any Issuing
Bank, any bank guarantee (or similar instrument) as such Issuing Bank may in its
sole discretion approve) denominated in dollars or in a Permitted Foreign
Currency issued pursuant to this Agreement by an Issuing Bank under the
Revolving Commitments and shall include any Existing Letter of Credit (which
shall be deemed issued hereunder on the Effective Date), other than any such
letter of credit that shall have ceased to be a “Letter of Credit” outstanding
hereunder pursuant to Section 9.05.
 
“LIBO Rate” means, with respect to any Eurocurrency Borrowing and for any
Interest Period, the applicable Screen Rate at the Specified Time on the
Quotation Day; provided that with respect to an Impacted Interest Period, the
LIBO Rate shall be the Interpolated Rate.
 
45

--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, lien, pledge,
hypothecation, charge, security interest or other encumbrance in, on or of such
asset or (b) the interest of a vendor or a lessor under any conditional sale
agreement or title retention agreement (or any capital lease or financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset; provided that in no event shall an operating lease be deemed to
constitute a Lien.
 
“Limited Condition Transaction” means (i) any acquisition of any assets,
business or person, or a merger or consolidation, in each case involving third
parties, or similar Investment permitted hereunder (subject to Section 1.07) by
the Borrower or one or more of the Restricted Subsidiaries, including by way of
merger or amalgamation, whose consummation is not conditioned on the
availability of, or on obtaining, third party financing (or, if such condition
does exist, the Borrower or any Restricted Subsidiary, as applicable, would be
required to pay any fee, liquidated damages or other amount or be subject to any
indemnity, claim or other liability as a result of such third party financing
not having been available or obtained) or (ii) any redemption, repurchase,
defeasance, satisfaction and discharge or repayment of Indebtedness requiring
irrevocable notice in advance of such redemption, repurchase, defeasance,
satisfaction and discharge or repayment.
 
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower under this Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and (b) the due
and punctual payment of all the obligations of each other Loan Party under or
pursuant to each of the Loan Documents (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).
 
“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Facility Agreement, any Security Document, the Intercreditor
Agreement, any Acceptable Intercreditor Agreement, any Designated Borrower
Joinder, any Designated Borrower Termination, any agreement designating an
additional Issuing Bank as contemplated by Section 2.05(j) and, except for
purposes of Section 9.02, the Global Intercompany Note and any promissory notes
delivered pursuant to Section 2.09(d) (and, in each case, any amendment,
restatement, waiver, supplement or
 
46

--------------------------------------------------------------------------------

other modification to any of the foregoing) and any document designated as a
Loan Document by the Administrative Agent and the Borrower.
 
“Loan Parties” means, collectively, the Borrower, any Designated Borrower, and
each other Subsidiary that guarantees any Obligations or is a party to any
Security Document.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.
 
“Local Time” means (a) with respect to a dollar-denominated Borrowing or Letter
of Credit, New York City time and (b) with respect to a Borrowing or Letter of
credit denominated in a Permitted Foreign Currency, London time.
 
“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(a)(iv)) that, in accordance with GAAP, constitutes
(or, when incurred, constituted) a long-term liability.
 
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of the aggregate principal amount of all Term Loans of such Class outstanding at
such time; provided that whenever there are one or more Defaulting Lenders, the
total outstanding Term Loans and Revolving Exposures of, and the unused
Commitments of, each Defaulting Lender of any Class shall be excluded for
purposes of making a determination of Majority in Interest.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their material obligations to the Lenders or the
Administrative Agent under this Agreement or any other Loan Document or (c) the
material rights of, or remedies available to, the Administrative Agent or the
Lenders under this Agreement or any other Loan Document.
 
“Material Indebtedness” means Indebtedness (other than the Loans, the Letters of
Credit and the Guarantees under the Loan Documents), or obligations in respect
of one or more Hedging Agreements, of any one or more of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount exceeding
$100,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements)
 
47

--------------------------------------------------------------------------------

that the Borrower or such Restricted Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
 
“Material Real Property” means (a) as of the date hereof, each fee-owned real
property specified in Schedule 1.02, (b) after the date hereof, any fee-owned
real property with a Fair Market Value of more than $30,000,000 that is acquired
after the date hereof by any Loan Party or owned by a Subsidiary that becomes a
Loan Party pursuant to Section 5.12 and (c) the Specified Property (it being
understood that no action shall be required with respect to the Specified
Property prior to January 1, 2022 and that, within 90 days of such date (or such
later time as the Administrative Agent may agree in its reasonable discretion),
Arconic Tennessee LLC (or its successors or assigns) shall either (i) use
commercially reasonable efforts to deliver a leasehold mortgage with respect to
the Specified Property if the Specified Property remains subject to the existing
leasehold arrangement with The Industrial Development Board of Blount County and
the Cities of Alcoa and Maryville, Tennessee at that time or (ii) deliver a fee
mortgage with respect to the Specified Property if such existing leasehold
arrangement has been terminated and Arconic Tennessee LLC (or its successors or
assigns) has re-acquired fee title to the Specified Property); provided that, in
the absence of an appraisal (without requirement of delivery of an appraisal or
other third party valuation), the book value of such real property may be used
for the Fair Market Value of such real property.
 
“Material Subsidiary” means each Restricted Subsidiary (a) the Consolidated
Total Assets of which equal 5.0% or more of the Consolidated Total Assets of the
Borrower and the Restricted Subsidiaries or (b) the consolidated revenues of
which equal 5.0% or more of the consolidated revenues of the Borrower and the
Restricted Subsidiaries, in each case as of the end of or for the most recent
period of four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the first delivery of any such financial statements, as of the end of or for
the period of four consecutive fiscal quarters of the Borrower most recently
ended prior to the date of this Agreement); provided that if, at the end of or
for any such most recent period of four consecutive fiscal quarters, the
combined Consolidated Total Assets or combined consolidated revenues of all
Restricted Subsidiaries that under clauses (a) and (b) above would not
constitute Material Subsidiaries (not including any Designated Subsidiary or any
Restricted Subsidiary that constitutes an Excluded Subsidiary pursuant to
another clause other than clause (a) of the definition of “Excluded Subsidiary”)
shall have exceeded 7.5% of the Consolidated Total Assets of the Borrower and
the Restricted Subsidiaries or 7.5% of the consolidated revenues of the Borrower
and the Restricted Subsidiaries, respectively, then one or more of such excluded
Restricted Subsidiaries shall for all purposes of this Agreement be designated
by the Borrower to be Material Subsidiaries, until such excess shall have been
eliminated.
 
“Maturity Date” means the Revolving Maturity Date, the Term Maturity Date or the
maturity date with respect to any Class of Incremental Term Loans or Refinancing
Term Loans, as the context requires (or if such date is not a Business Day, the
immediately preceding Business Day).
 
48

--------------------------------------------------------------------------------

“Maturity Date Extension Request” means a request by the Borrower, substantially
in the form of Exhibit I hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the applicable Maturity Date pursuant
to Section 2.22.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.13.
 
“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their respective securities that has not
been disseminated in a manner making it available to investors generally, within
the meaning of Regulation FD under the Securities Act and the Exchange Act.  For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing or any
of their respective securities that could reasonably be expected to be material
for purposes of the United States Federal and State securities laws and, where
applicable, foreign securities laws.
 
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
 
“Mortgage” means a mortgage, deed of trust or other security document granting a
Lien on any Mortgaged Property owned by a Loan Party to secure the Obligations. 
Each Mortgage shall be reasonably satisfactory in form and substance to the
Administrative Agent.
 
“Mortgaged Property” means, as of the date hereof, each parcel of Material Real
Property identified on Schedule 1.02 and, thereafter, shall also include each
parcel of Material Real Property with respect to which a Mortgage is required to
be granted pursuant to Section 5.12 or 5.13, as applicable.
 
“Multiemployer Plan” means a “multiemployer plan”, as defined in Section
4001(a)(3) of ERISA, and in respect of which the Borrower or any of its ERISA
Affiliates makes or is obligated to make contributions or with respect to which
any of them has any ongoing obligation or liability, contingent or otherwise.
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earnout, but excluding any interest payments), but only as
and when received, (ii) in the case of a casualty, insurance proceeds and (iii)
in the case of a condemnation or similar event, condemnation awards and similar
payments, minus (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Restricted
Group (including attorney’s fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer, lease or other disposition of an
asset (including pursuant to a sale and
 
49

--------------------------------------------------------------------------------

leaseback transaction or a casualty or a condemnation or similar proceeding),
(x) the amount of all payments that are permitted hereunder and are made by the
Restricted Group as a result of such event to repay Indebtedness (other than the
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, (y) the pro rata portion of net cash proceeds thereof
attributable to minority interests and not available for distribution to or for
the account of the Borrower and the Restricted Subsidiaries as a result thereof
and (z) the amount of any liabilities directly associated with such asset and
retained by the Borrower or any Restricted Subsidiary and including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters, and (iii) the amount of all taxes paid (or reasonably
estimated to be payable), and the amount of any reserves established in
accordance with GAAP to fund purchase price adjustment, indemnification and
other liabilities (other than any earnout obligations, but including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters) reasonably estimated to be payable, as a result of the
occurrence of such event (including, without duplication of the foregoing, the
amount of any distributions in respect thereof pursuant to Section
6.08(a)(xiii)) (as determined reasonably and in good faith by a Financial
Officer of the Borrower).  For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(iii) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities with respect to which such reserve
has been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event.
 
“Net Proceeds Prepayment Amount” has the meaning specified in Section 2.11(c).
 
“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Restricted Group as of such date (excluding cash and Permitted Investments)
minus (b) the consolidated current liabilities of the Restricted Group as of
such date (excluding current liabilities in respect of Indebtedness).  Net
Working Capital at any date may be a positive or negative number.  Net Working
Capital increases when it becomes more positive or less negative and decreases
when it becomes less positive or more negative.
 
“Non-Consenting Lender” means a Lender whose consent to a Proposed Change is not
obtained.
 
“Non-Guarantor Debt Basket” means a shared basket in an amount not to exceed the
greater of $150,000,000 and 20% of Consolidated EBITDA for the most recently
ended Test Period at any time outstanding that may be used for (A) the
incurrence of certain Indebtedness by Restricted Subsidiaries that are not Loan
Parties under Sections 6.01(a)(xii), 6.01(a)(xix) and 6.01(a)(xx) and (B)
Secured Cash Management Obligations of any Restricted Subsidiary that is not a
Loan Party.
 
“Non-Guarantor Investment Basket” means a shared basket in an amount not to
exceed the greater of $150,000,000 and 20% of Consolidated EBITDA for the
 
50

--------------------------------------------------------------------------------

most recently ended Test Period at any time outstanding that may be used for (A)
certain Investments permitted under Sections 6.04(b), 6.04(e), 6.04(f),
6.04(g) and 6.04(r) and (B) certain Guarantees permitted under Section 6.04(g)
(without duplication of amounts previously included or utilized under clause (A)
above); provided that the Non-Guarantor Investment Basket shall be deemed
increased on a dollar-for-dollar basis by the amount of any distributions,
returns of capital and repayments made in cash by Restricted Subsidiaries that
are not Loan Parties to Loan Parties in respect of Investments of the Loan
Parties in Restricted Subsidiaries that are not Loan Parties (x) existing as of
the Effective Date and (y) made after the Effective Date, in each case up to the
original amount of such Investment, and without duplication of any amount
deducted from the calculation of Investments or applied to increase Investment
capacity under this Agreement.
 
“Non-Loan Party Restricted Subsidiary” means a Restricted Subsidiary that is not
a Loan Party.
 
“NYFRB” means the Federal Reserve Bank of New York.
 
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
 
“Obligations” means, collectively, (a) all the Loan Document Obligations, (b)
all the Secured Cash Management Obligations, (c) all the Secured Hedging
Obligations, (d) all the Secured Commercial Obligations and (e) all the Secured
Supply Chain Financing Obligations.  For the avoidance of doubt, Obligations
shall not include any Excluded Swap Obligations.
 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
 “Other Connection Tax” means, with respect to any Recipient, a Tax imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under,
 
51

--------------------------------------------------------------------------------

from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.19(b)).
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“Patent License Agreements” means (x) the Patent Know-How and Trade Secret
License Agreement between Arconic or one of its Affiliates and the Borrower and
(y)the Patent Know-How and Trade Secret License Agreement between the Borrower
and Arconic or one of its Affiliates, in each case, to be dated on or prior to
the Distribution Date.
 
“Patents” has the meaning assigned to such term in the Collateral Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.
 
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s common Equity
Interests purchased by the Borrower in connection with the issuance of any
Convertible Indebtedness; provided that the purchase price for such Permitted
Bond Hedge Transaction does not exceed the net proceeds received by the Borrower
from the sale of such Convertible Indebtedness issued in connection with the
Permitted Bond Hedge Transaction.
 
“Permitted Encumbrances” means, with respect to any Person:
 
(a)          Liens imposed by law for Taxes, assessments or governmental charges
that (i) are not yet overdue for a period of more than 30 days or not subject to
penalties for nonpayment, (ii) are being contested in good faith by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP or (iii) for property
taxes on property such
 
52

--------------------------------------------------------------------------------

Person or one of its subsidiaries has determined to abandon if the sole recourse
for such tax, assessment, charge, levy or claim is to such property;
 
(b)          Liens with respect to outstanding motor vehicle fines and
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlords’,
construction contractors’ and other like Liens imposed by law or landlord liens
specifically created by contract, arising in the ordinary course of business and
securing obligations that are not overdue by more than 45 days or are being
contested in good faith by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or other Liens arising out of or securing judgments or
awards against such Person with respect to which such Person shall be proceeding
with an appeal or other proceedings for review if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
 
(c)          pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, health,
disability or employee benefits and other social security laws or similar
legislation or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
 
(d)          pledges and deposits made (i) to secure the performance of bids,
tenders, trade contracts (other than for payment of Indebtedness), governmental
contracts, leases (other than Capital Lease Obligations), public or statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
 
(e)          judgment and attachment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Section 7.01 and notices of
lis pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings and for which adequate reserves have been made;
 
(f)          easements, survey exceptions, charges, ground leases, protrusions,
encroachments on use of real property or reservations of, or rights of others
for, licenses, servitudes, sewers, electric lines, drains, telegraph and
telephone and cable television lines, gas and oil pipelines and other similar
purposes, any zoning, building or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property, servicing agreements, site plan agreements, developments agreements,
contract zoning agreements, subdivision agreements, facilities sharing
agreements, cost sharing agreements and other agreements pertaining to the use
or development of any of the real property of the Borrower and the Restricted
Subsidiaries, restrictions, rights-of-way and similar encumbrances (including,
without limitation,
 
53

--------------------------------------------------------------------------------

minor defects or irregularities in title and similar encumbrance) on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not individually or in the aggregate
materially interfere with the ordinary conduct of business of the Borrower or
any Subsidiary, leases, subleases, licenses, sublicenses, occupancy agreements
or assignments of or in respect of real or personal property, or which are set
forth in the title insurance policy delivered with respect to the Mortgaged
Property and are “insured over” in such insurance policy;
 
(g)          [reserved];
 
(h)          banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness;
 
(i)           Liens arising by virtue of Uniform Commercial Code financing
statement filings (or similar filings under applicable law) regarding operating
leases, accounts or consignments entered into by the Borrower and the Restricted
Subsidiaries or purported Liens evidenced by filings of precautionary Uniform
Commercial Code (or similar filings under applicable law) financing statements
or similar public filings;
 
(j)           Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 (or the applicable corresponding section) of the
Uniform Commercial Code in effect in the relevant jurisdiction covering only the
items being collected upon;
 
(k)          (i) Liens representing any interest or title of a licensor, lessor
or sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee,
in the property or rights (other than IP Rights) subject to any lease, sublease,
license or sublicense or concession agreement held by the Borrower or any
Restricted Subsidiary in the ordinary course of business and (ii) deposits of
cash with the owner or lessor of premises leased and operated by the Borrower or
any of its Subsidiaries in the ordinary course of business of the Borrower and
such Subsidiary to secure the performance of the Borrower’s or such Subsidiary’s
obligations under the terms of the lease for such premises;
 
(l)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(m)         Liens that are contractual rights of set-off;
 
(n)          Liens (i) of a collection bank arising under Section 4-208 of the
New York Uniform Commercial Code or Section 4-210 of the Uniform Commercial Code
applicable in other states on items in the course of collection, (ii) attaching
to pooling accounts, commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, or (iii) in favor of a
banking or other financial institutions or entities, or electronic payment
service providers, arising as a matter of law
 
54

--------------------------------------------------------------------------------

or under general terms and conditions encumbering deposits, deposit accounts,
securities accounts, cash management arrangements (including the right of
set-off and netting arrangements) or other funds maintained with such
institution or in connection with the issuance of letters of credit, bank
guarantees or other similar instruments and which are within the general
parameters customary in the banking or finance industry;
 
(o)          Liens encumbering customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts incurred in the ordinary
course of business and not for speculative purposes;
 
(p)          [reserved];
 
(q)          Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s accounts payable or similar obligations in
respect of bankers’ acceptances or letters of credit entered into in the
ordinary course of business issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
 
(r)          deposits made or other security provided in the ordinary course of
business to secure liability to insurance brokers, carriers, underwriters or
under self-insurance arrangements in respect of such obligations;
 
(s)          Liens on the Equity Interests or other securities of Unrestricted
Subsidiaries to the extent securing obligations of such Unrestricted
Subsidiaries, which obligations shall be non-recourse to the Restricted Group;
 
(t)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business;
 
(u)          Liens on accounts receivable and related assets of the type
specified in the definition of “Permitted Receivables Facility Assets” incurred
pursuant to a Permitted Receivables Facility, including Liens on such accounts
receivable and Permitted Receivables Facility Assets resulting from
precautionary Uniform Commercial Code (or equivalent statutes) filings or from
recharacterization of any such sale as a financing or loan;
 
(v)          (i) non-exclusive licenses, sublicenses or other similar grants of
IP Rights granted in the ordinary course of business or (ii) other licenses,
sublicenses or other similar grants of IP Rights granted in the ordinary course
of business, in each case that do not materially interfere with the business of
the Borrower or any Restricted Subsidiary;
 
(w)         Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto or on funds received from
insurance companies on account of third party claims handlers and managers;
 
(x)          agreements to subordinate any interest of the Borrower or any
Restricted Subsidiary in any accounts receivable or other proceeds arising from
 
55

--------------------------------------------------------------------------------

consignment of inventory by the Borrower or any Restricted Subsidiary pursuant
to an agreement entered into in the ordinary course of business;
 
(y)          with respect to any entities that are not Loan Parties, other Liens
and privileges arising mandatorily by law;
 
(z)          Liens arising pursuant to Section 107(l) of the Comprehensive
Environmental Response, Compensation and Liability Act or similar lien provision
of any other environmental statute;
 
(aa)        Liens on cash or Permitted Investments securing Hedging Agreements
in the ordinary course of business submitted for clearing in accordance with
applicable Requirements of Law;
 
(bb)        rights of recapture of unused real property (other than any Material
Real Property of Loan Parties) in favor of the seller of such property set forth
in customary purchase agreements and related arrangements with any Governmental
Authority;
 
(cc)        Liens on the property of (x) any Loan Party in favor of any other
Loan Party and (y) any Restricted Subsidiary that is not a Loan Party in favor
of the Borrower or any Restricted Subsidiary;
 
(dd)        Liens or security given to public utilities or to any municipality
or Governmental Authority when required by the utility, municipality or
Governmental Authority in connection with the supply of services or utilities to
the Borrower and any other Restricted Subsidiaries; and
 
(ee) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof.
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c), (d), (s),
(u) and (cc) above.
 
“Permitted Existing LC Foreign Currency” means pounds sterling and Hungarian
forint.
 
“Permitted Foreign Currency” means (a) Euro and (b) (i) with respect to any
Revolving Loan, any foreign currency reasonably requested by the Borrower from
time to time and in which each Revolving Lender has agreed, in accordance with
its policies and procedures in effect at such time, to lend Revolving Loans and
which has been approved by the Administrative Agent and (ii) with respect to any
Letter of Credit, any foreign currency included in clause (i) that is reasonably
requested by the Borrower from time to time and that has been agreed to by the
applicable Issuing Bank.
 
“Permitted Investments” means:
 
56

--------------------------------------------------------------------------------

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, (i) the United States of America (or
by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), (ii) England and Wales, (iii)
Canada or (iv) Switzerland, in each case maturing within one year from the date
of acquisition thereof;
 
(b)          investments in commercial paper and variable and fixed rate notes
maturing within 12 months from the date of acquisition thereof and having, at
such date of acquisition, a rating of at least A-2 by S&P or P-2 by Moody’s;
 
(c)          investments in certificates of deposit, banker’s acceptances and
demand or time deposits, in each case maturing within 12 months from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
 
(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
 
(e)          “money market funds” that (i) comply with the criteria set forth in
Rule 2a-7 of the Investment Company Act, (ii) are rated AAA- by S&P and Aaa3 by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
 
(f)          asset-backed securities rated AAA by Moody’s or S&P, with weighted
average lives of 12 months or less (measured to the next maturity date);
 
(g)          readily marketable direct obligations issued by any state,
commonwealth or territory of the United States, England and Wales, Canada or
Switzerland or any political subdivision or taxing authority thereof having a
rating equal to or higher than Baa3 (or the equivalent) by Moody’s or BBB- (or
the equivalent) by S&P, and in each such case with a “stable” or better outlook,
with maturities of 24 months or less from the date of acquisition;
 
(h)          Investments with average maturities of 24 months or less from the
date of acquisition in money market funds rated “AAA” (or the equivalent
thereof) or better by S&P or “Aaa3” (or the equivalent thereof) or better by
Moody’s (or reasonably equivalent ratings of another internationally recognized
rating agency);
 
(i)          investment funds investing at least 95% of their assets in
securities of the types described in clauses (a) through (h) above;
 
(j)          in the case of any Foreign Subsidiary, other short-term investments
that are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes; and
 
57

--------------------------------------------------------------------------------

(k)          dollars, euros, Canadian dollars, pounds sterling, Swiss francs,
any Permitted Foreign Currency or any other readily tradable currency held by it
from time to time in the ordinary course of business of the Borrower or any of
its Restricted Subsidiaries.
 
“Permitted Junior Lien Refinancing Debt” means any secured Indebtedness incurred
by the Borrower in the form of one or more series of senior secured notes or
loans; provided that (i) such Indebtedness is secured by the Collateral on a
junior lien, subordinated basis to the Obligations and is not secured by any
property or assets of the Borrower or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans), (iii) the security agreements relating to such Indebtedness are not
materially more favorable (when taken as a whole) to the lenders or holders
providing such Indebtedness than the existing Security Documents are to the
Lenders, (iv) such Indebtedness is not guaranteed by any Subsidiaries other than
the Loan Parties and (v) the holders of, or an agent, trustee or note agent
acting on behalf of the holders of, such Indebtedness shall have become party to
an Acceptable Intercreditor Agreement.
 
“Permitted Receivables Facility” means one or more receivables facilities
created under Permitted Receivables Facility Documents providing for (a) the
factoring, sale or pledge by one or more of the Borrower or a Restricted
Subsidiary (each a “Receivables Seller”) of Permitted Receivables Facility
Assets (thereby providing financing to the Receivables Sellers) to a Receivables
Entity (either directly or through another Receivables Seller), which in turn
shall sell or pledge interests in the respective Permitted Receivables Facility
Assets to third-party lenders or investors pursuant to the Permitted Receivables
Facility Documents (with the Receivables Entity permitted to issue investor
certificates, purchased interest certificates or other similar documentation
evidencing interests in the Permitted Receivables Facility Assets) in return for
the cash used by the Receivables Entity to purchase the Permitted Receivables
Facility Assets from the respective Receivables Sellers or (b) the factoring,
sale or pledge by one or more Receivables Sellers of Permitted Receivables
Facility Assets to third-party lenders or investors pursuant to the Permitted
Receivables Facility Documents in connection with Receivables-backed financing
programs, in each case as more fully set forth in the Permitted Receivables
Facility Documents; provided that in each case of clause (a) and clause (b),
such facilities are not recourse to the Borrower or any Restricted Subsidiary
(other than a Receivables Entity) in any way other than pursuant to Standard
Securitization Undertakings.
 
“Permitted Receivables Facility Assets” means (i) accounts receivable (whether
now existing or arising in the future) of the Borrower or any of its
Subsidiaries which are transferred or pledged to a Receivables Entity pursuant
to a Permitted Receivables Facility and any related Permitted Receivables
Related Assets which are also so transferred or pledged to a Permitted
Receivables Facility and all proceeds thereof and (ii) loans to Subsidiaries
secured by accounts receivables (whether now existing or arising in the future)
and any Permitted Receivables Related Asset of the Borrower and the Restricted
Subsidiaries which are made pursuant to a Permitted Receivables Facility.
 
58

--------------------------------------------------------------------------------

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with a Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements shall be in form and substance reasonably customary for transactions
of this type as determined in good faith by the Borrower.
 
“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with receivables securitization transactions
or similar financings involving accounts receivable, as determined in good faith
by the Borrower and including, for the avoidance of doubt, any deposit accounts
into which solely collections on such accounts receivable are received (and not
containing any other amounts (other than de minimis amounts)), the Equity
Interests of any Receivables Entity, and any collections or proceeds of any of
the foregoing.
 
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior or subordinated
unsecured notes or loans; provided that (i) such Indebtedness constitutes
Refinancing Term Loan Indebtedness in respect of Term Loans (including portions
of Classes of Term Loans), (ii) such Indebtedness is not guaranteed by any
Subsidiaries other than the Loan Parties and (iii) such Indebtedness is not
secured by any Lien or any property or assets of the Borrower or any Restricted
Subsidiary.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
 
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
 
“Platform” has the meaning assigned to such term in Section 9.01(d).
 
“Prepayment Event” means:
 
(a)          any non-ordinary course sale, transfer, lease or other disposition
(including pursuant to a sale and leaseback transaction and by way of merger or
consolidation) (for purposes of this defined term, collectively, “dispositions”)
of any asset of any member of the Restricted Group, other than (i) dispositions
described in clauses (a) through (i) and (l), (m), (o) and (p) of Section 6.05
and (ii) other dispositions resulting in aggregate Net Proceeds not exceeding
(A) $25,000,000 in the case of any
 
59

--------------------------------------------------------------------------------

single disposition or series of related dispositions and (B) $50,000,000 for all
such dispositions during any fiscal year of the Borrower;
 
(b)          any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any asset of any
member of the Restricted Group with a fair market value immediately prior to
such event equal to or greater than $25,000,000; or
 
(c)          the incurrence by any member of the Restricted Group of any
Indebtedness, other than Indebtedness permitted to be incurred under Section
6.01.
 
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.
 
“Private-Siders” has the meaning assigned to such term in Section 9.17(b).
 
“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 6.12 and 6.13 or any other calculations
hereunder or otherwise for purposes of determining the Consolidated Total
Leverage Ratio, Consolidated Interest Expense or Consolidated EBITDA as of any
date, that such calculation shall give pro forma effect to:
 
(i) if such calculation is being made for the purposes described in clause
(ii)(y) below, the transaction or event with respect to which the calculation of
any such amount or ratio is to be made pursuant to this Agreement, as applicable
(and, to the extent applicable, the use of proceeds thereof and the incurrence
or repayment of any Indebtedness in connection therewith); and
 
(ii) all other acquisitions, designations of Restricted Subsidiaries as
Unrestricted Subsidiaries, all designations of Unrestricted Subsidiaries as
Restricted Subsidiaries, all issuances, incurrences or assumptions or repayments
and prepayments of Indebtedness in connection therewith (with any such
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) (in each case, other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business)
and all sales, transfers or other dispositions of any Equity Interests in a
Restricted Subsidiary or all or substantially all assets of a Restricted
Subsidiary or division or line of business of a Restricted Subsidiary outside
the ordinary course of business (and any related prepayments or repayments of
Indebtedness),
 
(x) if such calculation is being made for the purposes of determining actual
compliance (and not compliance on a pro forma basis as per
 
60

--------------------------------------------------------------------------------

the requirements of any other provision of this Agreement) with financial
covenants contained in Section 6.12 and 6.13 or for purposes of determining the
Applicable Rate or the ECF Sweep Amount, that have occurred during the four
consecutive fiscal quarter period of the Borrower with respect to which such
calculation is being made, or
 
(y) if such calculation is being made for the purpose of determining whether any
Incremental Extension of Credit may be made, any designation under Section 5.17
is permitted or any transaction or event subject to the limitations in Article
VI or any other relevant limitations in this Agreement is permitted, that have
occurred since the beginning of the four consecutive fiscal quarter period of
the Borrower most recently ended on or prior to such date as if they occurred on
the first day of such four consecutive fiscal quarter period,
 
(in each case, including expected cost savings (without duplication of actual
cost savings) to the extent such cost savings would be permitted to be reflected
in pro forma financial information complying with the requirements of Article 11
of Regulation S-X under the Securities Act as interpreted by the Staff of the
SEC, and as certified by a Financial Officer of the Borrower.  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness).
 
“Pro Rata Share” means, with respect to a Revolving Lender or Issuing Bank, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the Revolving Commitments of such Revolving Lender or
Issuing Bank in its capacity as Revolving Lender and the denominator of which is
the aggregate Revolving Commitments of all Revolving Lenders.
 
“Proposed Change” means a proposed amendment, modification, waiver or
termination of any provision of this Agreement or any other Loan Document.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Public-Siders” has the meaning assigned to such term in Section 9.17(b).
 
“Purchasing Borrower Party” means any of the Borrower or any Restricted
Subsidiary.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
“QFC Credit Support” has the meaning assigned to it in Section 9.21.
 
“Qualified Equity Interests” means Equity Interests of the Borrower, other than
Disqualified Equity Interests.
 
61

--------------------------------------------------------------------------------

“Quotation Day” means (a) in respect of the determination of the Adjusted LIBO
Rate or LIBO Rate for any Interest Period for Loans denominated in dollars or
any Permitted Foreign Currency (other than Euro), the day that is two Business
Days prior to the first day of such Interest Period, and (b) in respect of the
determination of the EURIBO Rate for any Interest Period for Loans denominated
in Euro, the day that is two TARGET Days prior to the first day of such Interest
Period, in each case unless market practice differs for loans in the applicable
currency priced by reference to rates quoted in the relevant interbank market,
in which case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice for such loans priced by
reference to rates quoted in the relevant interbank market (and if quotations
would normally be given by leading banks for such loans priced by reference to
rates quoted in the relevant interbank market on more than one day, the
Quotation Day shall be the last of those days).
 
“Receivables Entity” means a wholly owned Subsidiary of the Borrower (or another
Person formed for the purposes of engaging in a Permitted Receivables Facility
in which the Borrower or any of its Subsidiaries makes an Investment and to
which the Borrower or any of its Subsidiaries transfers Permitted Receivables
Facility Assets) which engages in no activities other than in connection with
the financing of Receivables of the Receivables Sellers and which is designated
(as provided below) as the “Receivables Entity” (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by the Borrower or any Restricted Subsidiary other than another
Receivables Entity (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness)) pursuant to Standard
Securitization Undertakings, (ii) is recourse to or obligates the Borrower or
any Restricted Subsidiary (other than another Receivables Entity) in any way
(other than pursuant to Standard Securitization Undertakings) or (iii) subjects
any property or asset of the Borrower or any Restricted Subsidiary (other than
another Receivables Entity), directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which neither the Borrower nor any Restricted Subsidiary
(other than another Receivables Entity) has any contract, agreement, arrangement
or understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of Receivables and related assets)) on
terms less favorable to the Borrower or such Restricted Subsidiary than those
that might be obtained at the time from persons that are not Affiliates of the
Borrower (as determined by the Borrower in good faith), and (c) to which neither
the Borrower, nor any Restricted Subsidiary (other than another Receivables
Entity) has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results. 
Any such designation shall be evidenced to the Administrative Agent by a
certificate of a Financial Officer of the Borrower certifying that, to the best
of such officer’s knowledge and belief after consultation with counsel, such
designation complied with the foregoing conditions.
 
“Receivables Seller” has the meaning assigned to such term in the definition of
“Permitted Receivables Facility”.
 
62

--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
 
“Reference Rate” means, for any day, the Adjusted LIBO Rate as of such day for a
Eurocurrency Borrowing with an Interest Period of three months’ duration
(without giving effect to the last sentence of the definition of the term
“Adjusted LIBO Rate” herein).
 
“Refinanced Debt” has the meaning set forth in the definition of “Refinancing
Term Loan Indebtedness”.
 
“Refinancing Effective Date” has the meaning assigned to such term in Section
2.23.
 
“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Refinancing Term Lenders,
establishing commitments in respect of Refinancing Term Loans and effecting such
other amendments hereto and to the other Loan Documents as are contemplated by
Section 2.23.
 
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, replaces or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any fees, premium and expenses relating to such extension,
renewal, replacement or refinancing; (b) either (i) the stated final maturity of
such Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness or (ii) such Refinancing Indebtedness shall not be required to
mature or to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, asset sale or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the date
91 days after the Latest Maturity Date in effect on the date of such extension,
renewal, replacement or refinancing; provided that, notwithstanding the
foregoing, scheduled amortization payments (however denominated) of such
Refinancing Indebtedness shall be permitted so long as the weighted average life
to maturity of such Refinancing Indebtedness shall be no shorter than the
weighted average life to maturity of such Original Indebtedness remaining as of
the date of such extension, renewal or refinancing (or, if shorter, 91 days
after the Latest Maturity Date in effect on the date of such extension, renewal
or refinancing); (c) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of the Borrower or any
Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the
 
63

--------------------------------------------------------------------------------

Original Indebtedness) an obligor in respect of such Original Indebtedness, and
shall not constitute an obligation of the Borrower if the Borrower shall not
have been an obligor in respect of such Original Indebtedness; (d) if such
Original Indebtedness shall have been subordinated to the Loan Document
Obligations, such Refinancing Indebtedness shall also be subordinated to the
Loan Document Obligations on terms not less favorable in any material respect to
the Lenders (as determined in good faith by the Borrower); (e) such Refinancing
Indebtedness shall not be secured (x) by any Lien on any asset other than the
assets that secured such Original Indebtedness (or would have been required to
secure such Original Indebtedness pursuant to the terms thereof) or (y) in the
event Liens securing such Original Indebtedness shall have been contractually
subordinated to any Lien securing the Loan Document Obligations, by any Lien
that shall not have been contractually subordinated to at least the same extent
(as determined in good faith by the Borrower); and (f) if the proceeds of any
Refinancing Indebtedness in respect of any Original Indebtedness are not applied
to refinance, repurchase or redeem such Original Indebtedness immediately upon
the incurrence thereof, (x) the proceeds of such Refinancing Indebtedness are
applied to so refinance, repurchase or redeem such Original Indebtedness on or
prior to the ninetieth day (or in the case of capital markets Indebtedness, 120
days) following the date of the incurrence of such Refinancing Indebtedness and
(y) to the extent the proceeds are segregated and held in escrow prior to their
application to refinance, repurchase or redeem such Original Indebtedness, then
from and after the date of the incurrence of such Refinancing Indebtedness, such
Original Indebtedness shall be deemed not to be outstanding for the purposes of
computation of any ratios hereunder (such Indebtedness described in this clause
(f), “Excluded Refinanced Debt”).
 
“Refinancing Term Lender” means any Person that provides a Refinancing Term
Loan.
 
“Refinancing Term Loan Indebtedness” means (a) Permitted Junior Lien Refinancing
Debt, (b) Permitted Unsecured Refinancing Debt or (c) Refinancing Term Loans
obtained pursuant to a Refinancing Facility Agreement, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, refinance or
replace, in whole or part, existing Term Loans hereunder (including any
successive Refinancing Term Loan Indebtedness) (such existing Term Loans and
successive Refinancing Term Loan Indebtedness, the “Refinanced Debt”); provided
that (i) the principal amount (or accreted value, if applicable) of such
Refinancing Term Loan Indebtedness shall not exceed the principal amount (or
accreted value, if applicable) of such Refinanced Debt except by an amount equal
to the sum of accrued and unpaid interest, accrued fees and premiums (if any)
with respect to such Refinanced Debt and fees and expenses associated with the
refinancing of such Refinanced Debt with such Refinancing Term Loan
Indebtedness; provided, however, that, as part of the same incurrence or
issuance of Indebtedness as such Refinancing Term Loan Indebtedness, the
Borrower may incur or issue an additional amount of Indebtedness under Section
6.01 without violating this clause (i) (and, for purposes of clarity, (x) such
additional amount of Indebtedness shall not constitute Refinancing Term Loan
Indebtedness and (y) such additional amount of Indebtedness shall reduce the
applicable basket under Section 6.01, if any, on a dollar-
 
64

--------------------------------------------------------------------------------

for-dollar basis); (ii) the stated final maturity of such Refinancing Term Loan
Indebtedness shall not be earlier than 91 days after the Latest Maturity Date of
such Refinanced Debt, and such stated final maturity of such Refinancing Term
Loan Indebtedness shall not be subject to any conditions that could result in
such stated final maturity occurring on a date that precedes the Latest Maturity
Date of such Refinanced Debt; (iii) such Refinancing Term Loan Indebtedness
shall not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, on the stated final
maturity date as permitted pursuant to the preceding clause (ii) or upon the
occurrence of an event of default, asset sale or a change in control or as and
to the extent such repayment, prepayment, redemption, repurchase or defeasance
would have been required pursuant to the terms of such Refinanced Debt) prior to
the earlier of (A) the latest stated final maturity of such Refinanced Debt and
(B) 91 days after the Latest Maturity Date in effect on the date of such
extension, renewal or refinancing; provided that, notwithstanding the foregoing,
scheduled amortization payments (however denominated) of such Refinancing Term
Loan Indebtedness in the form of Refinancing Term Loans shall be permitted so
long as the weighted average life to maturity of such Refinancing Term Loan
Indebtedness in the form of Refinancing Term Loans shall be no shorter than the
weighted average life to maturity of such Refinanced Debt remaining as of the
date of such extension, replacement or refinancing; (iv) such Refinancing Term
Loan Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of the Borrower or any Subsidiary, in each case that shall not have
been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become pursuant to the terms of the Refinanced Debt) an obligor in
respect of such Refinanced Debt, and, in each case, shall constitute an
obligation of the Borrower or such Subsidiary to the extent of its obligations
in respect of such Refinanced Debt and (v) in the case of Refinancing Term
Loans, such Refinancing Term Loan Indebtedness shall contain terms and
conditions that are not materially more favorable (when taken as a whole) to the
investors providing such Refinancing Term Loan Indebtedness than those
applicable to the existing Term Loans of the applicable Class being refinanced
(other than (A) with respect to pricing, maturity, amortization, optional
prepayments and redemption and (B) covenants or other provisions applicable only
to periods after the Latest Maturity Date) on the date such Refinancing Term
Loan is incurred.
 
“Refinancing Term Loans” means one or more Classes of term loans incurred by the
Borrower under this Agreement pursuant to a Refinancing Facility Agreement;
provided that such Indebtedness constitutes Refinancing Term Loan Indebtedness
in respect of Term Loans (including portions of Classes of Term Loans).
 
“Register” has the meaning assigned to such term in Section 9.04(b).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such Person or
Affiliates.
 
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the
 
65

--------------------------------------------------------------------------------

environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within or upon any building, structure, facility or
fixture.
 
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
 
“Reorganization” means the reorganization that Arconic will undergo that will,
among other things, result in the allocation and transfer, conveyance or
assignment to the Borrower and, subject to certain exceptions, its Subsidiaries
of the assets and liabilities in respect of the activities of the global rolled
products business and certain other current and former businesses and activities
of Arconic.
 
“Repricing Transaction” means (i) the prepayment or refinancing of all or a
portion of the Initial Term Loans directly or indirectly, from the net proceeds
of any broadly syndicated Indebtedness of the Borrower or any of its
Subsidiaries, in each case having a lower Weighted Average Yield than such
Initial Term Loans or (ii) any amendment to the terms of such Initial Term Loans
that is effected for the primary purpose of reducing the Weighted Average Yield
applicable to such Initial Term Loans, excluding, in each case of clauses (i)
and (ii), any such prepayment, refinancing or amendment made or effected in
connection with a Change in Control or Transformative Transactions.
 
“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure (with the aggregate of each Lender’s risk
participation and funded participation in Letters of Credit being deemed “held”
by such Lender for purposes of this definition), outstanding Term Loans and
unused Commitments at such time; provided that whenever there is one or more
Defaulting Lenders, the total outstanding Term Loans and Revolving Exposures of,
and the unused Commitments of, each Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and unused Revolving Commitments at such
time; provided that whenever there are one or more Defaulting Lenders, the total
outstanding Revolving Exposures of, and the unused Revolving Commitments of,
each Defaulting Lender, shall be excluded for purposes of making a determination
of Required Revolving Lenders.
 
“Required Term Lenders” means, at any time, Lenders having Term Commitments
representing more than 50% of the sum of the Term Loans and unused Term
Commitments at such time.
 
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational
 
66

--------------------------------------------------------------------------------

or governing documents of such Person and (b) any law (including common law),
statute, ordinance, treaty, rule, regulation, order, decree, writ, injunction,
settlement agreement or determination of any arbitrator or court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
 
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
U.K. Financial Institution, a U.K. Resolution Authority.
 
“Restricted Debt Payments” has the meaning assigned to such term in Section
6.08(b).
 
“Restricted Group” means the Borrower and the Restricted Subsidiaries.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) by the Borrower or any Restricted Subsidiary with
respect to its Equity Interests, or any payment or distribution (whether in
cash, securities or other property) by the Borrower or any Restricted
Subsidiary, including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of its
Equity Interests.
 
“Restricted Subsidiary” means each Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
 
“Resulting Revolving Borrowings” has the meaning assigned to such term in
Section 2.21(d).
 
“Revolving Availability Period” means the period from and including the date of
the Spin-Off to but excluding the earlier of the Revolving Maturity Date and the
date of termination of all the Revolving Commitments.
 
“Revolving Borrowing” means Revolving Loans of the same Class, Type and
currency, made, converted or continued on the same date and, in the case of
Eurocurrency Revolving Loans, as to which a single Interest Period is in effect.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.21 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.23 and Section 9.04.  The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption, Refinancing Facility Agreement or Incremental Facility Amendment
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Revolving Commitments
is $1,000,000,000.
 
67

--------------------------------------------------------------------------------

“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.21(a).
 
“Revolving Commitment Increase Lender” means, with respect to any Revolving
Commitment Increase, each Additional Lender providing a portion of such
Revolving Commitment Increase.
 
“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of (a) the Dollar Equivalent of the outstanding principal amount of such
Revolving Lender’s Revolving Loans and (b) such Revolving Lender’s LC Exposure,
in each case, at such time.
 
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
 
“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person as to which such Revolving Lender is, directly or indirectly, a
subsidiary.
 
“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.
 
“Revolving Maturity Date” means the date that is five years after the Effective
Date, as the same may be extended pursuant to Section 2.22.
 
“S&P” means S&P Global Ratings, and any successor to its rating agency business.
 
“Sanctioned Country” means, a country, region or territory which is itself the
subject or target of any Sanctions that broadly and comprehensively prohibit
dealings with such country, region or territory (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
 
“Sanctioned Person” means, at any time, a Person with whom dealings are
restricted or prohibited under any Sanctions, including as a result of (a) being
named on any Sanctions-related list of designated Persons maintained by the U.S.
government, including those administered by OFAC, the U.S. Department of State,
the United Nations Security Council, the European Union or any European Union
member state, Canada or Her Majesty’s Treasury of the United Kingdom, (b) being
located, organized or resident in a Sanctioned Country or (c) any direct or
indirect relationship of ownership or control with any such Person or Persons
described in the foregoing clauses (a) or (b).
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States, including those
administered by OFAC or the U.S. Department of State, the United Nations
Security Council, the European Union, any European Union member state, Canada or
Her Majesty’s Treasury of the United Kingdom.
 
68

--------------------------------------------------------------------------------

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to the relevant period as displayed on the Reuters screen page
that displays such rate (currently page LIBOR01 or LIBOR02) (or, in the event
such rate does not appear on a page of the Reuters screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion), and (b) in respect of the EURIBO Rate for any Interest Period, the
rate per annum determined by the European Money Market Institute (or any other
Person that takes over the administration of such rate) as the rate at which
interbank deposits in Euro are being offered by one prime bank to another within
the EMU zone for such Interest Period, as set forth on the Reuters screen page
that displays such rate (currently EURIBOR01) (or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that (i) if, as to any currency, no Screen Rate shall be available for a
particular period at such time but Screen Rates shall be available for
maturities both longer and shorter than such period at such time, then the
Screen Rate for such period shall be the Interpolated Rate as of such time and
(ii) if the Screen Rate, determined as provided above, would be less than zero,
the Screen Rate shall be deemed to be zero for all purposes of this Agreement.
 
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.
 
“Secured Cash Management Obligations” means the due and punctual payment of any
and all obligations of (x) the Borrower and each Loan Party and (y) each
Restricted Subsidiary that is not a Loan Party, in each case whether absolute or
contingent and however and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) arising in respect of Cash Management Services or in the case of
clause (y) above only, local working capital and/or bilateral credit facilities
that are secured by the Collateral (such local working capital and/or bilateral
credit facilities, the “Cash Management Financing Facilities”), in each case
that (a) (i) are owed to the Administrative Agent or an Affiliate thereof, or to
any Person that was the Administrative Agent or an Affiliate thereof at the time
the agreements in respect of such obligations were entered, incurred or that
becomes the Administrative Agent or an Affiliate thereof thereafter, (ii) are
owed on the Effective Date to a Person that is a Lender or an Affiliate of a
Lender as of the Effective Date or (iii) are owed to a Person that is a Lender
or an Affiliate of a Lender at the time such obligations are incurred or becomes
a Lender or an Affiliate of a Lender thereafter and (b) are secured by the
Collateral; provided that at the time of incurrence of obligations incurred
pursuant to clause (y) of this definition and after giving effect thereto, the
Non-Guarantor Debt Basket shall not have been exceeded.
 
69

--------------------------------------------------------------------------------

“Secured Commercial Obligations” shall mean the due and punctual payment and
performance of any and all obligations of the Borrower and each Restricted
Subsidiary arising under each Commercial Agreement that (a)(i) is with a
counterparty that is the Administrative Agent or an Arranger or an Affiliate
thereof, or any Person that was the Administrative Agent or an Arranger or an
Affiliate thereof at the time such Commercial Agreement was entered into or that
becomes the Administrative Agent or an Arranger or an Affiliate thereof
thereafter, (ii) is in effect on the Effective Date with a counterparty that is
a Lender or an Affiliate of a Lender as of the Effective Date or (iii) is
entered into after the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender at the time such Commercial Agreement is entered into or
that becomes a Lender or an Affiliate of a Lender thereafter and (b) are secured
by the Collateral, provided that the aggregate amount of obligations of the
Borrower and the Restricted Subsidiaries under all Secured Commercial
Obligations shall not exceed $25,000,000 at any time outstanding.
 
“Secured Hedging Obligations” means the due and punctual payment of any and all
obligations of the Borrower and each Restricted Subsidiary arising under each
Hedging Agreement that (a)(i) is with a counterparty that is the Administrative
Agent or an Arranger or an Affiliate thereof, or any Person that was the
Administrative Agent or an Arranger or an Affiliate thereof at the time such
Hedging Agreement was entered into or that becomes the Administrative Agent or
an Arranger or an Affiliate thereof thereafter, (ii) is in effect on the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Effective Date or (iii) is entered into after the Effective Date with
a counterparty that is a Lender or an Affiliate of a Lender at the time such
Hedging Agreement is entered into or that becomes a Lender or an Affiliate of a
Lender thereafter and (b) are secured by the Collateral.  Notwithstanding the
foregoing, in the case of any Excluded Swap Guarantor, “Secured Hedging
Obligations” shall not include Excluded Swap Obligations of such Excluded Swap
Guarantor.
 
“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) each Issuing Bank, (d) each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations, (e) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations, (f) each counterparty to any Commercial Agreement
the obligations under which constitute Secured Commercial Obligations, (g) each
Supply Chain Bank in a Secured Supply Chain Financing and (h) the successors and
assigns of each of the foregoing.
 
“Secured Supply Chain Financing” means any Supply Chain Financing that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Supply Chain Bank, including any such Supply Chain Financing that is in effect
on the Effective Date; provided that (a) the Borrower and the applicable Supply
Chain Bank shall have designated such Supply Chain Financing as a Secured Supply
Chain Financing in writing delivered to the Administrative Agent in
substantially the form of Exhibit K (other than with respect to any Supply Chain
Financings where the Administrative Agent or an Affiliate thereof is the Supply
Chain Bank), (b) Secured Supply Chain Financing Obligations in respect of
Secured Supply Chain Financings shall not exceed the greater of
 
70

--------------------------------------------------------------------------------

(x) $25,000,000 and (y) 3.5% of Consolidated EBITDA for the most recently ended
Test Period and (c) any trade payables under any Secured Supply Chain Financing
shall become payable within 120 days from issuance thereof.
 
“Secured Supply Chain Financing Obligations” means all obligations of the
Borrower and the Restricted Subsidiaries in respect of any Secured Supply Chain
Financing.
 
“Securities Act” means the United States Securities Act of 1933.
 
“Security Documents” means the Guarantee Agreement, Collateral Agreement, the
Intercreditor Agreement, any Acceptable Intercreditor Agreement, each Mortgage,
each Intellectual Property Security Agreement and each other security agreement
or other instrument or document executed and delivered by any Loan Party
pursuant to any of the foregoing or pursuant to Section 5.12 or 5.13.
 
“Senior Notes” means the senior second lien secured notes due 2028 issued by the
Borrower on or prior to the Effective Date in an aggregate principal amount of
$600,000,000.
 
“Senior Notes Collateral Agreement” means the Senior Notes Collateral Agreement
among the Loan Parties and U.S. Bank National Association, dated as of the
Senior Notes Release Effective Date.
 
“Senior Notes Documents” means the Senior Notes Indenture, the Senior Notes
Collateral Agreement, all instruments, agreements and other documents evidencing
or governing the Senior Notes, providing for any Guarantee, security or other
right in respect thereof, and all schedules, exhibits and annexes to each of the
foregoing, as may be amended pursuant to the terms hereof.
 
“Senior Notes Release Effective Date” means the date on which the Senior Notes
are released from escrow.
 
“Senior Notes Indenture” means the Indenture dated as of February 7, 2020,
among, inter alia, the Borrower and U.S. Bank National Association, as trustee,
in respect of the Senior Notes, as may be amended pursuant to the terms hereof.
 
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
 
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
 
“Specified ECF Percentage” means, with respect to any fiscal year of the
Borrower, (a) if the Consolidated Total Leverage Ratio as of the last day of
such fiscal year is greater than 1.50 to 1.00, 50%, (b) if the Consolidated
Total Leverage Ratio as of the last day of such fiscal year is less than or
equal to 1.50 to 1.00 but greater than 1.00 to
 
71

--------------------------------------------------------------------------------

1.00, 25%, and (c) if the Consolidated Total Leverage Ratio as of the last day
of such fiscal year is less than or equal to 1.00 to 1.00, 0%.
 
“Specified Property” means the tracts of land and the structure located at 1101
East Hunt Road, Alcoa, TN 37701, that are subject to a sale-leaseback
arrangement dated as of December 31, 2015 between Arconic Tennessee LLC (as
successor-in-fact to Alcoa Inc.) and The Industrial Development Board of Blount
County and the Cities of Alcoa and Maryville, Tennessee.
 
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time.
 
“Spin-Off” means the spin-off of the Borrower from Arconic, as more fully
described in the Form 10.
 
“Spin-Off Documents” means the Distribution Agreement, the Tax Matters
Agreement, the Employee Matters Agreement, the Patent License Agreements, the
Trademark License Agreements, the Master Agreement for Product Supply, the Metal
Supply & Tolling Agreement, the Use Agreement, the Land Use Right Agreements,
the Service Level Agreement for Central Engineering and Maintenance, the Service
Level Agreement for Energy, Steam and Water, the Second Supplemental Tax and
Project Certificate and Agreement and the Lease and Property Management
Agreement, in each case, to be entered into between Arconic or Affiliates
thereof, on the one hand, and the Borrower or Affiliates thereof, on the other
hand, each on substantially the terms described in the Form 10, together with
any other agreements, instruments or other documents entered into in connection
with any of the foregoing, each as amended, restated, amended and restated,
supplemented or modified from time to time in accordance with this Agreement.
 
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Restricted
Subsidiary thereof in connection with the Permitted Receivables Facility which
are customary in an accounts receivable financing transaction.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board and any other banking authority
(domestic or foreign) to which the Administrative Agent or any Lender (including
any branch, Affiliate or fronting office making or holding a Loan) is subject
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
 
72

--------------------------------------------------------------------------------

any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held (unless parent does not Control such entity) or (b) that is,
as of such date, otherwise Controlled, by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent;
provided, however, that a joint venture shall not be deemed to be a subsidiary
solely as a result of this clause (b).
 
“Subsidiary” means any direct or indirect subsidiary of the Borrower.
 
“Successor Borrower” has the meaning assigned to such term in Section
6.03(a)(v).
 
“Supply Chain Bank” means any Person that (a) at the time it enters into a
Supply Chain Financing (or on the Effective Date), is the Administrative Agent,
an Arranger, a Lender or an Affiliate of any such Person, in each case, in its
capacity as a party to such Supply Chain Financing and (b) any Supply Chain Bank
Purchaser.
 
“Supply Chain Bank Purchaser” means any subsequent purchaser of any trade
payables that had been initially acquired by a Person that was a Supply Chain
Bank pursuant clause (a) of the definition thereof pursuant to a Secured Supply
Chain Financing; provided that such subsequent purchaser is designated as such
in writing delivered to the Administrative Agent in substantially the form of
Exhibit K.
 
“Supply Chain Financing” means any agreement under which any bank, financial
institution or other Person may from time to time provide any financial
accommodation to any of the Borrower or any Restricted Subsidiary in connection
with trade payables of the Borrower or any Restricted Subsidiary, in each case
issued for the benefit of any such bank, financial institution or such other
person that has acquired such trade payables pursuant to “supply chain” or other
similar financing for vendors and suppliers of the Borrower or any Restricted
Subsidiaries, so long as (a) other than in the case of Secured Supply Chain
Financing Obligations, such Indebtedness is unsecured and (b) such Indebtedness
represents amounts not in excess of those which the Borrower or any of its
Restricted Subsidiaries would otherwise have been obligated to pay to its vendor
or supplier in respect of the applicable trade payables.
 
“Supported QFC” has the meaning assigned to it in Section 9.21.
 
73

--------------------------------------------------------------------------------

“Swap Obligations” means, with respect to the Borrower or any other Loan Party,
an obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of § 1a(47) of the Commodity
Exchange Act.
 
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement for purposes hereof).
 
“TARGET Day” means any day on which both (a) banks in London are open for
general business and (b) the TARGET is open for the settlement of payments in
Euro.
 
“Tax Matters Agreement” means the Tax Matters Agreement between Arconic and the
Borrower, to be dated on or prior to the Distribution Date.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Borrowings” means one or more Borrowings of Term Loans of any Class, as
the context requires.
 
“Term Commitments” means, collectively, (a) with respect to each Lender, the
commitment, if any, of such Lender to make an Initial Term Loan hereunder on the
Effective Date, expressed as an amount representing the maximum principal amount
of the Initial Term Loan to be made by such Lender hereunder, as such commitment
may be (i) reduced from time to time pursuant to Section 2.08 and (ii) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 and (b) any commitments to make Incremental Term Loans
or Refinancing Term Loans.  The initial amount of each Lender’s Term Commitment
is set forth on Schedule 2.01 or in the Assignment and Assumption, Incremental
Facility Amendment or Refinancing Facility Agreement pursuant to which such
Lender shall have assumed or provided its Term Commitment, as applicable.  The
initial aggregate amount of the Lenders’ Term Commitments on the Effective Date
is $600,000,000.
 
“Term Lenders” means, a Lender with a Term Commitment or an outstanding Term
Loan.
 
“Term Loans” means, collectively, the Initial Term Loans and any Incremental
Term Loans and any Refinancing Term Loans.
 
“Term Maturity Date” means the date that is seven years after the Effective
Date, as the same may be extended pursuant to Section 2.22.
 
74

--------------------------------------------------------------------------------

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
 
“Test Period” means, at date of determination, the period of four consecutive
fiscal quarters of the Borrower then last ended as of such time for which
financial statements have been delivered pursuant to Section 5.01(a) or (b);
provided that for any date of determination before the delivery of the first
financial statements pursuant to Section 5.01(a) or (b), the Test Period shall
be the period of four consecutive fiscal quarters of the Borrower then last
ended as of such time for which financial statements are publicly available or
have been provided to the Administrative Agent.
 
“Trademark License Agreements” means (x) the Trademark License Agreement between
Arconic or one of its Affiliates and the Borrower and (y) the Trademark License
Agreement between the Borrower and Arconic or one of its Affiliates, in each
case, to be dated on or prior to the Distribution Date.
 
“Trademarks” has the meaning assigned to such term in the Collateral Agreement.
 
“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions.
 
“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, (b) the execution, delivery and
performance by each Loan Party of the Senior Notes Documents to which it is to
be a party, the issuance of the Senior Notes and the use of the proceeds
thereof, (c) the payment for or in connection with the Effective Date
Distribution and (d) the Spin-Off, together with the Reorganization and all
other transactions pursuant to, and the execution, delivery and performance of,
the Spin-Off Documents.
 
“Transformative Transactions” means any merger, acquisition, consolidation or
similar transaction involving third-parties, in any case by the Borrower or any
Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b)
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, but would not provide the Borrower and its Restricted
Subsidiaries with adequate flexibility under this Agreement for the continuation
and/or expansion of the combined operations following such consummation, as
determined by the Borrower acting in good faith.
 
 “Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the EURIBO Rate, as
applicable, or the Alternate Base Rate.
 
75

--------------------------------------------------------------------------------

“U.K. Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
 
“U.K. Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code or any Person that is disregarded as an entity separate
from any such United States person for U.S. federal income tax purposes.
 
“U.S. Subsidiary” means any Subsidiary organized under the laws of the United
States of America, any State thereof or the District of Columbia.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
 
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
 
“Unaudited Financial Statements” the unaudited combined balance sheets of the
Borrower as of September 30, 2019, and the related unaudited combined statements
of comprehensive income and cash flows for the nine months ended on September
30, 2019.
 
“Undisclosed Administration” means, with respect to any Lender or its parent
company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian, or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or parent company is subject to home jurisdiction supervision,
if the applicable law of such country requires that such appointment not be
publicly disclosed.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York.
 
“Unrestricted Subsidiaries” means (a) any Subsidiary (other than a Designated
Borrower) that is formed or acquired after the Effective Date and is designated
as an Unrestricted Subsidiary by the Borrower pursuant to Section 5.17
subsequent to the Effective Date and (b) any Subsidiary of an Unrestricted
Subsidiary.  As of the Effective Date, there are no Unrestricted Subsidiaries.
 
76

--------------------------------------------------------------------------------

“Unrestricted Subsidiary Reconciliation Statement” means in connection with the
delivery of financial statements pursuant to Section 5.01(a) or (b) (solely to
the extent required under Section 5.01(c)), an unaudited financial statement (in
substantially the same form) prepared on the basis of consolidating the accounts
of the Borrower and the Restricted Subsidiaries and treating Unrestricted
Subsidiaries as if they were not consolidated with the Borrower and otherwise
eliminating all accounts of Unrestricted Subsidiaries, together with an
explanation of reconciliation adjustments in reasonable detail.
 
“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.21.
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
“Voting Equity Interests” of any Person means the Equity Interests of such
Person ordinarily having the power to vote for the election of the directors of
such Person.
 
“Weighted Average Yield” means, with respect to any Term Loan, Term Commitment
or any other Loans or Commitments, the weighted average yield to stated maturity
thereof based on the interest rate or rates applicable thereto and giving effect
to all upfront or similar fees or original issue discount payable to the lenders
with respect thereto and to any interest rate “floor”, but excluding any
prepayment premiums, customary arrangement, syndication, commitment,
structuring, ticking, underwriting and other similar fees paid or payable to the
arrangers (or similar titles) or their Affiliates, in each case in their
capacities as such in connection therewith and that are not generally shared
with all lenders providing such loans and commitments; provided that to the
extent that the Reference Rate on the effective date of such other loans or
commitments is less than the interest rate floor, if any, applicable to such
other loans or commitments, then the amount of such difference shall be included
in the calculation of the Weighted Average Yield of such other loans or
commitments.  For purposes of determining the Weighted Average Yield of any
floating rate Indebtedness at any time, the rate of interest applicable to such
Indebtedness at such time shall be assumed to be the rate applicable to such
Indebtedness at all times prior to maturity; provided that appropriate
adjustments shall be made for any changes in rates of interest provided for in
the documents governing such Indebtedness (other than those resulting from
fluctuations in interbank offered rates, prime rates, Federal funds rates or
other external indices not influenced by the financial performance or
creditworthiness of the Borrower or any Subsidiary).
 
“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
 
77

--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding Tax, any other withholding agent, if
applicable.
 
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any U.K. Financial
Institution or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.
 
SECTION 1.02.          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
 
SECTION 1.03.          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise or except as expressly provided
herein, (a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth in the Loan Documents), (b) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (d)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
 
78

--------------------------------------------------------------------------------

Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


SECTION 1.04.          Accounting Terms; GAAP; Borrower Representative; Timing. 
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that (i) if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision (including any
definition) hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith, (ii) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to Accounting Standard Codifications), to value any Indebtedness of the Borrower
or any Subsidiary at “fair value”, as defined therein and (iii) notwithstanding
any other provision contained herein, all obligations of any person that are or
would have been treated as operating leases for purposes of GAAP prior to the
issuance by the Financial Accounting Standards Board on February 25, 2016 of an
Accounting Standards Update (the “ASU”) (or any other Financial Accounting
Standard having a similar result or effect) shall continue to be accounted for
as operating leases for purposes of the Loan Documents (whether or not such
operating lease obligations were in effect on such date) notwithstanding the
fact that such obligations are required in accordance with the ASU (on a
prospective or retroactive basis or otherwise) to be treated as capitalized or
finance lease obligations in the Borrower’s financial statements (provided that
the only financial statements required to be delivered shall be those filed with
the SEC).
 
(b)          The Borrower is hereby authorized to act as an agent and
representative of the other Loan Parties party hereto in providing and receiving
notices, consents, certificates, other writing or statements on behalf of the
other Loan Parties for purposes hereof (including for purposes of Article II). 
Unless otherwise provided therein, the Administrative Agent may assume any
notice, consent, certificate, other writing or statement received from the
Borrower is made on behalf of the other Loan Parties, and shall be entitled to
rely on, and shall incur no liability by acting upon, any such notice, consent,
certificate, other writing or statement accordingly.
 
(c)          Unless otherwise specified herein, when the payment of any
obligation is stated to be due or performance required on a day which is not a
Business
 
79

--------------------------------------------------------------------------------

Day, the date of such payment or performance shall extend to the immediately
succeeding Business Day.
 
SECTION 1.05.          Pro Forma Calculations.  For purposes of determining
compliance with the covenants contained in Sections 6.12 and 6.13 (or pro forma
compliance with the same for purposes of the requirements of any other relevant
provision) or otherwise for purposes of determining the Consolidated Total
Leverage Ratio, Consolidated Interest Expense and Consolidated EBITDA,
calculations with respect to such period shall be made on a Pro Forma Basis.
 
SECTION 1.06.          Interest Rates; LIBOR or EURIBOR Notification.  The
interest rate on a Loan denominated in dollars or a Permitted Foreign Currency
may be derived from an interest rate benchmark that is, or may in the future
become, the subject of regulatory reform. Regulators have signaled the need to
use alternative benchmark reference rates for some of these interest rate
benchmarks and, as a result, such interest rate benchmarks may cease to comply
with applicable laws and regulations, may be permanently discontinued, and/or
the basis on which they are calculated may change.  Upon the occurrence of a
Benchmark Transition Event or an Early Opt-In Election, Section 2.14(b) provides
a mechanism for determining an alternative rate of interest.  The Administrative
Agent will promptly notify the Borrower, pursuant to Section 2.14(d), of any
change to the reference rate upon which the interest rate on Eurocurrency Loans
is based.  However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or “EURIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.14(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.14(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate, the EURIBO Rate or have the same volume or liquidity as did the
applicable Screen Rate prior to its discontinuance or unavailability.
 
SECTION 1.07.          Limited Condition Transaction.  (a) Notwithstanding
anything in this Agreement or any Loan Document to the contrary, when
calculating any applicable financial ratio or test or determining other
compliance with this Agreement (including the determination of compliance with
any provision of this Agreement which requires that no Default or Event of
Default has occurred, is continuing or would result therefrom) in connection
with the consummation of a Limited Condition Transaction, the date of
determination of such ratio and determination of whether any Default or Event of
Default has occurred, is continuing or would result therefrom or other
applicable covenant shall, at the option of the Borrower (the Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), be deemed to be (i) in the case of a Limited
Condition Transaction described in clause (i) of the definition thereof, the
date the definitive agreements for such Limited Condition
 
80

--------------------------------------------------------------------------------

Transaction are entered into and (ii) in the case of a Limited Condition
Transaction described in clause (ii) of the definition thereof, the date of
giving of the irrevocable notice of redemption therefor (the “LCT Test Date”)
and if, after such financial ratios and tests and other provisions are measured
on a Pro Forma Basis after giving effect to such Limited Condition Transaction
and the other transactions to be entered into in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) as if they
occurred at the beginning of the applicable period being used to calculate such
financial ratio ending prior to the LCT Test Date, the Borrower could have taken
such action on the relevant LCT Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with; provided
that at the option of the Borrower, the relevant ratios and baskets may be
recalculated at the time of consummation of such Limited Condition Transaction. 
For the avoidance of doubt, (x) if any of such financial ratios or tests are
exceeded (or, with respect to the Consolidated Interest Coverage Ratio, not
reached) as a result of fluctuations in such ratio or test (including due to
fluctuations in Consolidated EBITDA or otherwise) at or prior to the
consummation of the relevant Limited Condition Transaction, such financial
ratios and tests and other provisions will not be deemed to have been exceeded
(or, with respect to the Consolidated Interest Coverage Ratio, not reached) as a
result of such fluctuations solely for purposes of determining whether the
Limited Condition Transaction is permitted hereunder and (y) such financial
ratios and tests and other provisions shall not be tested at the time of
consummation of such Limited Condition Transaction or related transaction.  For
the avoidance of doubt, if the Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any subsequent calculation of any
financial ratio or test (excluding, for the avoidance of doubt, any ratio
contained in Sections 6.12 or 6.13) or basket availability with respect to any
Limited Condition Transaction on or following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or, in the case of a Limited Condition Transaction described in
clause (i) thereof, the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, for purposes of determining whether such
subsequent transaction is permitted under this Agreement or any Loan Document,
any such ratio, test or basket shall be required to comply with any such ratio,
test or basket on a Pro Forma Basis assuming such Limited Condition Transaction
and the other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated until such
time as the applicable Limited Condition Transaction has actually closed or the
definitive agreement with respect thereto has been terminated or expires.
 
SECTION 1.08.          Ratio Calculations.  Notwithstanding anything to the
contrary herein, with respect to any amount incurred or transaction entered into
or consummated in reliance on a provision of this Agreement that does not
require compliance with a financial ratio or test (including, without
limitation, any tests based on the Consolidated Total Leverage Ratio,
Consolidated Interest Expense or Consolidated EBITDA) (any such amounts, the
“Fixed Amounts”) substantially concurrently with any portion of such amount or
transaction incurred, entered into or consummated in reliance on a provision of
this Agreement that requires compliance with a financial ratio or test
(including any tests based on the Consolidated Total Leverage Ratio,
Consolidated
 
81

--------------------------------------------------------------------------------

Interest Expense or Consolidated EBITDA) (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that any portion of the
amounts incurred, or transactions entered into or consummated, in compliance
with any Fixed Amounts shall be disregarded in the calculation of the financial
ratio or test applicable to the relevant Incurrence-Based Amounts.
 
SECTION 1.09.          Change in GAAP.  Upon written notice to the
Administrative Agent, the Borrower and the Restricted Subsidiaries may elect to
apply IFRS, in lieu of GAAP, which change shall take effect at the end of such
fiscal quarter or year specified by the Borrower and in which case all
accounting terms (including financial ratios and other financial calculations
for the test period then ended and all subsequent periods) required to be
submitted pursuant to this Agreement shall be prepared in conformity with IFRS. 
As of such effective date, at the request of the Borrower the Administrative
Agent shall enter into and is hereby authorized by the Lenders to enter into an
amendment to this Agreement which shall provide for and give effect to the
change in GAAP.
 
SECTION 1.10.          Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
 
SECTION 1.11.          Currency Translation.  The Administrative Agent shall
determine the Dollar Equivalent of any Borrowing, Letter of Credit or LC
Disbursement denominated in a Permitted Foreign Currency as of each Calculation
Date, in each case using the Exchange Rate for the applicable currency in
relation to dollars in effect on such Calculation Date, and each such amount
shall be the Dollar Equivalent thereof until the next calculation thereof.  The
Administrative Agent shall notify the Borrower and the Lenders of each
determination of the Dollar Equivalent of each Borrowing, Letter of Credit or LC
Disbursement denominated in any Permitted Foreign Currency.
 
ARTICLE II

The Credits
 
SECTION 2.01.          Commitments.  Subject to the terms and conditions set
forth herein, (a) each Term Lender agrees to make an Initial Term Loan
denominated in dollars to the Borrower on the Effective Date in a principal
amount not exceeding its Term Commitment in respect of Initial Term Loans and
(b) each Revolving Lender agrees to make Revolving Loans denominated in dollars
or a Permitted Foreign Currency to the Borrower from time to time, in each case
during the Revolving Availability Period, in an aggregate principal amount that
will not result in such Revolving Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment or the Aggregate
 
82

--------------------------------------------------------------------------------

Revolving Exposure exceeding the Aggregate Revolving Commitment.  Initial Term
Loans and Revolving Loans denominated in dollars may be ABR Loans or
Eurocurrency Loans, and Revolving Loans denominated in a Permitted Foreign
Currency shall be Eurocurrency Loans, in each case, as further provided herein. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.  Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.
 
SECTION 2.02.          Loans and Borrowings.  (a) Each Loan shall be made as
part of a Borrowing consisting of Loans of the same Class, Type and currency
made by the Lenders ratably in accordance with their respective Commitments of
the applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)          Subject to Section 2.14, (i) each Borrowing denominated in dollars
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith and (ii) each Borrowing denominated in a
Permitted Foreign Currency shall be comprised entirely of Eurocurrency Loans. 
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
 
(c)          At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurocurrency Borrowing that results from a continuation of an
outstanding Eurocurrency Borrowing may be in an aggregate amount that is equal
to such outstanding Borrowing.  At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not be more than a total of ten Eurocurrency Borrowings at any time outstanding
unless the Administrative Agent otherwise agrees.  Notwithstanding anything to
the contrary herein, an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Revolving Commitment
or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e).
 
SECTION 2.03.          Requests for Borrowings.  To request a Revolving
Borrowing or Term Borrowing, the Borrower shall notify the Administrative Agent
of such request by submitting a Borrowing Request (a) in the case of a
Eurocurrency Borrowing, not later than 2:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing.  Each such Borrowing Request shall be irrevocable
(provided that the Borrowing Request in respect
 
83

--------------------------------------------------------------------------------

of the initial Borrowings on the Effective Date, or in connection with any
acquisition or other investment permitted under Section 6.04, may be conditioned
on the closing of the Spin-Off or such acquisition or other investment, as
applicable) and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request signed by a Financial
Officer of the Borrower.  Each such Borrowing Request shall specify the
following information (to the extent applicable, in compliance with Sections
2.01 and 2.02):
 
(i)           the Class of the requested Borrowing;
 
(ii)          the currency and the aggregate amount of such Borrowing;
 
(iii)         the requested date of such Borrowing, which shall be a Business
Day;
 
(iv)         whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
(v)          in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;
 
(vi)         the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of
Section 2.06(a), or, if the Borrowing is being requested to finance the
reimbursement of an LC Disbursement in accordance with Section 2.05(e), the
identity of the Issuing Bank that made such LC Disbursement; and
 
(vii)        that as of such date Sections 4.02(a) and 4.02(b) are satisfied.
 
If no election as to the Type of Borrowing is specified, then, if the specified
currency of such Borrowing is (a) dollars, the requested Borrowing shall be an
ABR Borrowing, and (b) Euros, the requested Borrowing shall be a Eurocurrency
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  If no currency is specified with
respect to any requested Revolving Loan, the Borrower shall be deemed to have
selected dollars.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.          [Reserved].
 
SECTION 2.05.          Letters of Credit.  (a) General.  Subject to the terms
and conditions set forth herein, the Borrower may request (and each Issuing Bank
shall issue) Letters of Credit for the Borrower’s own account (or for the
account of any Subsidiary so
 
84

--------------------------------------------------------------------------------

long as such Issuing Bank has completed its customary “know your client”
procedures with respect to such Subsidiary), in each case, denominated in
dollars or any Permitted Foreign Currency and in a form reasonably acceptable to
the applicable Issuing Bank, at any time and from time to time during the
Revolving Availability Period.  The Borrower unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the account of
any Subsidiary as provided above, the Borrower will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.12(b), in respect thereof to the same extent
as if it were the sole account party in respect of such Letter of Credit. 
Notwithstanding anything contained in any letter of credit application or other
agreement (other than this Agreement or any Security Document) submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Bank relating to
any Letter of Credit, (i) all provisions of such letter of credit application or
other agreement purporting to grant Liens in favor of such Issuing Bank to
secure obligations in respect of such Letter of Credit shall be disregarded, it
being agreed that such obligations shall be secured to the extent provided in
this Agreement and in the Security Documents, and (ii) in the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of such letter of credit application or such other agreement, as
applicable, the terms and conditions of this Agreement shall control.  On the
Effective Date (or such later date as referenced on Schedule 1.04), each
Existing Letter of Credit shall, without any further action by any Person, be
deemed to have been issued as a Letter of Credit hereunder (without any breakage
or transfer charges in connection therewith) and shall for all purposes hereof
(including paragraphs (d), (e) and (f) of this Section) be treated as and
constitute a Letter of Credit.
 
(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit (other than any
automatic renewal permitted pursuant to paragraph (c) of this Section), the
Borrower shall hand deliver or fax (or transmit by electronic communication, if
arrangements for doing so have been approved by such Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the requested date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the currency and amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be requested by the applicable Issuing Bank as necessary to
enable such Issuing Bank to prepare, amend, renew or extend such Letter of
Credit.  If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  An Issuing Bank shall not
be obligated to issue any trade Letter of Credit (unless it otherwise consents)
and no Letter of Credit shall be issued, amended, renewed or extended unless
(and upon issuance, amendment, renewal or extension of any Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the sum of the LC Exposure
shall not exceed the LC Sublimit, (ii) the


85

--------------------------------------------------------------------------------

Aggregate Revolving Exposure shall not exceed the Aggregate Revolving
Commitment, (iii) the face amount of the Letters of Credit issued by the
applicable Issuing Bank shall not exceed the LC Commitment of such Issuing Bank
(unless it otherwise agrees) and (iv) following the effectiveness of any
Maturity Date Extension Request with respect to the Revolving Commitments of any
Class, the LC Exposure in respect of all Letters of Credit of such Class having
an expiration date after the fifth Business Day prior to the applicable Existing
Maturity Date shall not exceed the aggregate Revolving Commitments of such Class
of the Consenting Lenders extended pursuant to Section 2.22.  Each Issuing Bank
agrees that it shall not permit any issuance, amendment, renewal or extension of
a Letter of Credit to occur unless it shall give to the Administrative Agent
written notice thereof as required under paragraph (l) of this Section. 
Notwithstanding anything herein to the contrary, an Issuing Bank shall have no
obligation hereunder to issue any Letter of Credit if (x) any law applicable to
such Issuing Bank from any Governmental Authority with jurisdiction over such
Issuing Bank shall prohibit the issuance of letters of credit generally or the
Letter of Credit in particular or (y) such issuance shall violate such Issuing
Bank’s internal policies that are applicable to letters of credit generally.
 
(c)          Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date (unless such
Letters of Credit have been cash collateralized or backstopped on or prior to
such fifth Business Day pursuant to arrangements reasonably satisfactory to the
applicable Issuing Bank); provided that (x) any Letter of Credit may, upon the
request of the Borrower, include a provision whereby such Letter of Credit shall
be renewed automatically for additional periods (but not beyond the date that is
five Business Days prior to the Revolving Maturity Date (unless such Letters of
Credit have been cash collateralized or backstopped on or prior to such fifth
Business Day pursuant to arrangements reasonably satisfactory to the applicable
Issuing Bank)) unless the applicable Issuing Bank notifies the beneficiary
thereof at least 30 days (or such other longer period specified in the
applicable Letter of Credit) prior to the then-applicable expiration date that
such Letter of Credit will not be renewed and (y) clause (c)(i) above shall not
apply to a Letter of Credit if such long-dated Letter of Credit is consented to
by the applicable Issuing Bank.  For the avoidance of doubt, if the Revolving
Maturity Date in respect of any Class of Revolving Commitments shall be extended
pursuant to Section 2.22, “Revolving Maturity Date” as referenced in this
paragraph shall refer, with respect to the Class of Letters of Credit associated
with such Class of Revolving Commitments, to the Revolving Maturity Date in
respect of any Class of Revolving Commitments as extended pursuant to
Section 2.22; provided that, notwithstanding anything in this Agreement
(including Section 2.22 hereof) or any other Loan Document to the contrary, the
Revolving Maturity Date, as such term is used in reference to any Issuing Bank
or any Letter of Credit issued thereby, may not be extended with respect to any
Issuing Bank without the prior written consent of such Issuing Bank.
 
(d)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further


86

--------------------------------------------------------------------------------

action on the part of the applicable Issuing Bank or the Lenders, the Issuing
Bank that is the issuer of such Letter of Credit hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrower deemed made
pursuant to Section 4.02 unless, at least one Business Day prior to the time
such Letter of Credit is issued, amended, renewed or extended (or, in the case
of an automatic renewal permitted pursuant to paragraph (c) of this Section, at
least one Business Day prior to the time by which the election not to extend
must be made by the applicable Issuing Bank), the Majority in Interest of the
Revolving Lenders shall have notified the applicable Issuing Bank (with a copy
to the Administrative Agent) in writing that, as a result of one or more events
or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such
Letter of Credit were then issued, amended, renewed or extended (it being
understood and agreed that, in the event any Issuing Bank shall have received
any such notice, no Issuing Bank shall have any obligation to issue, amend,
renew or extend any Letter of Credit until and unless it shall be satisfied that
the events and circumstances described in such notice shall have been cured or
otherwise shall have ceased to exist).
 
(e)          Reimbursement.  If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, then the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement (payable in the currency of such LC Disbursement), not later than
(i) if the Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on any Business Day, then 12:00 noon, Local Time, on
such Business Day, or (ii) otherwise, 12:00 noon, Local Time, on the Business
Day immediately following the day that the Borrower receives such notice;
provided that, in the case of an LC Disbursement denominated in dollars in an
amount equal to or in excess of $500,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing.  If


87

--------------------------------------------------------------------------------

the Borrower fails to reimburse any LC Disbursement by the time specified above
in this paragraph, then (x) in the case of any LC Disbursement denominated in a
Permitted Existing LC Foreign Currency, the obligation of the Borrower to
reimburse the applicable LC Disbursement shall automatically be converted into
an obligation to reimburse the Dollar Equivalent thereof, calculated as of the
date of such LC Disbursement, and (y) in the case of each LC Disbursement, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the currency and amount of the payment then due from the Borrower
in respect thereof and such Revolving Lender’s Applicable Percentage thereof. 
Such payment by the Revolving Lenders shall be made (x) in the case of an LC
Disbursement denominated in dollars or a Permitted Foreign Currency, in such
currency, and (y) in the case of an LC Disbursement denominated in a Permitted
Existing LC Foreign Currency, in dollars in an amount equal to the Dollar
Equivalent of such LC Disbursement.  Promptly following receipt of such notice,
each applicable Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from the Borrower in the currency
of the applicable LC Disbursement or, in the case of an LC Disbursement
denominated in a Permitted Existing LC Foreign Currency, in dollars, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders under this paragraph), and the Administrative Agent shall
promptly remit to the applicable Issuing Bank the amounts so received by it from
the applicable Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of an ABR Revolving
Borrowing as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
 
(f)          Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error,


88

--------------------------------------------------------------------------------

omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction in a final and
nonappealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.
 
(g)          Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower in writing (via hand delivery,
facsimile or other electronic imaging) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the applicable
Revolving Lenders with respect to any such LC Disbursement in accordance with
paragraph (e) of this Section.
 
(h)          Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC Disbursement
in full, at (i) in the case of any LC Disbursement denominated in dollars, and
at all times following the conversion to dollars of the reimbursement obligation
with respect to any LC Disbursement made in a Permitted Existing LC Foreign
Currency pursuant to paragraph (e) of this Section, the rate per annum then
applicable to ABR Revolving Loans and (ii) in the case of an LC Disbursement
denominated in any Permitted Foreign Currency or, prior to its conversion to
dollars pursuant to paragraph (e) of this Section, in any Permitted Letter of
Credit Foreign Currency, a rate per annum determined by the applicable Issuing
Bank (which determination will be conclusive absent manifest error) to represent
its cost of funds plus the Applicable Rate used to determine interest applicable
to Eurocurrency Revolving


89

--------------------------------------------------------------------------------

Loans; provided that, if the Borrower fails to reimburse such LC Disbursement in
full when due pursuant to paragraph (e) of this Section, then Section 2.13(c)
shall apply.  Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment, and shall be
payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.
 
(i)          Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash (in the currency of each applicable Letter of Credit) equal to the LC
Exposure of the Revolving Lenders with respect to the Letters of Credit issued
on behalf of the Borrower as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01.  The Borrower also shall deposit cash collateral in accordance
with this paragraph as and to the extent required by Section 2.11(b), 2.20(d) or
2.22(c).  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Notwithstanding the terms of any Security Document,
moneys in such account shall be applied by the Administrative Agent to reimburse
the Issuing Banks for LC Disbursements for which they have not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to (i) the
consent of a Majority in Interest of the Revolving Lenders (treating the Classes
of Revolving Commitments and Revolving Loans as one Class) and (ii) in the case
of any such application at a time when any Revolving Lender is a Defaulting
Lender (but only if, after giving effect thereto, the remaining cash collateral
shall be less than the aggregate LC Exposure of all the Defaulting Lenders), the
consent of each Issuing Bank), be applied to satisfy other obligations of the
Borrower under this Agreement.  If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.  If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be


90

--------------------------------------------------------------------------------

returned to the Borrower to the extent that, after giving effect to such return,
the Aggregate Revolving Exposure in respect of the Revolving Commitments or
Revolving Loans would not exceed the Aggregate Revolving Commitment and no
Default shall have occurred and be continuing.  If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.20(d), such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower to the extent that, after giving effect to such return, no Issuing Bank
shall have any exposure in respect of any outstanding Letter of Credit that is
not fully covered by the Revolving Commitments of the non-Defaulting Lenders
and/or the remaining cash collateral and no Default shall have occurred and be
continuing.
 
(j)           Designation of Additional Issuing Banks.  The Borrower may, at any
time and from time to time with notice to the Administrative Agent, designate as
additional Issuing Banks one or more Revolving Lenders, that agree to serve in
such capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower and shall specify the LC Commitment of
such Issuing Bank, executed by the Borrower, the Administrative Agent and such
designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of an Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.  In addition, solely with respect
to the Existing Letters of Credit set forth on Schedule 1.04, each issuing bank
thereof may, to the extent it is not an Issuing Bank under this Agreement on the
Effective Date, become an Issuing Bank hereunder with respect to the Existing
Letters of Credit issued by it by executing and delivering to the Administrative
Agent a duly executed counterpart to this Agreement, whereupon such issuing bank
shall constitute an Issuing Bank for all purposes hereof with respect to such
Existing Letters of Credit as if originally a party hereto in such capacity.
 
(k)          Resignation or Termination of an Issuing Bank.  Any Issuing Bank
may resign as a “Issuing Bank” hereunder upon 30 days’ prior written notice to
the Administrative Agent, the Lenders, and the Borrower; provided that on or
prior to the expiration of such 30-day period with respect to such resignation,
the relevant Issuing Bank shall have identified a successor Issuing Bank
reasonably acceptable to the Borrower willing to accept its appointment as
successor Issuing Bank and the effectiveness of such resignation shall be
conditioned upon such successor assuming the rights and duties of the Issuing
Bank.  In the event of any such resignation as Issuing Bank, the Borrower shall
be entitled to appoint from among the Lenders a successor Issuing Bank
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of the resigning Issuing Bank except
as expressly provided above.  The Borrower may terminate the appointment of any
Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent.  Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the third Business Day following
the date of the delivery thereof; provided


91

--------------------------------------------------------------------------------

that no such termination shall become effective until and unless the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero.  At the time any such resignation
or termination shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the resigning or terminated Issuing Bank pursuant to
Section 2.12(b).  Notwithstanding the effectiveness of any such resignation or
termination, the resigning or terminated Issuing Bank shall remain a party
hereto and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or termination, but shall not be required to issue any additional
Letters of Credit.
 
(l)           Issuing Bank Reports to the Administrative Agent.  Unless
otherwise agreed by the Administrative Agent, each Issuing Bank shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
such Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date, amount and currency
of such LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the currency and amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.
 
(m)          LC Exposure Determination.  For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.
 
SECTION 2.06.          Funding of Borrowings.  (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement denominated in dollars as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank or, to the extent that Revolving


92

--------------------------------------------------------------------------------

Lenders have made payments pursuant to Section 2.05(e) to reimburse such Issuing
Bank, then to such Revolving Lenders and such Issuing Bank as their interests
may appear.
 
(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption and in its sole discretion, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, (A) in the case of
Loans denominated in dollars, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of Loans denominated in a
Permitted Foreign Currency, the rate determined by the Administrative Agent to
be the cost to it of funding such amount (which determination will be conclusive
absent manifest error) or (ii) in the case of the Borrower, the interest rate
applicable to (A) in the case of Loans denominated in dollars, ABR Loans of the
applicable Class and (B) in the case of Loans denominated in a Permitted Foreign
Currency, the interest rate applicable to the subject Loan pursuant to
Section 2.13.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
SECTION 2.07.          Interest Elections.  (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by
Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type (provided that Eurocurrency Borrowings denominated
in a Permitted Foreign Currency may not be converted into ABR Borrowings but
instead must be prepaid in the original currency of such Loan) or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
 
(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election in writing by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a


93

--------------------------------------------------------------------------------

Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or other
electronic transmission to the Administrative Agent of a written Interest
Election Request signed by a Financial Officer of the Borrower.
 
(c)          Each Interest Election Request shall specify the following
information in compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv)         if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.
 
(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Eurocurrency Borrowing
denominated in dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Eurocurrency Borrowing denominated in a Permitted
Foreign Currency, such Borrowing shall be continued as a Borrowing of the
applicable Type for an Interest Period of one month.  Notwithstanding any
contrary provision hereof, if an Event of Default under clause (h) or (i) of
Section 7.01 has occurred and is continuing with respect to the Borrower, or if
any other Event of Default has occurred and is continuing and the Administrative
Agent, at the request of a Majority in Interest of the Lenders of any Class has
notified the Borrower of the election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is


94

--------------------------------------------------------------------------------

continuing, (i) no outstanding Borrowing (or Borrowing of the applicable Class,
as applicable) denominated in dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing (or
Eurocurrency Borrowing of the applicable Class, as applicable) shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Permitted Foreign Currency shall be continued as a Eurocurrency Borrowing with
an Interest Period of one month’s duration.
 
SECTION 2.08.          Termination and Reduction of Commitments.  (a) Unless
previously terminated, (i) the Term Commitments shall automatically terminate
and be reduced to $0 on the Effective Date upon the making of the Term Loans,
and (ii) the Revolving Commitments shall automatically terminate and be reduced
to $0 on the Revolving Maturity Date.
 
(b)          The Borrower may at any time terminate, or from time to time
permanently reduce, the Commitments of any Class; provided that (i) each partial
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.11, the Aggregate Revolving Exposure would exceed the Aggregate
Revolving Commitment.
 
(c)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof.  Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination or reduction of the Revolving Commitments delivered under
this paragraph may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments of any Class shall be permanent.  Each reduction
of the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.
 
SECTION 2.09.          Repayment of Loans; Evidence of Debt.  (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Revolving Lender the then unpaid principal amount of each
Revolving Loan made by such Revolving Lender to the Borrower on the Revolving
Maturity Date, (ii) to the Administrative Agent for the account of each Term
Lender the then unpaid principal amount of each Term Loan made by such Term
Lender to the Borrower on the Term Maturity Date and (iii) to the Administrative
Agent for the account of each Term Lender the then unpaid principal amount of
each Term Loan made by such Term Lender to the Borrower as provided in
Section 2.10.
 
95

--------------------------------------------------------------------------------

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.  The
records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of Loans made to the Borrower, LC Disbursements, interest
and fees due or accrued, in each case, with respect to the Borrower hereunder;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to pay any amounts due hereunder in accordance with the terms of
this Agreement.  In the event of any inconsistency between the entries made
pursuant to paragraphs (b) and (c) of this Section 2.09, the accounts maintained
by the Administrative Agent maintained pursuant to paragraph (c) of this
Section 2.09 shall control.
 
(c)          The Administrative Agent shall, in connection with maintenance of
the Register in accordance with Section 9.04(b)(iv) maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal, premium, interest or fees due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
 
(d)          Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note.  In such event, the Borrower of such Loans shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
SECTION 2.10.          Amortization of Term Loans.  (a) Subject to adjustment
pursuant to paragraph (d) of this Section, the Borrower shall repay to the
Administrative Agent, for the account of each Initial Term Lender, Initial Term
Borrowings on each date set forth below in the aggregate principal amount set
forth opposite such date (provided that if any such date is not a Business Day,
such payment shall be due on the immediately preceding Business Day):
 

 
Date
 
Amount
         
June 30, 2020
 
$1,500,000
         
September 30, 2020
 
$1,500,000
         
December 31, 2020
 
$1,500,000



96

--------------------------------------------------------------------------------

 
Date
 
Amount
         
March 31, 2021
 
$1,500,000
         
June 30, 2021
 
$1,500,000
         
September 30, 2021
 
$1,500,000
         
December 31, 2021
 
$1,500,000
         
March 31, 2022
 
$1,500,000
         
June 30, 2022
 
$1,500,000
         
September 30, 2022
 
$1,500,000
         
December 31, 2022
 
$1,500,000
         
March 31, 2023
 
$1,500,000
         
June 30, 2023
 
$1,500,000
         
September 30, 2023
 
$1,500,000
         
December 31, 2023
 
$1,500,000
         
March 31, 2024
 
$1,500,000
         
June 30, 2024
 
$1,500,000
         
September 30, 2024
 
$1,500,000
         
December 31, 2024
 
$1,500,000
         
March 31, 2025
 
$1,500,000
         
June 30, 2025
 
$1,500,000
         
September 30, 2025
 
$1,500,000
         
December 31, 2025
 
$1,500,000
         
March 31, 2026
 
$1,500,000
         
June 30, 2026
 
$1,500,000
         
September 30, 2026
 
$1,500,000
         
December 31, 2026
 
$1,500,000
         
Term Maturity Date
 
Balance of any remaining outstanding principal amount of Initial Term Loans



(b)          [Reserved.]
 
97

--------------------------------------------------------------------------------

(c)          To the extent not previously paid, the Borrower shall pay to the
Administrative Agent for the account of the Initial Term Lenders the then unpaid
principal amount of the Initial Term Loans on the Term Maturity Date.
 
(d)          Any prepayment by the Borrower of a Term Borrowing of any Class
shall be applied to reduce the subsequent scheduled repayments of the Term
Borrowings of such Class to be made pursuant to this Section as directed in
writing by the Borrower; provided that (A) any prepayment of any Class of
Incremental Term Borrowings shall be applied to subsequent scheduled repayments
as provided in the applicable Incremental Facility Amendment, (B) any prepayment
of Term Borrowings of any Class contemplated by Section 2.23 shall be applied to
subsequent scheduled repayments as provided in such Section, (C) mandatory
prepayments of Term Borrowings shall be applied to scheduled repayments of such
Term Borrowings as directed by the Borrower and (D) if any Lender elects to
decline a mandatory prepayment of a Term Borrowing in accordance with
Section 2.11(f), then the portion of such prepayment not so declined shall be
applied to reduce the subsequent repayments of such Term Borrowing to be made
pursuant to this Section ratably based on the amount of such scheduled
repayments.
 
(e)          Prior to any repayment of any Term Borrowings of any Class under
this Section, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent in
writing (via hand delivery, facsimile or other electronic imaging) of such
selection not later than 12:00 p.m., New York City time, two Business Days
before the scheduled date of such repayment.  Each repayment of a Term Borrowing
shall be applied ratably to the Loans included in the repaid Term Borrowing. 
Repayments of Term Borrowings shall be accompanied by accrued interest on the
amount repaid.
 
SECTION 2.11.          Prepayment of Loans.  (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing, in whole or in
part, without premium or penalty (except as set forth in clause (h) of this
Section 2.11), subject to Section 2.16.
 
(b)          In the event and on each occasion that the Aggregate Revolving
Exposure exceeds the Aggregate Revolving Commitment, the Borrower shall, within
one Business Day, prepay its Revolving Borrowings (or, if no such Revolving
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent in accordance with Section 2.05(i)) in an aggregate amount
equal to such excess.
 
(c)          In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Borrower or any Restricted Subsidiary in respect
of any Prepayment Event (including by the Administrative Agent as loss payee in
respect of any Prepayment Event described in clause (b) of the definition of the
term “Prepayment Event”), the Borrower shall, within five Business Days after
such Net Proceeds are received, prepay Term Borrowings in an aggregate amount
equal to 100% of the amount of such Net Proceeds (or, if the Borrower or any of
its Restricted Subsidiaries has incurred Indebtedness that is permitted under
Section 6.01 that is secured, on an equal


98

--------------------------------------------------------------------------------

and ratable basis with the Term Loans, by a Lien on the Collateral permitted
under Section 6.02, and such Indebtedness is required to be prepaid or redeemed
with the Net Proceeds of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, then by such lesser percentage of
such Net Proceeds such that such Indebtedness receives no greater than a ratable
percentage of such Net Proceeds based upon the aggregate principal amount of the
Term Loans and such Indebtedness then outstanding) (such Net Proceeds amount, as
reduced in accordance with the proviso to this paragraph (c), the “Net Proceeds
Prepayment Amount”); provided that, in the case of any event described in clause
(a) or (b) of the definition of the term “Prepayment Event” and so long as no
Event of Default under Section 7.01(a), 7.01(b) or, solely with respect to the
Borrower, Section 7.01(h) or 7.01(i) has occurred and be continuing if the
Borrower shall, on or prior to the date of the required prepayment, deliver to
the Administrative Agent a certificate of a Financial Officer to the effect that
the Borrower intends to cause the Net Proceeds from such event (or a portion
thereof specified in such certificate) to be applied within 365 days after
receipt of such Net Proceeds to be reinvested in the business of the Borrower or
its Restricted Subsidiaries, or to enter into an acquisition permitted by this
Agreement, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds in respect of such event (or the portion of such Net
Proceeds specified in such certificate, if applicable) except to the extent of
any such Net Proceeds that have not been so applied by the end of such 365-day
period (or within a period of 180 days thereafter if by the end of such initial
365-day period the Borrower or one or more Restricted Subsidiaries shall have
committed to invest such proceeds), at which time a prepayment shall be required
in an amount equal to such Net Proceeds that have not been so applied.
 
(d)          Following the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2021, the Borrower shall prepay Term
Borrowings in an aggregate amount equal to the Specified ECF Percentage of
Excess Cash Flow for such fiscal year (such amount, as reduced in accordance
with the provisos to this paragraph (d), the “ECF Sweep Amount”); provided that
such amount shall be reduced by the aggregate amount of prepayments of Term
Borrowings and Revolving Borrowings (but only to the extent accompanied by a
permanent reduction of the corresponding Commitment) made pursuant to
paragraph (a) of this Section and the aggregate amount of voluntary prepayments
or repurchases of other Indebtedness secured by the Collateral on a pari passu
basis to the Liens on the Collateral securing the Obligations, in each case,
during such fiscal year (and, at the Borrower’s option (and without deducting
such amounts against the subsequent fiscal year’s prepayment computation
pursuant to this paragraph (d)), after the end of such fiscal year but prior to
the date on which the prepayment pursuant to Section 2.11(d) for such fiscal
year is required to have been made); provided further that, in the case of any
Term Loan (or other Indebtedness) prepaid in connection with the purchase
thereof by a Purchasing Borrower Party pursuant to Section 9.04(e) at a discount
to par (or the below-par purchase or prepayment of any other Indebtedness), the
prepayment required pursuant to this Section 2.11(d) shall be reduced, with
respect to the prepayment of such Term Loan (or other relevant Indebtedness),
only by the actual amount of cash paid to the applicable Lender or Lenders (or
other lender(s) or holder(s)) in connection with such purchase.  Each prepayment
pursuant to this paragraph shall be made on or before the date on which


99

--------------------------------------------------------------------------------

financial statements are delivered pursuant to Section 5.01(a) with respect to
the fiscal year for which Excess Cash Flow is being calculated (and in any event
not later than the last day on which such financial statements may be delivered
in compliance with such Section).
 
(e)          Notwithstanding any other provisions of Section 2.11(c) or (d),
(A) to the extent that any of or all the Net Proceeds of any Prepayment Event by
or Excess Cash Flow of a Foreign Subsidiary of the Borrower giving rise to a
prepayment pursuant to Section 2.11(c) or (d) (a “Foreign Prepayment Event”) are
prohibited or delayed by applicable local law from being repatriated to the
Borrower, the portion of such Net Proceeds or Excess Cash Flow so affected will
not be required to be taken into account in determining the amount to be applied
to repay Term Loans at the times provided in Section 2.11(c) or (d), as the case
may be, and such amounts may be retained by such Subsidiary, and once the
Borrower has determined in good faith that such repatriation of any of such
affected Net Proceeds or Excess Cash Flow is permitted under the applicable
local law, then the amount of such Net Proceeds or Excess Cash Flow will be
taken into account as soon as practicable in determining the amount to be
applied (net of additional taxes payable or reserved if such amounts were
repatriated) to the repayment of the Term Loans pursuant to Section 2.11(c) or
(d), as applicable, (B) to the extent that and for so long as the Borrower has
determined in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Prepayment Event or Excess Cash Flow would have a material adverse
tax or cost consequence with respect to such Net Proceeds or Excess Cash Flow,
the amount of Net Proceeds or Excess Cash Flow so affected will not be required
to be taken into account in determining the amount to be applied to repay Term
Loans at the times provided in Section 2.11(c) or Section 2.11(d), as the case
may be, and such amounts may be retained by such Subsidiary; provided that when
the Borrower determines in good faith that repatriation of any of or all the Net
Proceeds of any Foreign Prepayment Event or Excess Cash Flow would no longer
have a material adverse tax consequence with respect to such Net Proceeds or
Excess Cash Flow, such Net Proceeds or Excess Cash Flow shall be taken into
account as soon as practicable in determining the amount to be applied (net of
additional taxes payable or reserved against if such amounts were repatriated)
to the repayment of the Term Loans pursuant to Section 2.11(c) or
Section 2.11(d), as applicable, and (C) to the extent that and for so long as
the Borrower has determined in good faith that repatriation of any of or all the
Net Proceeds of any Foreign Prepayment Event or Excess Cash Flow would give rise
to a risk of liability for the directors of such Subsidiary, the Net Proceeds or
Excess Cash Flow so affected will not be required to be taken into account in
determining the amount to be applied to repay Term Loans at the times provided
in Section 2.11(c) or Section 2.11(d), as the case may be, and such amounts may
be retained by such Subsidiary.
 
(f)          Prior to any optional prepayment of Borrowings under this Section,
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment delivered pursuant to
paragraph (g) of this Section.  In the event of any mandatory prepayment of Term
Borrowings made at a time when Term Borrowings of more than one Class remain
outstanding, the aggregate amount of such prepayment shall be allocated among
the Term Borrowings (and, to the


100

--------------------------------------------------------------------------------

extent provided in the Incremental Facility Amendment for any Class of
Incremental Term Loans, the Borrowings of such Class) pro rata based on the
aggregate principal amount of outstanding Borrowings of each such Class;
provided that any Term Lender (and, to the extent provided in the Incremental
Facility Amendment for any Class of Incremental Term Loans, any Lender that
holds Incremental Term Loans of such Class) may elect, by notice to the
Administrative Agent in writing (via hand delivery, facsimile or other
electronic imaging) at least one Business Day prior to the required prepayment
date, to decline all or any portion of any prepayment of its Loans pursuant to
this Section (other than (x) an optional prepayment pursuant to paragraph (a) of
this Section or (y) a mandatory prepayment triggered by an event described in
clause (c) of the definition of the term “Prepayment Event”, neither of which
may be declined), in which case the aggregate amount of the prepayment that
would have been applied to prepay such Loans may be retained by the Borrower.
 
(g)          The Borrower shall notify the Administrative Agent in writing (via
hand delivery, facsimile or other electronic imaging) of any optional prepayment
and, to the extent practicable, any mandatory prepayment hereunder (i) in the
case of a prepayment of a Eurocurrency Borrowing, not later than 1:00 p.m.,
Local Time, three Business Days before the date of prepayment or (ii) in the
case of a prepayment of an ABR Borrowing, not later than 1:00 p.m., New York
City time, one Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that (A) if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.08, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.08 and (B)
a notice of prepayment of Term Borrowings pursuant to paragraph (a) of this
Section may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the applicable Class of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.
 
(h)          All (i) prepayments of Initial Term Loans effected on or prior to
the six-month anniversary of the Effective Date with the proceeds of a Repricing
Transaction, and (ii) amendments, amendments and restatements or other
modifications of this Agreement on or prior to the six-month anniversary of the
Effective Date, the effect of which is a Repricing Transaction, shall be
accompanied by a fee payable for the ratable account of each of the applicable
Term Lenders in an amount equal to 1.00% of the aggregate principal amount of
the Term Borrowings so prepaid in the case of a transaction described in clause
(i) of this paragraph, or 1.00% of the aggregate principal


101

--------------------------------------------------------------------------------

amount of the Term Borrowings affected by such amendment, amendment and
restatement or other modification in the case of a transaction described in
clause (ii) of this paragraph.  Such fee shall be paid by the Borrower to the
Administrative Agent, for the account of the Term Lenders of the applicable
Class, on the date of such prepayment.
 
(i)          If the Senior Notes Release Effective Date or the Spin-Off has not
occurred on or prior to the earlier of (x) August 1, 2020 and (y) the date on
which Arconic or the Borrower notifies the Administrative Agent in writing that
the Senior Notes Release Effective Date or the Spin-Off, as the case may be,
will not occur (such date, the “Deadline”), then (i) the Revolving Commitments
shall terminate at such time and (ii) the Borrower shall (A) prepay no later
than five Business Days following the Deadline in full in immediately available
funds the aggregate outstanding principal amount of the Loans then outstanding
at par plus accrued interest, and pay all other amounts payable in respect of
the Loans and Commitments and (B) cash collateralize any outstanding Letters of
Credit in accordance with Section 2.05(i).
 
SECTION 2.12.          Fees.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender (other than a
Defaulting Lender) in accordance with its Pro Rata Share of the Aggregate
Revolving Commitments for the period from and including the Effective Date to
but excluding the date on which the Revolving Commitments terminate (or are
otherwise reduced to zero), a commitment fee which shall accrue at the
Applicable Rate on the average daily unused amount of the aggregate Revolving
Commitment of such Revolving Lender.  Such accrued commitment fees accrued
through and including the last day of March, June, September and December of
each year shall be payable in arrears on the fifteenth day following such last
day and on the date on which all the Revolving Commitments terminate, commencing
on the first such date to occur after the Effective Date.  For purposes of
computing commitment fees, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender.
 
(b)          The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate then used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily amount of such Lender’s aggregate LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which all of such Lender’s Revolving
Commitments terminate and the date on which such Lender ceases to have any LC
Exposure and (ii) to each Issuing Bank a fronting fee, which shall accrue at a
rate per annum equal to 0.125% on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of all the Revolving Commitments and the date on which there ceases
to be any such LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Participation fees and fronting fees
accrued through and including the last day of March, June, September



102

--------------------------------------------------------------------------------

and December of each year shall be payable on the fifteenth day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which all the
Revolving Commitments terminate and any such fees accruing after the date on
which all the Revolving Commitments terminate shall be payable on demand.  Any
other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.
 
(c)          The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)          The Borrower agrees to pay to the Arrangers and the Administrative
Agent, for the account of each applicable Arranger and Lender, such other fees
as shall have been separately agreed upon in writing (including pursuant to any
fee letters entered into between the Administrative Agent, the Arrangers or
their respective affiliates and the Borrower, and including upfront fees, which
may be in the form of original issues discounts to the Loans) in the amounts and
at the times so specified.
 
(e)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Revolving Lenders entitled
thereto.  Fees paid hereunder shall not be refundable under any circumstances.
 
(f)          All commitment fees, participation fees, fronting fees and other
fees payable pursuant to this Section 2.12 and all interest shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
SECTION 2.13.          Interest.  (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate or the EURIBO Rate, as applicable, for the
Interest Period in effect for such Borrowing plus the Applicable Rate.
 
(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, and
an Event of Default under Section 7.01(a), (b), (h) or (i) shall have occurred
and be continuing, such overdue amount shall bear interest, on and from such
date, at a rate per annum equal to (i) in the case of overdue principal of any
Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other overdue amount, 2.00% per annum plus the rate applicable to ABR Revolving
Loans as provided in paragraph (a) of this Section.  Payment or acceptance of


103

--------------------------------------------------------------------------------

the increased rates of interest provided for in this paragraph (c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent, any Issuing Bank or any Lender.
 
(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan of any
Class, upon termination of the Revolving Commitments of such Class; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of a Eurocurrency Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
SECTION 2.14.          Alternate Rate of Interest.
 
(a)          If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:
 
(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate,
as applicable (including because the applicable Screen Rate is not available or
published on a current basis), for the applicable currency and such Interest
Period; provided that no Benchmark Transition Event shall have occurred at such
time; or
 
(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as applicable, for the
applicable currency and such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for the applicable currency and
such Interest Period;
 
the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing made by reference to such rate shall be ineffective and (B) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing denominated in
dollars made by reference to such rate, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
 
104

--------------------------------------------------------------------------------

(b)          Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the LIBO Rate or the EURIBO Rate, as applicable,
with a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower, so long as the Administrative Agent has not received,
by such time, written notice of objection to such proposed amendment from
Lenders comprising the Required Lenders of each Class; provided that, with
respect to any proposed amendment containing any SOFR-Based Rate, the Lenders
shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein.  Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
of each Class have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of LIBO Rate or the
EURIBO Rate with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date.
 
(c)          In connection with the implementation of a Benchmark Replacement,
the Administrative Agent and the Borrower will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
 
(d)          The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.
 
(e)          Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (i) any Interest Election Request that requests
the conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurocurrency Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing denominated in
dollars, such Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.15.          Increased Costs.  (a) If any Change in Law shall:
 
105

--------------------------------------------------------------------------------

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank;
 
(ii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or
 
(iii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit)
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then, from time to time upon request of such Lender, such Issuing
Bank or such other Recipient, the Borrower will pay to such Lender, such Issuing
Bank or such other Recipient, as applicable, such additional amount or amounts
as will compensate such Lender, such Issuing Bank or such other Recipient, as
applicable, for such additional costs or expenses incurred or reduction
suffered.
 
(b)          If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then, from time to time upon the request of such Lender or such
Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
 
106

--------------------------------------------------------------------------------

(c)          A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section and the calculation thereof shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Bank, as applicable, the amount
shown as due on any such certificate within 30 days after receipt thereof.
 
(d)          Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Bank, as applicable, notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.
 
(e)          Notwithstanding any other provision of this Section, no Lender or
Issuing Bank shall demand compensation for any increased cost or reduction
pursuant to this Section 2.15 if (i) it shall not at the time be the general
policy or practice of such Lender or Issuing Bank to demand such compensation in
similar circumstances under comparable provisions of other credit agreements and
(ii) such increased cost or reduction is due to market disruption, unless such
circumstances generally affect the banking market and when the Required Lenders
have made such a request.
 
SECTION 2.16.          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (whether or not such notice may be revoked in
accordance with the terms hereof) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19(b) or 9.02(c), then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event (excluding loss of profit).  In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate, that would have been
applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount


107

--------------------------------------------------------------------------------

for such period at the interest rate that such Lender would bid were it to bid,
at the commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the London interbank market.  A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section and the
reasons therefor, and showing the calculation thereof, shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.  Notwithstanding the foregoing, this Section 2.16 will not
apply to losses, costs or expenses resulting from Taxes.
 
SECTION 2.17.          Taxes.  (a) Payment Free of Taxes.  Any and all payments
by or on account of any obligation of any Loan Party under this Agreement or any
other Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then an additional amount shall be
payable by the applicable Loan Party as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 2.17) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
 
(b)          Payment of Other Taxes by the Loan Parties.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent reimburse it for the payment
of, any Other Taxes.
 
(c)          Evidence of Payment.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(d)          Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by


108

--------------------------------------------------------------------------------

the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(e)          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph.
 
(f)          Status of Lenders.  (i) Any Lender that is entitled to an exemption
from, or reduction of, withholding Tax with respect to payments made under this
Agreement or any other Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or 2.17(f)(ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. 
Notwithstanding the foregoing, in the case of an applicable Borrower, Designated
Borrower or any other applicable Loan Party that, in each case, is not a U.S.
Person, the applicable Lender will not be subject to the requirements of this
paragraph (f)(i) unless it has received written notice from such Borrower, such
Designated Borrower or such other Loan Party advising it of the availability of
an exemption or reduction of withholding Tax under the laws of the jurisdiction
in which such Borrower, such Designated Borrower or such other Loan Party is
located and containing all applicable documentation (together, if requested by
such Lender, with a certified English translation thereof) required to be
completed by such


109

--------------------------------------------------------------------------------

Lender in order to receive any such exemption or reduction, and such Lender is
legally able to provide such documentation to such Borrower, such Designated
Borrower or such other Loan Party.
 
(ii)          Without limiting the generality of the foregoing:
 
(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
 
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement or any other Loan Document, IRS Form W-8BEN or Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2)          executed originals of IRS Form W-8ECI;
 
(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c)(3)(B) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or Form W-8BEN-E; or
 
110

--------------------------------------------------------------------------------

(4)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J-2 or Exhibit J-3, IRS Form W-9 and/or another certification
document from each beneficial owner, as applicable; provided that if the Foreign
Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct or indirect partner;
 
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from, or a reduction in, U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)          if a payment made to a Lender under this Agreement or any other
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
111

--------------------------------------------------------------------------------

(g)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts paid pursuant to this Section 2.17), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 2.17 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
(h)          For purposes of this Section 2.17, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.
 
SECTION 2.18.          Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to such account or accounts as may be specified by
the Administrative Agent, except that payments required to be made directly to
any Issuing Bank shall be so made, payments pursuant to Sections 2.15, 2.16,
2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Administrative Agent shall distribute any such payment received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under this Agreement or any other
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments hereunder of principal or interest in
respect of any Loan or LC Disbursement shall, except as otherwise expressly
provided


112

--------------------------------------------------------------------------------

herein, be made in the currency of such Loan or LC Disbursement; all other
payments hereunder and under each other Loan Document shall be made in dollars.
 
(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
 
(c)          If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans, Term Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall notify
the Administrative Agent of such fact and shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans and participations in
LC Disbursements of other Lenders to the extent necessary so that the aggregate
amount of all such payments shall be shared by the Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Revolving Loans, Term Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any Eligible Assignee, to
the Borrower or any Subsidiary or other Affiliate thereof in a transaction that
complies with the terms of Section 9.04(e) or (f), as applicable.  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or the Issuing Banks, as applicable, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such


113

--------------------------------------------------------------------------------

Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(d) or (e), 2.06(a) or (b), 2.17(e), 2.18(d) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
 
SECTION 2.19.          Mitigation Obligations; Replacement of Lenders.  (a) If
any Lender requests compensation under Section 2.15, or if any Loan Party is
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not be inconsistent with its internal
policies or otherwise be disadvantageous to such Lender in any material
respect.  The Borrower hereby agree to pay all reasonable and documented
assignment fees in connection with any such designation or assignment and
delegation.
 
(b)          If (i) any Lender has requested compensation under Section 2.15,
(ii) the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, (iii) any Lender has become a Defaulting Lender, (iv)
any Lender has become a Declining Lender under Section 2.22 or (v) any Lender is
a Disqualified Institution, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under this Agreement and the other Loan Documents (or, in the case
of any such assignment and delegation resulting from a Lender having become a
Declining Lender, all its interests, rights and obligations under this Agreement
and the other Loan Documents as a Lender of the applicable Class with respect to
which such Lender is a Declining Lender) to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts


114

--------------------------------------------------------------------------------

such assignment and delegation); provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent to the extent
such consent would be required under Section 9.04(b) for an assignment of Loans
or Commitments, as applicable (and, if a Revolving Commitment is being assigned,
each Issuing Bank), which consent shall not unreasonably be withheld or delayed,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and unreimbursed participations in LC
Disbursements, accrued interest thereon, accrued but unpaid fees and all other
amounts payable to it hereunder (including, if applicable, the prepayment fee
pursuant to Section 2.11(h) (with such assignment being deemed to be an optional
prepayment for purposes of determining the applicability of such Section)) (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class) from the assignee (in the case of such
principal and accrued interest and fees (other than any fee payable pursuant to
Section 2.11(h)) or the Borrower (in the case of all other amounts (including
any fee payable pursuant to Section 2.11(h)), (C) the Borrower or such assignee
shall have paid (unless waived) to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b), (D) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a material reduction in such compensation or payments
and (E) such assignment and delegation does not conflict with applicable law.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise
(including as a result of any action taken by such Lender under paragraph (a)
above), the circumstances entitling the Borrower to require such assignment and
delegation have ceased to apply.  Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment need not be a
party thereto.
 
SECTION 2.20.          Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Revolving Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Lender is a Defaulting Lender:
 
(a)          commitment fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 2.12(a);
 
(b)          any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to cash collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Borrower may request (so long as no Default


115

--------------------------------------------------------------------------------

or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or any Issuing against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure is held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto;
 
(c)          the Revolving Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders adversely
affected thereby shall, except as otherwise provided in Section 9.02, require
the consent of such Defaulting Lender in accordance with the terms hereof;
 
(d)          if any LC Exposure exists at the time a Revolving Lender becomes a
Defaulting Lender, then:
 
(i)          [reserved];
 
(ii)         all or any part of the LC Exposure (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to


116

--------------------------------------------------------------------------------

which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(e) and 2.05(f)) of such Defaulting Lender shall be reallocated
among the non-Defaulting Revolver Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Revolving Lenders’ Revolving Exposures plus such Defaulting
Lender’s LC Exposure does not exceed the sum of all non-Defaulting Revolving
Lenders’ Revolving Commitments and (y) such reallocation does not cause the
aggregate Revolving Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Commitment; provided that, subject to
Section 9.18, no reallocation under this clause (ii) shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation;
 
(iii)        if the reallocation described in clause (ii) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Banks the portion of such Defaulting Lender’s LC Exposure that
has not been reallocated in accordance with the procedures set forth in
Section 2.05(i) for so long as such LC Exposure is outstanding;
 
(iv)        if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (iii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;
 
(v)         if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (ii) above, then the fees payable to the Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation;
 
(vi)        [reserved]; and
 
(vii)       if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (ii) or (iii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all participation fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Banks (and allocated among them ratably based on the amount of such
Defaulting Lender’s LC Exposure attributable to Letters of Credit issued by each
Issuing Bank)


117

--------------------------------------------------------------------------------

until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
 
(e)          so long as such Revolving Lender is a Defaulting Lender, no Issuing
Bank shall be required to issue, amend, renew or extend any Letter of Credit
unless it is satisfied that the related exposure and the Defaulting Lender’s
then outstanding LC Exposure will be fully covered by the Revolving Commitments
of the non-Defaulting Revolving Lenders and/or cash collateral provided by the
Borrower in accordance with Section 2.20(d), and participating interests in any
such issued, amended, renewed or extended Letter of Credit will be allocated
among the non-Defaulting Revolving Lenders in a manner consistent with
Section 2.20(d)(ii) (and such Defaulting Lender shall not participate therein).
 
In the event that (i) a Bankruptcy Event with respect to a Revolving Lender
Parent shall occur following the Effective Date and for so long as such
Bankruptcy Event shall continue or (ii) any applicable Issuing Bank has a good
faith belief that any Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, such Issuing Bank shall not be required to issue, amend, renew or
extend any Letter of Credit, unless such Issuing Bank shall have entered into
arrangements with the Borrower or the applicable Revolving Lender, satisfactory
to such Issuing Bank to defease any risk to it in respect of such Lender
hereunder.
 
In the event that the Administrative Agent, the Borrower and each applicable
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused the applicable Revolving Lender to be a Defaulting Lender,
then the LC Exposure of the Revolving Lenders shall be readjusted to reflect the
inclusion of such Revolving Lender’s Revolving Commitment and on such date such
Revolving Lender shall purchase at par such of the Revolving Loans of the
applicable Class of the other Revolving Lenders of such Class as the
Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans of such Class in accordance with
its Applicable Percentage; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Revolving Lender was a Defaulting Lender;
provided further that, except as otherwise expressly agreed by the affected
parties, no change hereunder from a Defaulting Lender to a non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Revolving Lender’s having been a Defaulting Lender.
 
SECTION 2.21.          Incremental Extensions of Credit.  (a) At any time and
from time to time, commencing on the Effective Date and ending on the latest
Maturity Date, subject to the terms and conditions set forth herein, the
Borrower may, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (i) to add one or more additional tranches of term loans (the
“Incremental Term Loans”), (ii) one or more increases in the aggregate amount of
any Class of Term Loans (each such increase, a “Incremental Term Loan
Increase”), (iii) to add one or more additional tranches of revolving
commitments (each, an


118

--------------------------------------------------------------------------------

“Incremental Revolving Commitment”, and the loans made pursuant thereto, the
“Incremental Revolving Loans”), (iv) solely during the Revolving Availability
Period, one or more increases in the aggregate amount of the Revolving
Commitments (each such increase, a “Revolving Commitment Increase” and, together
with the Incremental Term Loans, any Incremental Term Loan Increase, any
Alternative Incremental Facility Debt and the Incremental Revolving Commitments,
the “Incremental Extensions of Credit”, the Incremental Revolving Commitments
and the Incremental Revolving Loans, together with the Incremental Term Loans,
any Revolving Commitment Increase and any Incremental Term Loan Increase, the
“Incremental Facilities”)) or (v) Alternative Incremental Facility Debt, in an
aggregate principal amount of up to the sum of (x) the greater of (A)
$400,000,000 (less the aggregate outstanding principal amount of Cash Management
Financing Facilities (as determined at the time of incurrence of such
Incremental Facilities in accordance with Section 1.05)) and (B) 50% of
Consolidated EBITDA for the most recently ended Test Period, plus (y) the amount
of any voluntary prepayments of the Term Loans, any Alternative Incremental
Facility Debt and permanent reductions in the amount of the Revolving
Commitments, in each case, to the extent not funded with long-term Indebtedness;
provided that, at the time of each such request and upon the effectiveness of
each Incremental Facility Amendment, (A) no Event of Default has occurred and is
continuing or shall result therefrom (or, in the event the proceeds of any
Incremental Extension of Credit are used to finance any Limited Condition
Transaction permitted hereunder for which the Borrower has made an LCT Election,
no Event of Default shall exist and be continuing as of the LCT Test Date for
such Limited Condition Transaction), (B) the representations and warranties of
the Borrower and each other Loan Party, as applicable, set forth in the Loan
Documents would be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality or Material Adverse
Effect, in all respects) on and as of the date of, and immediately after giving
effect to, the incurrence of such Incremental Extension of Credit (or, if
incurred in connection with a Limited Condition Transaction, on the LCT Test
Date) (provided that in the event the proceeds of any Incremental Extension of
Credit are used to finance any Investment permitted hereunder, such condition
precedent related to the making and accuracy of such representations and
warranties may be waived or limited as agreed between the Borrower and the
Lenders providing such Incremental Extension of Credit, without the consent of
any other Lenders) and (C) the Borrower shall have delivered a certificate of a
Financial Officer or legal officer to the effect set forth in clauses (A) and
(B) above.  Each Class of Incremental Term Loans and Incremental Revolving
Commitments, and each Revolving Commitment Increase, shall be in an integral
multiple of the $1,000,000 and be in an aggregate principal amount that is not
less than $10,000,000; provided that such amount may be less than $10,000,000 if
such amount represents all the remaining availability under the aggregate
principal amount of Incremental Extensions of Credit set forth above.
 
(b)          The Incremental Facilities (i) shall be documented pursuant to an
Incremental Facility Amendment and rank pari passu in right of payment in
respect of the Collateral and with the Obligations in respect of the Revolving
Commitments and the Initial Term Loans, (ii) shall not have a borrower other
than the Borrower, (iii) shall not be secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral or guaranteed by
any Subsidiaries other than the Loan Parties, (iv)


119

--------------------------------------------------------------------------------

shall be denominated in dollar or other foreign currencies as the Borrower and
the Lenders under the relevant Incremental Facilities may agree and that are
reasonably acceptable to the Administrative Agent, and (v) shall, except as
otherwise set forth herein, be on terms and subject to conditions as agreed
between the Borrower and the Lenders providing the applicable Incremental
Extension of Credit and to the extent such terms (other than with respect to
maturity, amortization and pricing) are inconsistent with those governing the
other Loans hereunder, the covenants and events of default of any Incremental
Facility shall be, when taken as a whole, no more favorable to the Lenders
providing the applicable Incremental Facility than the terms governing the Loans
hereunder (as determined in good faith by the Borrower), unless (1) the Lenders
receive the benefit of such more restrictive terms (it being understood to the
extent that any covenant is added for the benefit of any Incremental Facility,
no consent shall be required from the Administrative Agent or any Lender to the
extent that such covenant is also added for the benefit of the Lenders), (2)
such more restrictive terms only apply after the Latest Maturity Date or (3)
such terms shall be reasonably satisfactory to the Administrative Agent and the
Borrower; provided, further, that (A) for any Incremental Term Loans (including
in the form of any Incremental Term Loan Increase) incurred prior to the date
that is twenty four (24) months after the Effective Date, if the Weighted
Average Yield relating to such Incremental Term Loans that (w) are broadly
syndicated to banks and other financial institutions, (x) rank pari passu to the
Term Loans with respect to security, (y) are denominated in dollars and (z) have
a maturity date that is less than one year after the Term Maturity Date, exceeds
the Weighted Average Yield relating to the Initial Term Loans funded on the
Effective Date (after giving effect to any amendments to the applicable margin
on such Class of existing Term Loans prior to the time that such Incremental
Term Loans are made) immediately prior to the effectiveness of the applicable
Incremental Facility Amendment by more than 0.50%, then the Applicable Rate
relating to such Class of existing Term Loans shall be adjusted so that the
Weighted Average Yield relating to such Incremental Term Loans shall not exceed
the Weighted Average Yield relating to such Class of existing Term Loans by more
than 0.50%; (B) any Incremental Term Loan shall not have (1) a final maturity
date earlier than the Latest Maturity Date or (2) a weighted average life to
maturity that is shorter than the remaining weighted average life to maturity of
the then-remaining Term Loans; provided that the requirements set forth in the
foregoing clause (B) shall not apply to any Indebtedness consisting of a
customary bridge facility so long as such bridge facility automatically converts
into long-term Indebtedness that satisfies this clause (B); (C) any Incremental
Revolving Commitment or any Revolving Commitment Increase shall not have a
maturity date that is earlier than the Revolving Maturity Date and shall not
require any scheduled amortization or mandatory commitment reductions prior to
the Revolving Maturity Date; and (D) any Incremental Term Loan Increase shall be
treated the same as the Class of Term Loans being increased (including with
respect to maturity date thereof), shall be considered to be part of the Class
of Term Loans being increased and shall be on the same terms applicable to such
Term Loans.
 
(c)          Any additional bank, financial institution, existing Lender or
other Person that elects to extend Incremental Extensions of Credit (i) shall,
to the extent a consent would be required under Section 9.04 if such additional
bank, financial institution, existing Lender or other Person were taking an
assignment of Loans or


120

--------------------------------------------------------------------------------

Commitments, be approved by the Borrower and the Administrative Agent (and, in
the case of any Incremental Revolving Commitment or Revolving Commitment
Increase, each applicable Issuing Bank) (such approval not be unreasonably
withheld) (any such bank, financial institution, existing Lender or other Person
being called an “Additional Lender”) and (ii) if not already a Lender, shall
become a Lender under this Agreement pursuant to an amendment (an “Incremental
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each such Additional Lender and the
Administrative Agent.  No Lender shall be obligated to provide any Incremental
Extension of Credit unless it so agrees.  Commitments in respect of any
Incremental Extension of Credit shall become Commitments (or in the case of any
Revolving Commitment Increase to be provided by an existing Revolving Lender, an
increase in such Lender’s Revolving Commitment) under this Agreement upon the
effectiveness of the applicable Incremental Facility Amendment.  An Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement or to any other Loan Document as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section (including to provide for voting provisions
applicable to the Additional Lenders comparable to the provisions of clause (B)
of the second proviso of Section 9.02(b)).  The effectiveness of any Incremental
Facility Amendment shall be subject to the satisfaction on the effective date
thereof of each of the conditions set forth in clauses (a) and (b) of
Section 4.02 (it being understood and agreed that all references to a Borrowing
in clauses (a) and (b) of Section 4.02 shall be deemed to refer to the
applicable Incremental Facility Amendment); provided that if the proceeds of the
applicable Incremental Extension of Credit are to be used to finance a Limited
Condition Transaction, then (i) the condition precedent set forth in
Section 4.02(a) may be limited to (x) customary specified representations and
warranties and (y) customary specified acquisition agreement representations and
warranties with respect to the Person to be acquired and (ii) the condition
precedent set forth in Section 4.02(b) may be limited to Defaults described in
clauses (a), (b), (h) and (i) of Section 7.01).
 
(d)          On the date of effectiveness of any Revolving Commitment Increase,
(i) the aggregate principal amount of the Revolving Loans outstanding (the
“Existing Revolving Borrowings”) immediately prior to the effectiveness of such
Revolving Commitment Increase shall be deemed to be repaid, (ii) each Revolving
Commitment Increase Lender that shall have had a Revolving Commitment prior to
the effectiveness of such Revolving Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the amount, if any, by
which (A) (1) such Revolving Commitment Increase Lender’s Applicable


121

--------------------------------------------------------------------------------

Percentage (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Resulting Revolving Borrowings (as hereinafter defined) exceeds (B) (1)
such Revolving Commitment Increase Lender’s Applicable Percentage (calculated
without giving effect to the effectiveness of such Revolving Commitment
Increase) multiplied by (2) the aggregate principal amount of the Existing
Revolving Borrowings, (iii) each Revolving Commitment Increase Lender that shall
not have had a Revolving Commitment prior to the effectiveness of such Revolving
Commitment Increase shall pay to the Administrative Agent in same day funds an
amount equal to (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Resulting Revolving Borrowings, (iv) after the Administrative Agent
receives the funds specified in clauses (ii) and (iii) above, the Administrative
Agent shall pay to each Revolving Lender of the applicable Class the portion of
such funds that is equal to the amount, if any, by which (A) (1) such Revolving
Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Existing Revolving Borrowings, exceeds (B) (1)
such Revolving Lender’s Applicable Percentage (calculated after giving effect to
the effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Resulting Revolving Borrowings, (v) after the
effectiveness of such Revolving Commitment Increase, the Borrower shall be
deemed to have made new Revolving Borrowings (the “Resulting Revolving
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Existing Revolving Borrowings and of the Types and for the
Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03 (and the Borrower shall
deliver such Borrowing Request), (vi) each Revolving Lender of the applicable
Class shall be deemed to hold its Applicable Percentage of each Resulting
Revolving Borrowing (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) and (vii) the Borrower shall pay each Revolving
Lender any and all accrued but unpaid interest on its Loans comprising the
Existing Revolving Borrowings.  The deemed payments of the Existing Revolving
Borrowings made pursuant to clause (i) above shall be subject to compensation by
the Borrower pursuant to the provisions of Section 2.16 if the date of the
effectiveness of such Revolving Commitment Increase occurs other than on the
last day of the Interest Period relating thereto.  Upon each Revolving
Commitment Increase pursuant to this Section, each Revolving Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Revolving Commitment Increase Lender, and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit such that, after giving effect to
such Revolving Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Revolving Lender
(including each such Revolving Commitment Increase Lender) will equal such
Revolving Lender’s Applicable Percentage.
 
(e)          Notwithstanding anything to the contrary contained in this
Section 2.21, unless the Administrative Agent shall agree otherwise, after
giving effect to any transaction contemplated in this Section 2.21, there shall
not be more than ten Classes of Loans or Commitments (including any revolving
and term loan facilities) hereunder at any one time outstanding.
 
SECTION 2.22.          Extension of Maturity Date.
 
(a)          The Borrower may, by delivery of a Maturity Date Extension Request
to the Administrative Agent (which shall promptly deliver a copy thereof to each


122

--------------------------------------------------------------------------------

of the Lenders) not less than 30 days prior to the then-existing Maturity Date
for the applicable Class of Commitments and/or Loans hereunder to be extended
(the “Existing Maturity Date”), request that the Lenders extend the Existing
Maturity Date in accordance with this Section; provided that, for the avoidance
of doubt, each Lender may elect to agree or not agree, in its sole discretion,
to an extension of a Maturity Date.  Each Maturity Date Extension Request shall
(i) specify the applicable Class of Commitments and/or Loans hereunder to be
extended, (ii) specify the date to which the applicable Maturity Date is sought
to be extended, (iii) specify the changes, if any, to the Applicable Rate to be
applied in determining the interest payable on the Loans of, and fees payable
hereunder to, Consenting Lenders (as defined below) in respect of that portion
of their Commitments and/or Loans extended to such new Maturity Date and the
time as of which such changes will become effective (which may be prior to the
Existing Maturity Date) and (iv) specify any other amendments or modifications
to this Agreement to be effected in connection with such Maturity Date Extension
Request; provided that no such changes or modifications requiring approvals
pursuant to the provisos to Section 9.02(b) shall become effective prior to the
Existing Maturity Date unless such other approvals have been obtained.  In the
event a Maturity Date Extension Request shall have been delivered by the
Borrower, each Lender shall have the right to agree to the extension of the
Existing Maturity Date and other matters contemplated thereby on the terms and
subject to the conditions set forth therein (each Lender agreeing to the
Maturity Date Extension Request being referred to herein as a “Consenting
Lender” and each Lender not agreeing thereto being referred to herein as a
“Declining Lender”), which right may be exercised by written notice thereof,
specifying the maximum amount of the Commitment and/or Loans of such Lender with
respect to which such Lender agrees to the extension of the Maturity Date,
delivered to the Borrower (with a copy to the Administrative Agent) not later
than a day to be agreed upon by the Borrower and the Administrative Agent
following the date on which the Maturity Date Extension Request shall have been
delivered by the Borrower (it being understood and agreed that any Lender that
shall have failed to exercise such right as set forth above shall be deemed to
be a Declining Lender).  If a Lender elects to extend only a portion of its then
existing Commitment and/or Loans, it will be deemed for purposes hereof to be a
Consenting Lender in respect of such extended portion and a Declining Lender in
respect of the remaining portion of its Commitment and/or Loans, and the
aggregate principal amount of each Type and currency of Loans of the applicable
Class of such Lender shall be allocated ratably among the extended and
non-extended portions of the Loans of such Lender based on the aggregate
principal amount of such Loans so extended and not extended.  If Consenting
Lenders shall have agreed to such Maturity Date Extension Request in respect of
Commitments and/or Loans held by them, then, subject to paragraph (d) of this
Section, on the date specified in the Maturity Date Extension Request as the
effective date thereof (the “Extension Effective Date”), (i) the Existing
Maturity Date of the applicable Commitments and/or Loans shall, as to the
Consenting Lenders, be extended to such date as shall be specified therein, (ii)
the terms and conditions of the applicable Commitments and/or Loans of the
Consenting Lenders (including interest and fees (including Letter of Credit
fees) payable in respect thereof) shall be modified as set forth in the Maturity
Date Extension Request and (iii) such other modifications and amendments hereto
specified in the Maturity Date Extension Request shall (subject to any required
approvals (including


123

--------------------------------------------------------------------------------

those of the Required Lenders) having been obtained) become effective.  For the
avoidance of doubt, the obligation of any Issuing Bank to issue Letters of
Credit under this Agreement shall not be extended beyond the Maturity Date
applicable thereto without the consent of such Issuing Bank.
 
(b)          Notwithstanding the foregoing, the Borrower shall have the right,
in accordance with the provisions of Sections 2.19(b) and 9.04, at any time
prior to the Existing Maturity Date, to replace a Declining Lender (for the
avoidance of doubt, only in respect of that portion of such Lender’s Commitment
and/or Loans subject to a Maturity Date Extension Request that it has not agreed
to extend) with a Lender or other financial institution that will agree to such
Maturity Date Extension Request, and any such replacement Lender shall for all
purposes constitute a Consenting Lender in respect of the Commitment and/or
Loans assigned to and assumed by it on and after the effective time of such
replacement.
 
(c)          If a Maturity Date Extension Request has become effective
hereunder:
 
(i)          solely in respect of a Maturity Date Extension Request that has
become effective in respect of the Revolving Commitments, not later than the
fifth Business Day prior to the Existing Maturity Date, the Borrower shall make
prepayments of Revolving Loans and shall provide cash collateral in respect of
Letters of Credit, in each case, in the manner set forth in Section 2.05(i),
such that, after giving effect to such prepayments and such provision of cash
collateral, the Aggregate Revolving Exposure as of such date will not exceed the
aggregate Revolving Commitments of the Consenting Lenders extended pursuant to
this Section (and the Borrower shall not be permitted thereafter to request any
Revolving Loan or any issuance, amendment, renewal or extension of a Letter of
Credit if, after giving effect thereto, the Aggregate Revolving Exposure would
exceed the aggregate amount of the Revolving Commitments so extended);
 
(ii)          solely in respect of a Maturity Date Extension Request that has
become effective in respect of the Revolving Commitments, on the Existing
Maturity Date, the Revolving Commitment of each Declining Lender shall, to the
extent not assumed, assigned or transferred as provided in paragraph (b) of this
Section, terminate, and the Borrower shall repay all the Revolving Loans made by
each Declining Lender to the Borrower to the extent such Loans shall not have
been so purchased, assigned and transferred, in each case together with accrued
and unpaid interest and all fees and other amounts owing to such Declining
Lender hereunder, it being understood and agreed that, subject to satisfaction
of the conditions set forth in Section 4.02, such repayments may be funded with
the proceeds of new Revolving Borrowings made simultaneously with such
repayments by the Consenting Lenders, which such Revolving


124

--------------------------------------------------------------------------------

Borrowings shall be made ratably by the Consenting Lenders in accordance with
their extended Revolving Commitments; and
 
(iii)          solely in respect of a Maturity Date Extension Request that has
become effective in respect of a Class of Term Loans, on the Existing Maturity
Date, the Borrower shall repay all the Loans of such Class made by each
Declining Lender to the Borrower, to the extent such Loans shall not have been
so purchased, assigned and transferred, in each case together with accrued and
unpaid interest and all fees and other amounts owing to such Declining Lender
hereunder, it being understood and agreed that, subject to satisfaction of the
conditions set forth in Section 4.02, such repayments may be funded with the
proceeds of new Revolving Borrowings made simultaneously with such repayments by
the Revolving Lenders.
 
(d)          Notwithstanding the foregoing, no Maturity Date Extension Request
shall become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in clauses (a) and (b) of Section 4.02 shall be satisfied
(with all references in such Section to a Borrowing being deemed to be
references to such Maturity Date Extension Request) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower.
 
(e)          Notwithstanding any provision of this Agreement to the contrary, it
is hereby agreed that no extension of an Existing Maturity Date in accordance
with the express terms of this Section, or any amendment or modification of the
terms and conditions of the Commitments and the Loans of the Consenting Lenders
effected pursuant thereto, shall be deemed to (i) violate the last sentence of
Section 2.08(c) or Section 2.18(b) or 2.18(c) or any other provision of this
Agreement requiring the ratable reduction of Commitments or the ratable sharing
of payments or (ii) require the consent of all Lenders or all affected Lenders
under Section 9.02(b).
 
(f)          The Borrower, the Administrative Agent and the Consenting Lenders
may enter into an amendment to this Agreement to effect such modifications as
may be necessary to reflect the terms of any Maturity Date Extension Request
that has become effective in accordance with the provisions of this Section.
 
(g)          Notwithstanding anything to the contrary contained in this
Section 2.22, unless the Administrative Agent shall agree otherwise, after
giving effect to any transaction contemplated in this Section 2.22, there shall
not be more than ten Classes of Loans or Commitments (including any revolving
and term loan facilities) hereunder at any one time outstanding.
 
SECTION 2.23.          Refinancing Facilities.  (a) The Borrower may, on one or
more occasions, by written notice to the Administrative Agent, obtain
Refinancing Term Loan Indebtedness.  Each such notice shall specify the date
(each, a “Refinancing Effective Date”) on which the Borrower proposes that such
Refinancing Term Loan


125

--------------------------------------------------------------------------------

Indebtedness shall be made, which shall be a date not less than five Business
Days after the date on which such notice is delivered to the Administrative
Agent; provided that:
 
(i)          no Event of Default of the type set forth in Section 7.01(a), (b),
(h) or (i) shall have occurred and be continuing;
 
(ii)          substantially concurrently with the incurrence of such Refinancing
Term Loan Indebtedness, the Borrower shall repay or prepay then outstanding Term
Borrowings of the applicable Class made to the Borrower (together with any
accrued but unpaid interest thereon and any prepayment premium with respect
thereto) in an aggregate principal amount equal to the Net Proceeds of such
Refinancing Term Loan Indebtedness, and any such prepayment of Term Borrowings
of such Class shall be applied to reduce the subsequent scheduled repayments of
Term Borrowings of such Class to be made pursuant to Section 2.09(a) ratably,
 
(iii)        such notice shall set forth, with respect to the Refinancing Term
Loan Indebtedness established thereby in the form of Refinancing Term Loans, to
the extent applicable, the following terms thereof:  (a) the designation of such
Refinancing Term Loans as a new “Class” for all purposes hereof, (b) the stated
termination and maturity dates applicable to the Refinancing Term Loans of such
Class, (c) amortization applicable thereto and the effect thereon of any
prepayment of such Refinancing Term Loans, (d) the interest rate or rates
applicable to the Refinancing Term Loans of such Class, (e) the fees applicable
to the Refinancing Term Loans of such Class, (f) any original issue discount
applicable thereto, (g) the initial Interest Period or Interest Periods
applicable to Refinancing Term Loans of such Class and (h) any voluntary or
mandatory commitment reduction or prepayment requirements applicable to
Refinancing Term Loans of such Class (which prepayment requirements may provide
that such Refinancing Term Loans may participate in any mandatory prepayment on
a pro rata basis or less than a pro rata basis with any Class of existing Term
Loans, but may not provide for prepayment requirements that are more favorable
to the Lenders holding such Refinancing Term Loans than to the Lenders holding
such Class of Term Loans) and any restrictions on the voluntary or mandatory
reductions or prepayments of Refinancing Term Loans of such Class, and
 
(iv)        such Refinancing Term Loan Indebtedness will, to the extent secured,
rank pari passu or junior in right of payment and/or of security with the other
Loans and Commitments hereunder, in the case of junior Refinancing Term Loan
Indebtedness, on the terms set out in an Acceptable Intercreditor Agreement.
 
(b)          Any Lender or any other Eligible Assignee approached by the
Borrower to provide all or a portion of the Refinancing Term Loan Indebtedness
may


126

--------------------------------------------------------------------------------

elect or decline, in its sole discretion, to provide any Refinancing Term Loan
Indebtedness.
 
(c)          Any Refinancing Term Loans shall be established pursuant to a
Refinancing Facility Agreement executed and delivered by the Borrower, each
Refinancing Term Lender providing such Refinancing Term Loan and the
Administrative Agent, which shall be consistent with the provisions set forth in
clause (a) above (but which shall not require the consent of any other Lender). 
Each Refinancing Facility Agreement shall be binding on the Lenders, the Loan
Parties and the other parties hereto and may effect amendments to the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.23, including any amendments necessary to treat such Refinancing Term
Loans as a new “Class” of loans hereunder.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing Facility
Agreement.
 
(d)          Notwithstanding anything to the contrary contained in this
Section 2.23, unless the Administrative Agent shall agree otherwise, after
giving effect to any transaction contemplated in this Section 2.23, there shall
not be more than ten Classes of Loans or Commitments (including any revolving
and term loan facilities) hereunder at any one time outstanding.
 
ARTICLE III

Representations and Warranties
 
The Borrower (with respect to itself and, where applicable, the Restricted
Subsidiaries) represents and warrants to the Administrative Agent, each of the
Issuing Banks and each of the Lenders that:
 
SECTION 3.01.          Organization; Powers.  Each of the Borrower and the
Restricted Subsidiaries (a) is duly organized, validly existing and, to the
extent that such concept is applicable in the relevant jurisdiction, in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization (except, in the case of any
Restricted Subsidiary, to the extent the failure to be in good standing could
not (either individually or in the aggregate) reasonably be expected to result
in a Material Adverse Effect), (b) has the corporate or other organizational
power and authority to carry on its business as now conducted, to execute,
deliver and perform its obligations under this Agreement and each other Loan
Document and (c) except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and, to the extent that such concept
exists in the relevant jurisdiction, is in good standing in, every jurisdiction
where such qualification is required.
 
SECTION 3.02.          Authorization; Due Execution and Delivery;
Enforceability.  This Agreement has been duly authorized, executed and delivered
by the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to


127

--------------------------------------------------------------------------------

be a party, when executed and delivered by such Loan Party, will constitute, a
legal, valid and binding obligation of the Borrower or such Loan Party, as
applicable, enforceable against such Person in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
SECTION 3.03.          Governmental Approvals; No Conflicts.  Except as set
forth on Schedule 3.03, the execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party (a) as of the date such Loan
Document is executed, do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except (i)
filings necessary to perfect Liens created under the Loan Documents or (ii)
where failure to obtain such consent or approval, or make such registration or
filing, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect, (b) will not violate any Requirement of Law applicable to the
Borrower or any Restricted Subsidiary, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any Restricted Subsidiary or their respective assets, or give rise
to a right thereunder to require any payment, repurchase or redemption to be
made by the Borrower or any Restricted Subsidiary or give rise to a right of, or
result in, termination, cancelation or acceleration of any obligation
thereunder, except with respect to any violation, default, payment, repurchase,
redemption, termination, cancellation or acceleration under this clause (c) or
clause (b) above that would not reasonably be expected to have a Material
Adverse Effect and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any Restricted Subsidiary, except Liens created
under the Loan Documents or permitted by Section 6.02.
 
SECTION 3.04.          Financial Condition; No Material Adverse Change.  (a) The
Audited Financial Statements and the Unaudited Financial Statements present
fairly, in all material respects, the financial position of the Borrower and the
Subsidiaries on a combined consolidated basis as of such dates and their results
of operations and cash flows for the period covered thereby, and were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby except as otherwise expressly noted therein, subject to normal year-end
audit adjustments and, in the case of the Unaudited Financial Statements, the
absence of footnotes.
 
(b)          Except as set forth in the financial statements referred to in this
Section 3.04 and the Form 10, since the Effective Date, no event, change or
condition has occurred that has had, or would reasonably be expected to have, a
Material Adverse Effect.
 
SECTION 3.05.          Properties.  (a) Each of the Borrower and the Restricted
Subsidiaries has good title to, or valid leasehold (or license or similar)
interests in or other limited property interests in, all its real and personal
property necessary for the conduct of its business (including the Mortgaged
Properties), (i) free and clear of Liens, other than Liens expressly permitted
by Section 6.02 and (ii) except for minor defects in


128

--------------------------------------------------------------------------------

title or interest that do not interfere with its ability to conduct its business
as currently conducted or as proposed to be conducted or to utilize such
properties for their intended purposes, in each case, except where the failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
(b)          To the knowledge of the Borrower or any Restricted Subsidiary, (i)
each of the Borrower and the Restricted Subsidiaries owns, or has a valid and
enforceable right to use all IP Rights that are used in its business as
currently conducted, and (ii) the use thereof by the Borrower and each
Restricted Subsidiary does not infringe upon, misappropriate or otherwise
violate the rights of any other Person, except, in each case of (i) and (ii),
for any such failures to own or have rights to use, or any such infringements,
misappropriations or other violations that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  No
claim or litigation regarding any IP Rights owned or used by the Borrower or any
Restricted Subsidiary is pending or, to the knowledge of the Borrower or any
Restricted Subsidiary, threatened in writing against the Borrower or any
Restricted Subsidiary that, individually or in the aggregate, would reasonably
be expected to result in a Material Adverse Effect.
 
SECTION 3.06.          Litigation and Environmental Matters.  Except as set
forth in the financial statements referred to in Section 3.04 and the Effective
Date Form 10:
 
(a)          There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened in writing against or affecting the Borrower or any
Restricted Subsidiary that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
 
(b)          Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any Restricted Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability or, to the knowledge of the
Borrower or any Restricted Subsidiary, there is a reasonable basis for any such
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability, or (iv) is reasonably expected to incur any
Environmental Liability with respect to any Release on, at or from any real
property now or previously owned, leased or operated by it.
 
SECTION 3.07.          Compliance with Laws.  Each of the Borrower and the
Restricted Subsidiaries is in compliance with all Requirements of Law, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.08.          Sanctions; Anti-Corruption Laws.  The Borrower has
implemented and maintains in effect policies and procedures designed to promote
compliance by the Borrower, the Restricted Subsidiaries and their respective
directors,



129

--------------------------------------------------------------------------------

officers and employees with Anti-Corruption Laws and applicable Sanctions, and
the Borrower and the Restricted Subsidiaries and their respective directors,
officers and employees (when acting in their role as directors, officers and
employees) are in material compliance with Anti-Corruption Laws and applicable
Sanctions.  None of the Borrower, any Restricted Subsidiary or any of their
respective directors, officers or, to the Borrower’s knowledge, employees is a
Sanctioned Person.
 
SECTION 3.09.          Investment Company Status.  None of the Borrower or any
other Loan Party is required to register as an “investment company” under the
Investment Company Act.
 
SECTION 3.10.          Federal Reserve Regulations.  None of the Borrower or any
Restricted Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Federal Reserve Board) or extending
credit for the purpose of purchasing or carrying margin stock.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any purpose that
violates the provisions of Regulations U or X of the Federal Reserve Board.
 
SECTION 3.11.          Taxes.  Except to the extent that failure to do so would
not reasonably be expected to result in a Material Adverse Effect, each of the
Borrower and each Restricted Subsidiary (a) has timely filed or caused to be
filed all Tax returns and reports required to have been filed by it and (b) has
paid or caused to be paid all Taxes required to have been paid by it, except
where the validity or amount thereof is being contested in good faith by
appropriate proceedings and where the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves therefor in conformity
with GAAP.
 
SECTION 3.12.          ERISA.  (a) Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no ERISA
Event has occurred or is reasonably expected to occur.
 
(b)          Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Foreign Pension Plan is
in compliance in all material respects with all Requirements of Law applicable
thereto and the respective requirements of the governing documents for such
plan, (ii) with respect to each Foreign Pension Plan, none of the Borrower, its
Affiliates or any of their respective directors, officers, employees or agents
has engaged in a transaction that could subject the Borrower or any Restricted
Subsidiary, directly or indirectly, to a tax or civil penalty and (iii) with
respect to each Foreign Pension Plan, any underfunding has been reflected in the
financial statements furnished to Lenders in accordance with GAAP.
 
SECTION 3.13.          Disclosure.  As of the Effective Date, neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower or any Restricted Subsidiary to the Arrangers, the Administrative
Agent, any Issuing Bank or any Lender on or before the Effective Date in
connection with the negotiation of this Agreement or


130

--------------------------------------------------------------------------------

any other Loan Document, included herein or therein or furnished hereunder or
thereunder (as modified or supplemented by other information so furnished and
taken as a whole) contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information, when taken as a whole, was prepared in good faith
based upon assumptions believed by it to be reasonable at the time so furnished
(it being understood and agreed that (i) such projected financial information is
merely a prediction as to future events and are not to be viewed as facts, (ii)
such projected financial information is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower or any of
the Restricted Subsidiaries and (iii) no assurance can be given that any
particular projected financial information will be realized and that actual
results during the period or periods covered by any such projected financial
information may differ significantly from the projected results and such
differences may be material).
 
SECTION 3.14.          Subsidiaries.  As of the Effective Date, Schedule 3.14
sets forth the name of, and the ownership interest of the Borrower and each
Subsidiary in, each Subsidiary and identifies each Subsidiary that is a Loan
Party, after giving effect to the Transactions.
 
SECTION 3.15.          Solvency.  As of the Effective Date, after giving effect
to the Transactions and the rights of indemnification, subrogation and
contribution under the Security Documents, (a) the fair value of the assets of
the Borrower and the Restricted Subsidiaries, taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of the Borrower
and the Restricted Subsidiaries, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrower and the
Restricted Subsidiaries, taken as a whole, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrower and the Restricted
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Distribution Date.  For
purposes of this Section, the amount of contingent liabilities at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
SECTION 3.16.          Collateral Matters.  (a) Each Security Document, is
effective to create (to the extent described therein) in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid,
enforceable security interest in the Collateral to the extent intended to be
created thereby and (x) when all financing statements and other appropriate
filings or recordings are made in the appropriate offices as may be required
under applicable law and filings and recordation with the United States Patent
and Trademark Office and the United States Copyright Office (which filings


131

--------------------------------------------------------------------------------

or recordings shall be made to the extent required by the applicable Security
Document) and (y) when the taking of possession by the Administrative Agent of
such Collateral with respect to which a security interest may be perfected by
possession (which possession shall be given to the Administrative Agent to the
extent possession by the Administrative Agent is required by the applicable
Security Document) occurs, then the security interests created by the Security
Documents shall constitute so far as possible under relevant law fully perfected
first priority Liens on, and security interests in (in each case with respect to
such Liens and security interests, to the extent intended to be created thereby
and required to be perfected under the Loan Documents) all right, title and
interest of the Loan Parties in such Collateral in each case free and clear of
any Liens other than Liens permitted under Section 6.02 (it being understood and
agreed, in respect of Collateral constituting IP Rights, that subsequent
recordings in the United States Patent and Trademark Office or the United States
Copyright Office may be necessary pursuant to Section 4.05(e) of the Collateral
Agreement or to perfect a security interest in such IP Rights included in the
Collateral acquired by the Loan Parties after the Effective Date).
 
(b)          Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof under the laws of the
relevant jurisdiction as indicated in the Mortgage, and when the Mortgages have
been filed in the jurisdictions specified therein, the Mortgages will constitute
a fully perfected security interest in all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof under the laws
of the relevant jurisdiction as indicated in the Mortgage, prior and superior in
right to any other Person, but subject to Liens permitted under Section 6.02.
 
ARTICLE IV

Conditions
 
SECTION 4.01.          Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
 
(a)          The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile transmission or other
electronic imaging of a signed signature page of this Agreement) that such party
has signed a counterpart of this Agreement.
 
(b)          The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders) of each of (i)
Cleary Gottlieb Steen & Hamilton LLP, special New York counsel for the Loan
Parties, (ii) Richards, Layton & Finger, P.A., special Delaware counsel for the
Loan Parties, (iii)


132

--------------------------------------------------------------------------------

K&L Gates LLP, special Pennsylvania counsel for the Loan Parties and (iv) Ryan
Rapp Underwood & Pacheco, PLC, special Arizona counsel for the Loan Parties, in
each case (A) dated as of the Effective Date and (B) in form and substance
reasonably satisfactory to the Administrative Agent.
 
(c)          The Administrative Agent shall have received a copy of (i) each
organizational document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the responsible officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) copies of resolutions of the
board of directors or managers, shareholders, partners, and/or similar governing
bodies of each Loan Party approving and authorizing the execution, delivery and
performance of Loan Documents to which it is a party, certified as of the
Effective Date by a secretary, an assistant secretary or a responsible officer
of such Loan Party as being in full force and effect without modification or
amendment and (iv) a good standing certificate (to the extent such concept, or
an analogous concept, exists) from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation.
 
(d)          The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Financial Officer or the President or a Vice
President of the Borrower, confirming compliance with the conditions set forth
in paragraphs (a) and (b) of Section 4.02 (for purposes of the conditions set
forth in paragraphs (a) and (b) of Section 4.02, after giving effect to the
consummation of the Spin-Off).
 
(e)          The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced at least three Business Days prior to the Effective Date (or
such shorter period agreed by the Borrower in its sole discretion),
reimbursement or payment of all reasonable, documented and invoiced
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party hereunder, under any other
Loan Document or under any other agreement entered into by any of the Arrangers,
the Administrative Agent and the Lenders, on the one hand, and any of the Loan
Parties, on the other hand; provided that such amounts may be offset against the
proceeds of the Term Loans.
 
(f)          [Reserved].
 
(g)          [Reserved].
 
(h)          (i) The Administrative Agent shall have received, at least three
Business Days prior to the Effective Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act, that has been requested at least ten Business
Days prior to the Effective Date and (ii) to the extent the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation and a
Lender has requested in a written notice to the Borrower at least ten Business
Days prior to the Effective Date a Beneficial Ownership


133

--------------------------------------------------------------------------------

Certification in relation to the Borrower, such Lender shall have received such
Beneficial Ownership Certification with respect to the Borrower at least three
Business Days prior to the Effective Date (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the conditions
set forth in this clause (h) shall be deemed to be satisfied).
 
(i)           Except as provided by Section 5.15 herein, the Collateral and
Guarantee Requirement shall have been satisfied, and the Administrative Agent,
on behalf of the Secured Parties, shall have a perfected security interest in
the Collateral of the type and priority described in each Security Document
(except as otherwise set forth in the Collateral and Guarantee Requirement or
Section 5.15).  The Administrative Agent shall have received a completed
Perfection Certificate dated the Effective Date and signed by a Financial
Officer or legal officer of Borrower, together with all attachments contemplated
thereby.
 
(j)           The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 and the Security Documents is in effect;
provided that to the extent that, notwithstanding its use of commercially
reasonable efforts in respect thereof, the Borrower is unable to comply with
Section 5.07, such compliance shall not constitute a condition precedent under
this Section 4.01 but shall instead be required within 90 days following the
Effective Date (or such longer period as the Administrative Agent may agree in
its reasonable discretion).
 
(k)          The Lenders shall have received a certificate from a Financial
Officer of the Borrower, substantially in the form of Exhibit L, certifying as
to the solvency of the Borrower and its Restricted Subsidiaries as of the
Effective Date on a consolidated basis after giving effect to the Transactions.
 
(l)           The Transactions (including the release of the Senior Notes from
escrow, the Spin-Off and the effectiveness of the Senior Notes Documents, the
Spin-Off Documents and the Intercreditor Agreement) shall have been consummated
or satisfactory arrangements shall have been implemented providing that within
five (5) Business Days of the initial funding of the Loans on the Effective
Date, the Transactions shall be consummated, in accordance with applicable law
and the Distribution Agreement and, in all material respects, consistent with
the information set forth in the Effective Date Form 10.
 
(m)         The Lenders shall have received a copy of each material Spin-Off
Document and each other Spin-Off Document requested by the Administrative Agent,
each substantially in final form (subject to further changes or updates that are
not material and adverse to the rights or interests of the Lenders) and
certified by a Financial Officer or legal officer of the Borrower as being
complete and correct in all material respects.  The terms of each Spin-Off
Document shall be consistent in all material respects with the information set
forth in the Effective Date Form 10, which shall not have been amended in a
manner that is materially adverse to the Lenders.
 
(n)          [Reserved].
 
134

--------------------------------------------------------------------------------

(o)          The Borrower shall have delivered to the Administrative Agent the
notice required by Section 2.03.
 
(p)          The Administrative Agent shall have received a copy of a
post-closing group structure chart (after giving effect to the Transactions).
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 11:59 p.m., New York City time, on the
Effective Date.
 
SECTION 4.02.          Each Credit Event.  On or after the Effective Date, the
obligations of the Lenders to make Loans on the occasion of any Borrowing
(except for the Borrowings under any Incremental Facility, which may be limited
to the extent otherwise provided in the applicable Incremental Facility
Amendment in accordance with Section 2.21(c)), and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:
 
(a)          The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (or, in
the case of representations and warranties qualified as to materiality or
Material Adverse Effect, in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall be true and correct in all material respects
(or in all respects, as applicable) as of such earlier date.
 
(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.
 
(c)          The Borrower shall have delivered to the Administrative Agent a
request for Borrowing that complies with the requirements set forth in
Section 2.03.
 
(d)          Each Borrowing (provided that a conversion or a continuation of a
Borrowing shall not constitute a “Borrowing” for purposes of this Section 4.02)
(other than as set forth above in this Section with respect to a Borrowing under
any Incremental Facility the proceeds of which are used to finance a Limited
Condition Transaction), and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section 4.02.
 
(e)          In respect of a Borrowing of a Revolving Loan, at the time of and
immediately after giving effect to such Borrowing, on a Pro Forma Basis the
Borrower would be in compliance with Sections 6.12 and 6.13.
 
135

--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants
 
From and including the Effective Date and until the Commitments shall have
expired or been terminated and the principal of and interest on each Loan and
all fees, expenses and other amounts (other than contingent amounts not yet due)
payable under this Agreement or any other Loan Document shall have been paid in
full and all Letters of Credit (other than those collateralized or back-stopped
on terms reasonably satisfactory to the applicable Issuing Bank) shall have
expired or been terminated and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01.          Financial Statements and Other Information.  The Borrower
will furnish to the Administrative Agent, which shall furnish to each Lender,
the following:
 
(a)          within 90 days after the end of each fiscal year of the Borrower
(or such later date as Form 10-K of the Borrower is required to be filed with
the SEC taking into account any extension granted by the SEC, provided that the
Borrower gives the Administrative Agent notice of any such extension), its
audited combined balance sheet and audited statements of combined operations,
shareholders’ equity and cash flows as of the end of and for such fiscal year,
and related notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, prepared in accordance with generally
accepted auditing standards and reported on by an independent public accountants
of recognized national standing (without a “going concern” or like
qualification, exception or statement and without any qualification or exception
as to the scope of such audit, but may contain a “going concern” or like
qualification that is due to (i) an upcoming maturity date of any Indebtedness
occurring within one year from the time such opinion is delivered or (ii) any
potential inability to satisfy a financial maintenance covenant on a future date
or in any future period) to the effect that such financial statements present
fairly in all material respects the financial condition, results of operations
and cash flow of the Borrower and its Subsidiaries on a consolidated basis as of
the end of and for such fiscal year and accompanied by a narrative report
describing the financial position, results of operations and cash flow of the
Borrower and its consolidated Subsidiaries;
 
(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or such later date as Form 10-Q of
the Borrower is required to be filed with the SEC taking into account any
extension granted by the SEC, provided that the Borrower gives the
Administrative Agent notice of any such extension), its unaudited combined
balance sheet and unaudited combined statements of operations and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
condition, results of operations and cash flows


136

--------------------------------------------------------------------------------

of the Borrower and its Subsidiaries on a consolidated basis as of the end of
and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, and accompanied by a narrative report describing the
financial position, results of operations and cash flow of the Borrower and its
consolidated Subsidiaries;
 
(c)          concurrently with each delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations (A) demonstrating compliance with the covenants
contained in Sections 6.12 and 6.13 and (B) in the case of financial statements
delivered under clause (a) above and, solely to the extent the Borrower would be
required to prepay the Term Loans pursuant to Section 2.11(d), beginning with
the financial statements for the fiscal year of the Borrower ending December 31,
2021, of Excess Cash Flow and (iii) at any time when there is any Unrestricted
Subsidiary, including as an attachment with respect to each such financial
statement, an Unrestricted Subsidiary Reconciliation Statement (except to the
extent that the information required thereby is separately provided with the
public filing of such financial statement);
 
(d)          within 100 days after the end of each fiscal year of the Borrower
(or such longer period as permitted under Section 5.01(a)), a detailed
consolidated budget for the current fiscal year (including a projected combined
balance sheet and combined statements of projected operations and cash flows as
of the end of and for such fiscal year and setting forth the assumptions used
for purposes of preparing such budget);
 
(e)          [reserved];
 
(f)          promptly after the same becomes publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Restricted Subsidiary with the SEC or with any national
securities exchange, or distributed by the Borrower to the holders of its Equity
Interests generally, as applicable; and
 
(g)          promptly following any request therefor, but subject to the
limitations set forth in the proviso to the last sentence of Section 5.09 and
Section 9.12, such other information regarding the operations, business affairs,
assets, liabilities (including contingent liabilities) and financial condition
of the Borrower or any Restricted Subsidiary, or compliance with the terms of
this Agreement or any other Loan Document, as the Administrative Agent, any
Issuing Bank or any Lender may reasonably request; provided that none of the
Borrower or any Restricted Subsidiary will be required to provide any
information (i) that constitutes non-financial trade secrets or non-financial
proprietary information of the Borrower or any Restricted Subsidiary or any of
their respective customers and suppliers, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or any of their respective
representatives) is prohibited by applicable Requirements of Law or (iii) the
revelation of which would


137

--------------------------------------------------------------------------------

violate any confidentiality obligations owed to any third party by the Borrower
or any Restricted Subsidiary (not created in contemplation thereof); provided,
further, that if any information is withheld pursuant to clause (i), (ii), or
(iii) above, the Borrower or any Restricted Subsidiary shall promptly notify the
Administrative Agent of such withholding of information and the basis therefor.
 
(h)          The Borrower shall conduct a quarterly meeting (which may be a
telephonic meeting) that the Lenders may attend to discuss the financial
condition and results of operations of the Borrower for the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b); provided that the Borrower may satisfy the foregoing
obligation with respect to any fiscal quarter if a quarterly public earnings
call is held with respect to such fiscal quarter.
 
Notwithstanding anything to the contrary herein, information required to be
furnished pursuant to clause (a), (b), (f) or (g) of this Section shall be
deemed to have been furnished if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on the Platform or shall be available on the website of the
SEC at http://www.sec.gov.  Information required to be furnished pursuant to
this Section may also be furnished by electronic communications pursuant to
procedures approved by the Administrative Agent.
 
SECTION 5.02.          Notices of Material Events. The Borrower will furnish to
the Administrative Agent, which shall furnish to each Issuing Bank and each
Lender, promptly after a responsible officer of the Borrower or any Designated
Borrower obtains knowledge thereof, written notice of the following:
 
(a)          the occurrence of any Default;
 
(b)          to the extent permitted by the Requirements of Law, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of a Financial Officer or
another executive officer of the Borrower or any Restricted Subsidiary,
affecting the Borrower or any Restricted Subsidiary, that in each case would
reasonably be expected to result in a Material Adverse Effect;
 
(c)          the occurrence of any Environmental Liability or ERISA Event that
has resulted, or would reasonably be expected to result, in a Material Adverse
Effect; and
 
(d)          any other development that has resulted, or would reasonably be
expected to result, in a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
138

--------------------------------------------------------------------------------

SECTION 5.03.          Information Regarding Collateral.  The Borrower will
furnish to the Administrative Agent prompt written notice of any change (i) in
any Loan Party’s legal name, as set forth in such Loan Party’s organizational
documents, (ii) in the jurisdiction of incorporation or organization of any Loan
Party, (iii) in the form of organization of any Loan Party or (iv) in any Loan
Party’s organizational identification number, if any, or, with respect to a Loan
Party organized under the laws of a jurisdiction that requires such information
to be set forth on the face of a Uniform Commercial Code financing statement (or
the equivalent thereof in each applicable jurisdiction), the Federal Taxpayer
Identification Number of such Loan Party.
 
SECTION 5.04.          Existence; Conduct of Business.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to maintain, preserve, protect, enforce, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, franchises and IP Rights in each case to the extent necessary for
the conduct of its business; provided that the foregoing shall not prohibit (i)
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or (ii) the Borrower or any Restricted Subsidiary from taking any
actions with respect to IP Rights permitted under Section 6.05(a)(iii).
 
SECTION 5.05.          Payment of Taxes.  The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its Tax liabilities before the same shall
become delinquent or in default, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (ii) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (b) the failure to make
payment would not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.06.          Maintenance of Properties.  Except if failure to do so
would not reasonably be expected to have a Material Adverse Effect, the Borrower
will, and will cause each of its Restricted Subsidiaries to, keep and maintain
all property necessary for the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty and condemnation
excepted.
 
SECTION 5.07.          Insurance.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies (or, to the extent consistent with past practices of the
Loan Parties and otherwise in accordance with applicable laws and good business
practices, self-insurance; provided that in any event, liability insurance
(including general, umbrella, product, employers’, and automobile liability
insurance), property insurance and business interruption insurance shall be
maintained with such third party insurance companies), insurance with risk
retentions in such amounts and against such risks as are consistent with the
past practices of the Loan Parties or otherwise as is customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations.  The Borrower shall take
commercially reasonable efforts cause the main property and liability policies
maintained by or on behalf of the Borrower to (a) name the Administrative Agent,
on behalf of the Secured Parties, as an additional insured thereunder and (b)
contain a loss payable clause or endorsement that names the


139

--------------------------------------------------------------------------------

Administrative Agent, on behalf of the Secured Parties, as the loss payee
thereunder.  With respect to each Mortgaged Property that is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, the applicable Loan Party has obtained, and will maintain, with
financially sound and reputable insurance companies, such flood insurance as is
required under the Flood Insurance Laws.  The Borrower will furnish to the
Lenders, upon reasonable request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained; provided that no Loan Party
shall be required to deliver original copies of any insurance policies.
 
SECTION 5.08.          [Reserved].
 
SECTION 5.09.          Books and Records; Inspection and Audit Rights.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and accounts in which full, true and correct entries in
conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, provided that, unless an Event of
Default shall have occurred and be continuing, the Borrower shall be provided an
opportunity to participate in any such discussions with such accountants, all at
such reasonable times during regular office hours but no more often than one (1)
time during any calendar year absent the existence of an Event of Default;
provided that excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise visitation and inspection rights of the Administrative Agent and
the Lenders under this Section 5.09; provided, further that none of the Borrower
or any Restricted Subsidiary will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Requirement of Law or any
binding agreement (not created in contemplation thereof) or (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.
 
SECTION 5.10.          Compliance with Laws.  The Borrower will, and will take
reasonable action to cause each of its Restricted Subsidiaries to, comply with
all Requirements of Law (including ERISA, Environmental Laws and the USA PATRIOT
Act) with respect to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
 
SECTION 5.11.          Use of Proceeds; Letters of Credit.  (a) The proceeds of
the Term Loans, together with the proceeds of the Senior Notes and cash on hand,
will be used solely (i) on and after the Effective Date, for the payment of fees
and expenses payable in connection with the Transactions and (ii) on and after
the Senior Notes


140

--------------------------------------------------------------------------------

Effective Date, for (x) the Effective Date Distribution and (y) general
corporate purposes.  The proceeds of the Revolving Loans, as well as the
proceeds of any Incremental Extension of Credit (unless otherwise provided in
the applicable Incremental Facility Amendment) will be used for working capital
and other general corporate purposes, including acquisitions and other
Investments and Restricted Payments permitted by this Agreement, of the Borrower
and the Restricted Subsidiaries (but in any event shall not be used to fund any
portion of the Effective Date Distribution).  No part of the proceeds of any
Loan will be used in violation of the representation set forth in Section 3.10. 
Letters of Credit will be used by the Borrower and the Restricted Subsidiaries
for general corporate purposes.
 
(b)          The Borrower will not request any Borrowing or any Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers and employees shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay or authorization of the payment or giving of money, or
anything else of value, to any Person in material violation of any
Anti-Corruption Laws by the Borrower or any of its Subsidiaries or (B) for (i)
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (ii) in any other manner , in each case if such would result in the violation
of any Sanctions applicable to any party hereto in connection with the
transactions contemplated by this Agreement.
 
SECTION 5.12.          Additional Subsidiaries.  (a) If any additional
Subsidiary (other than any Excluded Subsidiary) is formed or acquired or if any
Subsidiary becomes a Designated Subsidiary, in each case after the Effective
Date, the Borrower will, as promptly as practicable and, in any event, within 90
days (or in the case of a Designated Subsidiary that is a Foreign Subsidiary,
120 days, or in each case, such longer period as the Administrative Agent may
agree in its reasonable discretion) after such Subsidiary is formed or acquired
or becomes a Designated Subsidiary, notify the Administrative Agent thereof and,
to the extent applicable, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary (and any Material Real Property owned
by such Subsidiary) and with respect to any Equity Interest in or Indebtedness
of such Subsidiary owned by or on behalf of any Loan Party and such other
documents, certificates and opinions consistent with those delivered pursuant to
Sections 4.01(b) and (c) that the Administrative Agent may reasonably request
with respect to such Subsidiary.
 
(b)          At its option, the Borrower may designate by writing to the
Administrative Agent any wholly owned Restricted Subsidiary that is (x) a U.S.
Subsidiary and otherwise an Excluded Subsidiary as a Designated Subsidiary or
(y) a Foreign Subsidiary that is organized under the laws of a Designated
Jurisdiction and is otherwise an Excluded Subsidiary as a Designated Subsidiary
(each such Restricted Subsidiary, a “Designated Subsidiary”).
 
141

--------------------------------------------------------------------------------

SECTION 5.13.          Further Assurances.  (a) The Borrower will, and will
cause each of its Subsidiaries that is a Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents, and
the recording of instruments in the United States Patent and Trademark Office
and the United States Copyright Office), that may be required under any
applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied and are necessary in the applicable jurisdiction in order for
Liens in the Collateral to remain perfected, all at the expense of the Loan
Parties.  Notwithstanding anything contained in this Agreement, no Mortgage
shall be executed and delivered to the Administrative Agent with respect to any
real property located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a “special flood hazard area” with respect
to which flood insurance has been made available under Flood Insurance Laws
unless and until each Lender has received, at least 30 calendar days prior to
such execution and delivery, a “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and each applicable mortgagor relating thereto) (provided, that in no
event shall the Borrower be required to deliver more than one flood
determination to the Lenders as a whole) and each such lender has confirmed to
the Administrative Agent that flood insurance due diligence and flood insurance
compliance has been completed to its reasonable satisfaction (such written
confirmation not to be unreasonably withheld or delayed); provided however that
the time period for execution and delivery of any such Mortgage (and any related
documents pursuant to the Collateral and Guarantee Requirement) by the
applicable Loan Party shall, to the extent necessary, be automatically extended
to the date on which the Administrative Agent is permitted under this
Section 5.13 to enter into such Mortgage.
 
(b)          If any material assets (other than Excluded Property) including any
Material Real Property and any IP Rights (other than Excluded Property) that,
individually or in the aggregate, are material, for which any additional action
to perfect is required under the Security Documents are acquired by a Loan Party
after the Effective Date (other than assets constituting Collateral under the
applicable Security Document that become subject to the Lien created by such
Security Document upon acquisition thereof), the Borrower will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrower will cause such
assets to be subjected to a Lien securing the Obligations and will, subject to
the Collateral and Guarantee Requirement, take, and cause the Loan Parties to
take, such actions as shall be necessary to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, and otherwise
cause the Collateral and Guarantee Requirement to be satisfied, all at the
expense of the Loan Parties.
 
(c)          Notwithstanding anything herein to the contrary, with respect to
pledges of, or grants of security interests in, assets acquired by a Loan Party
after the Effective Date (including Equity Interests of newly-acquired or
designated Restricted Subsidiaries and Material Real Property) or that cease to
be Excluded Property after the


142

--------------------------------------------------------------------------------

Effective Date, the Loan Parties shall have the timeframe set forth in the
definition of “Collateral and Guarantee Requirement”, or provided for in the
Collateral Agreement or other applicable Security Document, or if no timeframe
is so provided, ninety (90) days (or such longer period as the Administrative
Agent may, in its reasonable discretion, agree (such approval or consent not to
be unreasonably withheld or delayed) after the date of such acquisition (or
after the date such assets cease to be Excluded Property) to comply with the
requirements of clauses (a) and (b) above.
 
SECTION 5.14.          Credit Ratings.  The Borrower will use commercially
reasonable efforts to cause the credit facilities made available under this
Agreement to be continuously rated by S&P and Moody’s (but not any particular
rating).  The Borrower will use commercially reasonable efforts to maintain a
corporate rating (but not any particular rating) from S&P and a corporate family
rating (but not any particular rating) from Moody’s, in each case, in respect of
the Borrower.
 
SECTION 5.15.          Post-Effective Date Matters.  As promptly as practicable,
and in any event within the time period specified in Schedule 5.15 (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), after the Effective Date, (i) the Borrower shall, and shall cause
each of its subsidiaries that is a Loan Party to, deliver all Mortgages that are
required to be delivered pursuant to, and otherwise satisfy, the Collateral and
Guarantee Requirement (if any), except to the extent otherwise agreed by the
Administrative Agent pursuant to its authority as set forth in the definition of
the term “Collateral and Guarantee Requirement” and (ii) the Borrower shall
deliver, or cause to be delivered, the items specified in Schedule 5.15 hereof
or complete such undertakings described on Schedule 5.15 hereof, if any, on or
before the dates specified with respect to such items, or such later dates as
may be agreed to by, or as may be waived by, the Administrative Agent in its
reasonable discretion.
 
SECTION 5.16.          [Reserved].
 
SECTION 5.17.          Designation of Subsidiaries.  The Borrower may at any
time designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (a)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing or would result from such designation, (b)
immediately after giving effect to such designation, the Borrower would be in
compliance with Sections 6.12 and 6.13 on a Pro Forma Basis and the Borrower
shall have delivered to the Administrative Agent a certificate of a Financial
Officer setting forth reasonably detailed calculations demonstrating compliance
with this clause (b) and (c) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “restricted subsidiary” or a “guarantor” (or any similar
designation) for the Senior Notes or any Material Indebtedness that is
subordinated in right of payment to the Obligations.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
parent company of such Subsidiary therein under Section 6.04(u) at the date of
designation in an amount equal to the fair market value of such parent company’s
investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary,


143

--------------------------------------------------------------------------------

and the making of an Investment by such Subsidiary in any Investments of such
Subsidiary, in each case existing at such time, and (ii) a return on any
Investment in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value at the date of such designation of the
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary.
 
ARTICLE VI

Negative Covenants
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document have been paid in full, and all Letters of Credit (other than those
collateralized or back-stopped on terms reasonably satisfactory to the
applicable Issuing Bank) have expired or been terminated and all LC
Disbursements shall have been reimbursed:
 
SECTION 6.01.          Indebtedness; Certain Equity Securities.  (a) The
Borrower will not, nor will the Borrower permit any of the Restricted
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(i)           Indebtedness created hereunder and under the other Loan Documents
(including any Indebtedness and Refinancing Term Loan Indebtedness incurred
pursuant to Section 2.21 or 2.23); provided that the Net Proceeds of any
Refinancing Term Loan Indebtedness incurred pursuant to Section 2.23 are used to
make the prepayments required under clause (a)(ii) thereof);
 
(ii)          (A) the Senior Notes and (1) Refinancing Indebtedness in respect
of the Senior Notes (it being understood and agreed that, for purposes of this
Section, any Indebtedness that is incurred for the purpose of repurchasing or
redeeming any Senior Notes (or any Refinancing Indebtedness in respect thereof)
shall, if otherwise meeting the requirements set forth in the definition of the
term “Refinancing Indebtedness”, be deemed to be Refinancing Indebtedness in
respect of the Senior Notes (or such Refinancing Indebtedness), and shall be
permitted to be incurred and be in existence pursuant to this Section 6.01(a)
notwithstanding that the proceeds of such Refinancing Indebtedness shall not be
applied to make such repurchase or redemption of the Senior Notes (or such
Refinancing Indebtedness) immediately upon the incurrence thereof, if the
proceeds of such Refinancing Indebtedness are applied to make such repurchase or
redemption no later than 120 days following the date of the incurrence thereof;
 
(iii)          Indebtedness (and Guarantees thereof) existing on the Effective
Date or the Distribution Date (including Indebtedness (or Guarantees thereof) of
Arconic that will become an obligation of the


144

--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary pursuant to the Spin-Off Documents as in
effect on the Effective Date and to the extent described in the Effective Date
Form 10) and to the extent having a principal amount in excess of $5,000,000
individually or $10,000,000 in the aggregate or arising after the Effective Date
and on or before the Distribution Date (and identified as such), set forth in
Schedule 6.01 (in each case, except for intercompany Indebtedness), any
Refinancing Indebtedness in respect thereof and any intercompany Indebtedness
existing on the Effective Date or the Distribution Date arising out of the
Transactions;
 
(iv)          Indebtedness of the Borrower to any Restricted Subsidiary and of
any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary so
long as (A) such Indebtedness of any Subsidiary that is not a Loan Party to the
Borrower or any other Loan Party shall be permitted under Section 6.04 and (B)
such Indebtedness of the Borrower or any other Loan Party owing to any
Restricted Subsidiary that is not a Loan Party shall be subordinated in right of
payment to the Obligations on the terms set forth in the Global Intercompany
Note (or any other promissory note or agreement with substantially similar terms
of subordination reasonably satisfactory to the Administrative Agent); provided
that Restricted Subsidiaries that are not Loan Parties shall not be required to
become party to the Global Intercompany Note (or any other promissory note or
agreement referred to above in this clause providing for such subordination)
until the 120th day after the latest of (x) the Effective Date, (y) the date
such Person becomes a Restricted Subsidiary and (z) the date such Restricted
Subsidiary becomes the obligor or lender in respect of intercompany Indebtedness
(other than in respect of Investments made pursuant to Section 6.04(ee)) owed by
or to a Loan Party (or, in each case, such longer period as the Administrative
Agent may agree in its reasonable discretion);
 
(v)          Guarantees by the Borrower of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of the Borrower or
any other Restricted Subsidiary (other than Indebtedness incurred pursuant to
clause (a)(iii) or (a)(vii) of this Section 6.01); provided that (A) the
Indebtedness so Guaranteed is permitted by this Section, (B) Guarantees by the
Borrower or any other Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party shall be subject to Section 6.04, (C) Guarantees permitted under this
clause (v) shall be subordinated to the Obligations of the applicable Restricted
Subsidiary to the same extent and on the same terms as the Indebtedness so
Guaranteed is subordinated to the Obligations (if such Indebtedness is
subordinated to the Obligations) and (D) none of the Senior Notes shall be
Guaranteed by any Subsidiary unless such Subsidiary is a Loan Party;
 
(vi)        (A) Indebtedness of any member of the Restricted Group incurred to
finance the acquisition, construction, repair, replacement or


145

--------------------------------------------------------------------------------

improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed by any member of the Restricted Group in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction, repair, replacement or improvement, and (B) Refinancing
Indebtedness in respect of Indebtedness incurred or assumed pursuant to clause
(A) above; provided further that at the time of incurrence thereof, the
aggregate principal amount of Indebtedness permitted by this clause (vi),
together with any Indebtedness in respect of sale and leaseback transactions
incurred pursuant to Section 6.06, shall not exceed the greater of (x)
$75,000,000 and (y) 10.0% of Consolidated EBITDA for the most recently ended
Test Period.
 
(vii)        (A) Indebtedness of any Person that becomes a Restricted Subsidiary
(or of any Person not previously a Restricted Subsidiary that is merged or
consolidated with or into a Restricted Subsidiary in a transaction permitted
hereunder) after the Effective Date, or Indebtedness of any Person that is
assumed by any Restricted Subsidiary in connection with an acquisition of assets
by such Restricted Subsidiary in an acquisition permitted by Section 6.04;
provided that such Indebtedness exists at the time such Person becomes a
Restricted Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary (or such merger or consolidation) or
such assets being acquired and (B) Refinancing Indebtedness in respect of
Indebtedness incurred or assumed, as applicable, pursuant to clause (A) above;
 
(viii)       other Indebtedness in an aggregate principal amount outstanding
under this clause (viii) at any time not exceeding the greater of (x)
$250,000,000 and (y) 32.5% of Consolidated EBITDA for the most recently ended
Test Period,
 
(ix)         Indebtedness incurred pursuant to Permitted Receivables Facilities;
provided that the Indebtedness outstanding in reliance on this clause (ix) shall
not exceed, at the time of incurrence thereof, the greater of (x) $300,000,000
and (y) 40.0% of Consolidated EBITDA for the most recently ended Test Period in
the aggregate;
 
(x)          customary Indebtedness and obligations in respect of self-insurance
incurred in the ordinary course of business and obligations in respect of bids,
tenders, trade contracts (other than for payment of Indebtedness), leases (other
than Capital Lease Obligations), public or statutory obligations, surety, stay,
customs and appeal bonds, performance bonds and other obligations of a like
nature and similar obligations or obligations in respect of letters of credit,
bank guarantees or similar


146

--------------------------------------------------------------------------------

instruments related thereto, in each case provided in the ordinary course of
business;
 
(xi)         Indebtedness in respect of Hedging Agreements and Commercial
Agreements permitted by Section 6.07 (including any Back to Back Arrangements);
 
(xii)        Indebtedness in respect of any overdraft facilities, employee
credit card programs, netting services, automated clearinghouse arrangements and
other cash management and similar arrangements in the ordinary course of
business; provided, that with respect to any such Indebtedness incurred in
reliance on this clause (xii) by Restricted Subsidiaries that are not Loan
Parties that constitutes Secured Cash Management Obligations, at the time such
Indebtedness is incurred and after giving effect thereto, the Non-Guarantor Debt
Basket shall not be exceeded;
 
(xiii)      Indebtedness in the form of contingent indemnification obligations,
obligations in respect of purchase price adjustments, earnouts, non-competition
agreements and other similar contingent arrangements incurred in connection with
any acquisition or other investment permitted under this Agreement;
 
(xiv)       [reserved];
 
(xv)        Alternative Incremental Facility Debt, provided that the (A)
aggregate principal amount of such Alternative Incremental Facility Debt shall
not exceed the amount permitted under Section 2.21 and (B) if any such
Alternative Incremental Facility Debt (1) is secured by Liens on the Collateral
on a pari passu basis with the Liens securing the Obligations or (2) is secured
by Liens on the Collateral on a junior basis to the Liens securing the
Obligations, such Alternative Incremental Facility Debt shall be subject to an
Acceptable Intercreditor Agreement;
 
(xvi)      Indebtedness representing deferred compensation to directors,
officers, consultants or employees of the Borrower and the Restricted
Subsidiaries incurred in the ordinary course of business;
 
(xvii)      Indebtedness consisting of promissory notes issued by any Loan Party
to current or former officers, directors, consultants and employees or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower permitted by Section 6.08;
 
(xviii)    [reserved];
 
(xix)       Indebtedness of Restricted Subsidiaries that are not Loan Parties
under bilateral local law credit and other working capital facilities


147

--------------------------------------------------------------------------------

that are not secured by the Collateral; provided that at the time such
Indebtedness is incurred under this clause (xix) and after giving effect
thereto, such incurrence shall not cause the Non-Guarantor Debt Basket to be
exceeded (without duplication of any Cash Management Financing Facilities);
provided, further that any such Indebtedness secured by a Letter of Credit
issued hereunder in a principal amount not to exceed the face amount of such
Indebtedness shall not count toward the aggregate amount permitted under this
Section 6.01(a)(xix) (including the Non-Guarantor Debt Basket);
 
(xx)        other unsecured Indebtedness of the Borrower or any of its
Restricted Subsidiaries so long as (A) after giving thereto on a Pro Forma Basis
the Borrower would be in compliance with Sections 6.12 and 6.13, (B) the
incurrence of Indebtedness pursuant to this clause (xx) by a Restricted
Subsidiary that is not a Loan Party shall not cause the Non-Guarantor Debt
Basket to be exceeded (after giving effect thereto on a Pro Forma Basis), (C)
such Indebtedness shall not mature or, in the case of unsecured Indebtedness and
Indebtedness secured by a Lien on the Collateral that is junior to the Liens
securing the Obligations, require any scheduled amortization or require
scheduled payments of principal or shall be subject to any mandatory redemption,
repurchase, repayment or sinking fund obligation, in each case, prior to the
Latest Maturity Date as of such date, and shall have a weighted average life to
maturity not shorter than the longest remaining weighted average life to
maturity of the then outstanding Loans, (D) no Event of Default shall exist or
shall result therefrom (it being understood that if the proceeds of the relevant
Indebtedness will be applied to finance a Limited Condition Transaction and the
Borrower has made an LCT Election, no Event of Default shall exist and be
continuing as of the LCT Test Date), (E) such Indebtedness has terms and
conditions that in the good faith determination of the Borrower are no less
favorable to the Borrower (when taken as a whole) to the terms and conditions of
the Loan Documents (when taken as a whole) and (F) if any such Indebtedness (1)
is secured by Liens on the Collateral on a pari passu basis with the Liens
securing the Obligations or (2) is secured by Liens on the Collateral on a
junior basis to the Liens securing the Obligations, such Indebtedness shall be
subject to an Acceptable Intercreditor Agreement;
 
(xxi)       Indebtedness constituting obligations arising in respect of Cash
Management Services;
 
(xxii)     [reserved];
 
(xxiii)    Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
 
148

--------------------------------------------------------------------------------

(xxiv)     Indebtedness constituting Secured Supply Chain Financing Obligations;
 
(xxv)      Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s length commercial
terms on a non-recourse basis;
 
(xxvi)     Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business or consistent with past practice, in each case, in respect of workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other reimbursement-type
obligations regarding workers’ compensation claims;
 
(xxvii)   Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money;
 
(xxviii)  Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Effective Date, including that (x) the repayment of
such Indebtedness is conditional upon such customer ordering a specific volume
of goods and (y) such Indebtedness does not bear interest or provide for
scheduled amortization or maturity;
 
(xxix)     (x) tenant improvement loans and allowances in the ordinary course of
business and (y) to the extent constituting Indebtedness, guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees, lessors and licensees of the Borrower and any Restricted
Subsidiary;
 
(xxx)      Indebtedness incurred pursuant to letters of credit issued by any
Person other than an Issuing Bank under this Agreement for the account of the
Borrower or any Restricted Subsidiary; provided that the aggregate amount of
Indebtedness permitted by this clause (xxx) shall not exceed $50,000,000; and
 
149

--------------------------------------------------------------------------------

(xxxi)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxx) above.
 
(b)          For purposes of determining compliance with this Section 6.01, in
the event that an item of Indebtedness at any time, whether at the time of
incurrence or upon the application of all or a portion of the proceeds thereof
or subsequently, meets the criteria of more than one of the categories (other
than ratio-based baskets) of Section 6.01(a), the Borrower and the Restricted
Subsidiaries shall, in their sole discretion, divide, classify or reclassify, or
at any later time divide, classify or reclassify, such item of Indebtedness
solely between and among such categories and in each case, that would be
permitted to be incurred in reliance on the applicable exception as of the date
of such reclassification; provided that Indebtedness incurred hereunder shall
only be classified as incurred under Section 6.01(a)(i) and the Senior Notes
shall only be classified as incurred under Section 6.01(a)(ii)(A).  Accrual of
interest or dividends, the accretion of accreted value, the accretion or
amortization of original issue discount, the payment of interest or dividends in
the form of additional Indebtedness with the same terms, the payment of
dividends on Disqualified Equity Interests in the form of additional shares of
Disqualified Equity Interests of the same class, the accretion of liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies will not be deemed to
be an incurrence of Indebtedness or Disqualified Equity Interests for purposes
of this covenant.  Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness that are otherwise included in the determination of a
particular amount of Indebtedness permitted by this covenant shall not be
included in the determination of such amount of Indebtedness; provided that the
incurrence of the Indebtedness represented by such guarantee or letter of
credit, as the case may be, was in compliance with this covenant.
 
(c)          For purposes of determining compliance with any dollar-denominated
restriction on the incurrence of Indebtedness, the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred (at the
Borrower’s election), in the case of revolving credit debt; provided that if
such Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced (plus the aggregate
amount of premiums (including reasonable tender premiums), defeasance costs and
fees, discounts and expenses in connection therewith).
 
SECTION 6.02.          Liens.  (a) The Borrower will not, nor will the Borrower
permit any of the Restricted Subsidiaries to, create, incur, assume or permit to
exist any Lien on any asset now owned or hereafter acquired by it, except:
 
150

--------------------------------------------------------------------------------

(i)           (A) Liens created under the Loan Documents and (B) Liens securing
the Senior Notes (or Refinancing Indebtedness in respect thereof); provided that
Liens in subclause (B) are subject to the terms of the Intercreditor Agreement
or an Acceptable Intercreditor Agreement;
 
(ii)          Permitted Encumbrances;
 
(iii)         any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the Effective Date or the Distribution Date and to the extent
securing Indebtedness or obligations (other than intercompany Indebtedness or
obligations) having a principal amount in excess of $5,000,000 individually or
$10,000,000 in the aggregate or arising after the Effective Date and on or
before the Distribution Date (and identified as such), as set forth in
Schedule 6.02; provided that (A) such Lien shall not apply to any other asset of
the Borrower or any Restricted Subsidiary (other than assets financed by the
same financing source in the ordinary course of business and after-acquired
property that is affixed or incorporated into the asset(s) covered by such Lien)
and (B) such Lien shall secure only those obligations that it secures on the
Effective Date or the Distribution Date, as applicable, and extensions,
renewals, replacements and refinancings thereof so long as the principal amount
of such extensions, renewals, replacements and refinancings does not exceed the
principal amount of the obligations being extended, renewed, replaced or
refinanced or, in the case of any such obligations constituting Indebtedness,
that are permitted under Section 6.01(a)(iii) as Refinancing Indebtedness in
respect thereof;
 
(iv)         any Lien existing on any asset prior to the acquisition thereof by
the Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into a Restricted
Subsidiary in a transaction permitted hereunder) after the Effective Date prior
to the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated); provided that (A) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger or consolidation), (B) such Lien shall not apply to
any other asset of the Borrower or any Restricted Subsidiary (other than (x)
assets financed by the same financing source in the ordinary course of business
and after-acquired property that is affixed or incorporated into the asset(s)
covered by such Lien or otherwise required to be pledged pursuant to the
provisions governing such Indebtedness as of the time of the relevant
acquisition by the Borrower or any Restricted Subsidiary and (y) in the case of
any such merger or consolidation, the assets of any special purpose merger
Subsidiary that is a party thereto) and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or


151

--------------------------------------------------------------------------------

consolidated) and extensions, renewals, replacements and refinancings thereof so
long as the principal amount of such extensions, renewals and replacements does
not exceed the principal amount of the obligations being extended, renewed or
replaced or, in the case of any such obligations constituting Indebtedness, that
are permitted under Section 6.01(a)(vii) as Refinancing Indebtedness in respect
thereof;
 
(v)          Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved (including any such assets made the subject of a Capital
Lease Obligation incurred) by the Borrower or any Restricted Subsidiary;
provided that (A) such Liens secure Indebtedness incurred to finance such
acquisition, construction, repair, replacement or improvement and permitted by
clause (vi)(A) of Section 6.01(a) or any Refinancing Indebtedness in respect
thereof permitted by clause (vi)(B) of Section 6.01(a), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction, repair, replacement or
improvement (provided that this clause (B) shall not apply to any Refinancing
Indebtedness permitted by clause (vi)(B) of Section 6.01(a) or any Lien securing
such Refinancing Indebtedness), (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing, repairing, replacing or improving
such fixed or capital asset and in any event, the aggregate principal amount of
such Indebtedness does not exceed the amount permitted under the second proviso
of Section 6.01(a)(vi) at any time outstanding and (D) such Liens shall not
apply to any other property or assets of the Borrower or any Restricted
Subsidiary (except assets financed by the same financing source in the ordinary
course of business);
 
(vi)        customary rights and restrictions contained in agreements relating
to such sale or transfer pending the completion thereof in connection with the
sale or transfer of any Equity Interests or other assets in a transaction
permitted under Section 6.05;
 
(vii)       any encumbrance or restriction (including put and call arrangements,
tag, drag, right of first refusal and similar rights) with respect to Equity
Interests of any (A) Restricted Subsidiary that is not a wholly owned Subsidiary
or (B) joint venture or similar arrangement pursuant to any joint venture or
similar agreement;
 
(viii)      Liens on any cash advances or cash earnest money deposits, escrow
arrangements or similar arrangements made by the Borrower or any Restricted
Subsidiary in connection with any letter of intent or purchase agreement for an
acquisition, disposition or other transaction permitted hereunder;
 
(ix)         Liens on Collateral securing any Permitted Junior Lien Refinancing
Debt or Alternative Incremental Facility Debt (or any


152

--------------------------------------------------------------------------------

Refinancing Indebtedness in respect thereof permitted hereunder); provided that
such Liens are subject to the terms of an Acceptable Intercreditor Agreement;
 
(x)         Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01;
 
(xi)        Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby
outstanding under this clause (xi) at any time does not exceed the greater of
(x) $200,000,000 and (y) 25.0% of Consolidated EBITDA for the most recently
ended Test Period;
 
(xii)       Liens securing Indebtedness incurred as secured Indebtedness under
Section 6.01(a)(xv);
 
(xiii)      Liens to secure letters of credit issued pursuant to
Section 6.01(a)(xxx); provided that (i) the aggregate amount of Indebtedness
secured thereby does not exceed $50,000,000 and (ii) such Person enters into an
Acceptable Intercreditor Agreement;
 
(xiv)       [reserved];
 
(xv)        Liens on property or other assets of any Restricted Subsidiary that
is not a Loan Party, which Liens secure Indebtedness or other obligations of
such Restricted Subsidiary or another Restricted Subsidiary that is not a Loan
Party, in each case permitted under Section 6.01(a);
 
(xvi)       Liens on the Collateral securing Secured Cash Management
Obligations, Secured Hedging Obligations and Secured Supply Chain Financing
Obligations;
 
(xvii)     Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness pursuant to customary escrow or similar arrangements for a period
not to exceed 12 months prior to such satisfaction or discharge; provided such
satisfaction or discharge is permitted under the terms of this Agreement at the
time such escrow or similar arrangements are established;
 
(xviii)     Liens on Equity Interests of any joint venture or Unrestricted
Subsidiary (a) securing obligations of such joint venture or Unrestricted
Subsidiary or (b) pursuant to the relevant joint venture agreement or
arrangement;
 
(xix)       Liens on cash, Permitted Investments or other marketable securities
securing letters of credit of any Loan Party that are cash


153

--------------------------------------------------------------------------------

collateralized on the Effective Date or the Distribution Date in an amount of
cash, Permitted Investments or other marketable securities with a fair market
value of up to 105% of the face amount of such letters of credit being secured;
and
 
(xx)        any Liens on cash or deposits granted in favor of any Issuing Bank
to cash collateralize any Defaulting Lender’s participation in Letters of Credit
or other obligations in respect of Letters of Credit, in each case as
contemplated by this Agreement;
 
provided that the expansion of Liens by virtue of accretion or amortization of
original issue discount, the payment of dividends in the form of Indebtedness,
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
incurrence of Liens for purposes of this Section 6.02.  For purposes of
determining compliance with this Section 6.02, (x) a Lien need not be incurred
solely by reference to one category of Liens described in this Section 6.02 but
may be incurred under any combination of such categories (including in part
under one such category and in part under any other such category) and (y) in
the event that a Lien (or any portion thereof) meets the criteria of one or more
of such categories hereof the Borrower and the Restricted Subsidiaries shall, in
their sole discretion, classify or reclassify such Lien (or any portion thereof)
solely between and among such categories and, in each case, that would be
permitted to be incurred in reliance on the applicable exception as of the date
of such reclassification.
 
SECTION 6.03.          Fundamental Changes.  (a) The Borrower will not, nor will
the Borrower permit any of its Restricted Subsidiaries to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, divide or otherwise dispose of
all or substantially all of its properties and assets to any Person or group of
Persons (which, for the avoidance of doubt, shall not restrict the change in
organizational form), except that:
 
(i)          any Restricted Subsidiary may merge into or consolidate with (A)
the Borrower so long as the Borrower shall be the continuing or surviving Person
(and continues to be organized under the laws of the same jurisdiction), (B)
[reserved] and (C) any other Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary and, if any party to such merger or
consolidation is a Loan Party, either (x) the continuing or surviving entity is
a Loan Party or (y) the acquisition of such Loan Party by such continuing or
surviving Person is otherwise permitted under 6.04; provided, that, after giving
effect to any such activities under this Section 6.03(a)(i), the Loan Parties
are in compliance with the Collateral and Guarantee Requirement to the extent
required by Sections 5.12 and 5.13;
 
(ii)          any Restricted Subsidiary may dispose of all or any of its
properties and assets in a transaction permitted pursuant to Section 6.05, so
long as such disposition does not constitute a disposition of all or


154

--------------------------------------------------------------------------------

substantially all of the properties and assets of the Borrower and the
Restricted Subsidiaries taken as a whole;
 
(iii)         any Restricted Subsidiary that is not the Borrower may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the business of the Restricted Group and
is not materially disadvantageous to the Lenders; provided that any such merger
or consolidation involving a Person that is not a wholly owned Restricted
Subsidiary immediately prior to such merger or consolidation shall not be
permitted unless it is also permitted by Section 6.04 or 6.05;
 
(iv)         any Restricted Subsidiary may engage in a merger, consolidation,
dissolution or liquidation, the purpose of which is to effect an Investment
permitted pursuant to Section 6.04 or a disposition permitted pursuant to
Section 6.05; and
 
(v)          so long as no Event of Default shall have occurred and be
continuing, or would result therefrom, the Borrower may merge or consolidate
with (or dispose of all or substantially all of its assets to) any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person or
(B) if (x) the Person formed by or surviving any such merger or consolidation is
not the Borrower, (y) the Borrower has been liquidated into another Person or
(z) in connection with a disposition of all or substantially all of the
Borrower’s assets, the Person that is the transferee of such assets is not the
Borrower (any such Person, a “Successor Borrower”), (1) the Successor Borrower
shall be an entity organized or existing under the laws of the United States or
any state thereof, (2) (i) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement, amendment or restatement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and (ii) each Guarantor shall have executed and delivered a customary
reaffirmation agreement with respect to its obligations under the Loan Documents
in form and substance reasonably satisfactory to the Administrative Agent, (3)
at least three Business Days prior to such Successor Borrower becoming the
Borrower, (i) the Administrative Agent shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act, and (ii) any such Successor Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver a Beneficial Ownership Certification to any Lender that
has requested such certification, in each case, to the extent requested at least
seven Business Days prior to such date and (4) if reasonably requested by the
Administrative Agent, the Borrower shall have delivered to the Administrative
Agent an officer’s


155

--------------------------------------------------------------------------------

certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement, amendment or restatement to this Agreement or
any Loan Document comply with this Agreement and with respect to such other
customary matters as the Administrative Agent may reasonably request including
with respect to the enforceability of the obligations of, and the security
interests granted by, the Successor Borrower under this Agreement and the other
Loan Documents; provided, further, that if the foregoing are satisfied, the
Successor Borrower, will succeed to, and be substituted for, the Borrower under
this Agreement and the original Borrower will be released.
 
(b)          The Borrower and the Restricted Subsidiaries, taken as a whole,
will not engage to any material extent in any business other than businesses of
the type to be conducted by the Borrower and the Restricted Subsidiaries as
described in the Effective Date Form 10 if as a result thereof the business
conducted by the Borrower and the Restricted Subsidiaries, taken as a whole,
would be substantially different from the business conducted by the Borrower and
the Restricted Subsidiaries, taken as a whole, on the Distribution Date;
provided that businesses reasonably related, incidental or ancillary thereto to
the business conducted by the Borrower and the Restricted Subsidiaries, taken as
a whole, on the Distribution Date or reasonable extensions thereof shall be
permitted hereunder.
 
SECTION 6.04.          Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, nor will the Borrower permit any
Restricted Subsidiary to, make any Investment, except:
 
(a)          Permitted Investments and cash;
 
(b)          investments constituting the purchase or other acquisition (in one
transaction or a series of related transactions) of all or substantially all of
the property and assets or business of any Person or of assets constituting a
business unit, a line of business or division of such Person, or the Equity
Interests in a Person that, upon the consummation thereof, will be a Restricted
Subsidiary if, after giving effect thereto on a Pro Forma Basis, the Borrower
would be in compliance with Sections 6.12 and 6.13; provided that the aggregate
amount of cash consideration paid in respect of such investments (including in
the form of loans or advances made to Restricted Subsidiaries that are not Loan
Parties) by Loan Parties involving the acquisition of Restricted Subsidiaries
that do not become Loan Parties shall not, at the time such investment is made
and after giving effect thereto, cause the Non-Guarantor Investment Basket to be
exceeded (except, for the avoidance of doubt, to the extent of the available
amount under any other basket or ratio incurrence test in another clause of this
Section 6.04 which is utilized to permit such investment); provided that, to the
extent such Restricted Subsidiaries do become Loan Parties, the aggregate amount
outstanding in reliance on this clause (b) shall be reduced by the amount
initially utilized;
 
(c)          [reserved];
 
156

--------------------------------------------------------------------------------

(d)          Investments existing on the Effective Date or the Distribution Date
(or in the case of replacement guarantees to be provided by the Borrower in lieu
of previously existing Arconic parent guarantees or any novation to the Borrower
of existing Investments of Arconic, within 90 days after the Distribution Date
(or such longer period as may be reasonably agreed by the Administrative Agent))
and to the extent having a principal amount in excess of $5,000,000 individually
or $10,000,000 in the aggregate or arising after the Effective Date and on or
before the Distribution Date (and identified as such) (in each case, other than
with respect to intercompany Investments) set forth on Schedule 6.04 and any
modification, replacement, renewal, reinvestment or extension thereof (including
any capitalization of intercompany loans to equity);
 
(e)          Investments by the Borrower and the Restricted Subsidiaries in
Equity Interests of their respective Restricted Subsidiaries; provided that (i)
any such Equity Interests held by a Loan Party in any other Loan Party shall be
pledged to the extent required by the definition of the term “Collateral and
Guarantee Requirement” and (ii) the making of such Investment by any Loan Party
in any Restricted Subsidiary that is not a Loan Party shall not, at the time
such Investment is made and after giving effect thereto, cause the Non-Guarantor
Investment Basket to be exceeded, provided that if any such investment under
this subclause (ii) is made for the purpose of making an investment, loan or
advance permitted under clause (u) of this Section, the amount available under
this clause (e) shall not be reduced by the amount of any such investment, loan
or advance which reduces the basket under clause (u) of this Section;
 
(f)          loans or advances made by the Borrower to any Restricted Subsidiary
and made by any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary; provided that (i) any such loans and advances made by a Loan Party
shall be evidenced, on and after the Effective Date, by the Global Intercompany
Note or other promissory notes reasonably acceptable to the Administrative
Agent, provided, that with respect to loans and advances made after the
Effective Date, evidence of such loans and advances by the Global Intercompany
Note or other promissory note shall not be required until 120 days after making
of such loan or advance and (ii) the outstanding amount of such loans and
advances made by Loan Parties to Restricted Subsidiaries that are not Loan
Parties at the time such loans or advances are made, and after giving effect
thereto, shall not cause the Non-Guarantor Investment Basket to be exceeded,
provided that (x) any Investment by any Loan Party in any Non-Loan Party
Restricted Subsidiary using (or in the case of any Guarantee, deemed to be
using) the proceeds of Investments, dividends, returns on capital or returns of
capital from Restricted Subsidiaries that are not Loan Parties for the purpose
of funding such Investment which are received no more than 120 days prior to
making such Investment, (y) any intercompany advances made by any Loan Party to
any Restricted Subsidiary that is not a Loan Party for the sole purpose of
funding (or refunding) payments of interest or principal under intercompany
loans owing from such Restricted Subsidiary to such Loan Party which are paid to
such Loan Party either prior to or within 90 days of such advance and (z) any
intercompany loans or advances made by the Borrower or by Arconic Finance
Hungary Kft (including their respective successors, and any entity that is a
Loan Party that performs cash-pooling and cash management activities for the
Borrower and its Subsidiaries) to any Restricted Subsidiaries that are not Loan
Parties in connection with


157

--------------------------------------------------------------------------------

ordinary course cash management activities and having a term not exceeding 90
days, in each case, shall not be taken into account in the calculation of any
restriction or basket set forth in this subclause (ii) (including the
Non-Guarantor Investment Basket); provided further that if any such loan or
advance under this subclause (ii) is made for the purpose of making an
investment, loan or advance permitted under clause (u) of this Section, the
amount available under this clause (f) shall not be reduced by the amount of any
such investment, loan or advance which reduces the basket under clause (u) of
this Section, provided further that for the purposes of calculating usage under
this subclause (ii) and the Non-Guarantor Investment Basket, the amount of any
loan or advance made by any Loan Party to a Restricted Subsidiary that is not a
Loan Party shall be reduced dollar-for-dollar by any amounts owed by such Loan
Party to such Restricted Subsidiary that is not a Loan Party; provided further
that the amount of any Investment, dividend, return on capital, return of
capital or other amount applied to increase the aggregate amount of Investments
that may be made pursuant to this Section 6.04(f) shall be without duplication
of any amount deducted from the calculation of Investments or applied to
increase Investment capacity under this Agreement;
 
(g)          Guarantees by the Borrower or any Restricted Subsidiary in respect
of Indebtedness permitted under Section 6.01 and in respect of other obligations
not otherwise contemplated by this Section 6.04, in each case of the Borrower or
any Restricted Subsidiary; provided that any such Guarantees of Indebtedness and
such other obligations, in each case of Restricted Subsidiaries that are not
Loan Parties by any Loan Party (other than with respect to Cash Management
Financing Facilities) shall not, at the time any such Guarantee is provided and
after giving effect thereto, cause the Non-Guarantor Investment Basket to be
exceeded;
 
(h)          loans or advances to directors, officers, consultants or employees
of the Borrower or any Restricted Subsidiary made in the ordinary course of
business of the Borrower or such Restricted Subsidiary, as applicable, not
exceeding $10,000,000 in the aggregate outstanding at any time (determined
without regard to any write-downs or write-offs of such loans or advances);
 
(i)          payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses of
the Borrower or any Restricted Subsidiary for accounting purposes and that are
made in the ordinary course of business;
 
(j)          investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment, in
each case in the ordinary course of business;
 
(k)          investments in the form of Hedging Agreements permitted by
Section 6.07 (including any Back to Back Arrangements);
 
158

--------------------------------------------------------------------------------

(l)          investments of any Person existing at the time such Person becomes
a Restricted Subsidiary or consolidates or merges with the Borrower or any
Restricted Subsidiary so long as such investments were not made in contemplation
of such Person becoming a Restricted Subsidiary or of such consolidation or
merger;
 
(m)          investments resulting from pledges or deposits described in
clause (c) or (d) of the definition of the term “Permitted Encumbrance”;
 
(n)          investments made as a result of the receipt of noncash
consideration from a sale, transfer, lease or other disposition of any asset in
compliance with Section 6.05;
 
(o)          investments that result solely from the receipt by the Borrower or
any Restricted Subsidiary from any of its Subsidiaries of a dividend or other
Restricted Payment in the form of Equity Interests, evidences of Indebtedness or
other securities (but not any additions thereto made after the date of the
receipt thereof);
 
(p)          receivables or other trade payables owing to the Borrower or a
Restricted Subsidiary if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms; provided
that such trade terms may include such concessionary trade terms as the Borrower
or any Restricted Subsidiary deems reasonable under the circumstances;
 
(q)          mergers and consolidations permitted under Section 6.03 that do not
involve any Person other than the Borrower and Restricted Subsidiaries that are
wholly owned Restricted Subsidiaries;
 
(r)          Investments in the form of letters of credit, bank guarantees,
performance bonds or similar instruments or other creditor support or
reimbursement obligations made in the ordinary course of business by the
Borrower on behalf of any Restricted Subsidiary and made by any Restricted
Subsidiary on behalf of the Borrower or any other Restricted Subsidiary;
provided that at the time such letters of credit, bank guarantees, performance
bonds or similar instruments or other creditor support or reimbursement
obligations are made by Loan Parties on behalf of Restricted Subsidiaries that
are not Loan Parties pursuant to this clause (r), and after giving effect
thereto, such obligations shall not cause the Non-Guarantor Investment Basket to
be exceeded;
 
(s)          Guarantees by the Borrower or any Restricted Subsidiary of leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
 
(t)          Investments, so long as, after giving effect thereto, the
Consolidated Total Leverage Ratio does not exceed 1.00:1.00;
 
(u)          other Investments by the Borrower or any Restricted Subsidiary (and
loans and advances by the Borrower) in an aggregate amount, as valued at cost at
the time each such Investment is made and including all related commitments for
future Investments (and the principal amount of any Indebtedness that is assumed
or otherwise


159

--------------------------------------------------------------------------------

incurred in connection with such Investment), outstanding under this clause (u)
at any time in an aggregate amount not exceeding the sum of (i) (x) the greater
of $400,000,000 and (y) 50.0% of Consolidated EBITDA for the most recently ended
Test Period plus (ii) so long as no Default or Event of Default has occurred and
is continuing or would result therefrom, the Available Amount at such time in
the aggregate for all such investments made or committed to be made from and
after the Distribution Date plus an amount equal to any returns of capital or
sale proceeds actually received in cash in respect of any such Investments
(which amount shall not exceed the amount of such Investment valued at cost at
the time such investment was made and shall be without duplication of any amount
deducted from the calculation of Investments or applied to increase Investment
capacity under this Agreement;
 
(v)          Investments consisting of (i) extensions of trade credit and
accommodation guarantees in the ordinary course of business and (ii) loans and
advances to customers; provided that the aggregate principal amount of such
loans and advances outstanding under this clause (ii) at any time shall not
exceed $10,000,000;
 
(w)         Investments on or prior to the Distribution Date in order to effect
the Transactions;
 
(x)          Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers in
the ordinary course of business;
 
(y)          Investments (A) for utilities, security deposits, leases and
similar prepaid expenses incurred in the ordinary course of business and (B) in
the form of trade accounts created, or prepaid expenses accrued, in the ordinary
course of business;
 
(z)          [reserved];
 
(aa)        customary Investments in connection with Permitted Receivables
Facilities;
 
(bb)        Investments in joint ventures and Unrestricted Subsidiaries;
provided that at the time of any such Investment on a Pro Forma Basis, the
aggregate amount at any time outstanding of all such Investments made in
reliance on this clause (bb) shall not exceed the greater of $25,000,000 and
3.5% of Consolidated EBITDA for the most recently ended Test Period;
 
(cc)        Investments in the form of loans or advances made to distributors
and suppliers in the ordinary course of business;
 
(dd)        to the extent they constitute Investments, guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees, lessors and licensees of the Borrower and any Restricted
Subsidiary;
 
(ee)        [reserved];


160

--------------------------------------------------------------------------------

(ff)         Investments to the extent that payment for such Investments is made
solely with the issuance of Equity Interests (other than Disqualified Equity
Interests) of the Borrower; and
 
(gg)        Permitted Bond Hedge Transactions to the extent constituting
Investments.
 
For purposes of this Section 6.04, if any Investment (or a portion thereof)
would be permitted pursuant to one or more of the provisions described above
and/or one or more of the exceptions contained in this Section 6.04, the
Borrower and the Restricted Subsidiaries may divide and classify such Investment
(or a portion thereof) in any manner that complies with this covenant and may
later divide and reclassify any such Investment so long as the Investment (as so
divided and/or reclassified) would be permitted to be made in reliance on the
applicable exception as of the date of such reclassification.
 
SECTION 6.05.          Asset Sales.  The Borrower will not, nor will the
Borrower permit any Restricted Subsidiary to, sell, transfer, lease or otherwise
dispose of any asset (other than assets sold, transferred, leased or otherwise
disposed of in a single transaction or a series of related transactions with a
fair market value of $30,000,000 or less), including any Equity Interest owned
by it, nor will the Borrower permit any Restricted Subsidiary to issue any
additional Equity Interest in such Restricted Subsidiary (other than issuing
directors’ qualifying shares and other than issuing Equity Interests to the
Borrower or another Restricted Subsidiary), except:
 
(a)          sales, transfers, leases and other dispositions of (i) inventory,
(ii) used, obsolete, damaged, worn out or surplus equipment, (iii) property no
longer used, useful or economically practicable to maintain in the conduct of
the business of the Borrower and the Restricted Subsidiaries (including IP
Rights), (iv) immaterial assets, (v) cash and Permitted Investments, in each
case in the ordinary course of business and (vi) charitable donations or
contributions, in the ordinary course of business;
 
(b)          sales, transfers, leases and other dispositions to the Borrower or
a Restricted Subsidiary; provided that any such sales, transfers, leases or
other dispositions involving a Restricted Subsidiary that is not a Loan Party
shall, to the extent applicable, be made in compliance with Sections 6.04 and
6.09;
 
(c)          sales, transfers and other dispositions or forgiveness of accounts
receivable in connection with the compromise, settlement or collection thereof
not as part of any accounts receivables financing transaction (including sales
to factors and other third parties);
 
(d)          (i) sales, transfers, leases and other dispositions of assets to
the extent that such assets constitute an investment permitted by clause (j),
(l) or (n) of Section 6.04 or another asset received as consideration for the
disposition of any asset permitted by this Section (in each case, other than
Equity Interests in a Restricted Subsidiary, unless all Equity Interests in such
Restricted Subsidiary (other than directors’


161

--------------------------------------------------------------------------------

qualifying shares) are sold) and (ii) sales, transfers, and other dispositions
of the Equity Interests of a Restricted Subsidiary by the Borrower or a
Restricted Subsidiary to the extent such sale, transfer or other disposition
would be permissible as an Investment in a Restricted Subsidiary permitted by
Section 6.04(e) or (u);
 
(e)          leases, subleases or license agreements entered into in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the Borrower or any Restricted Subsidiary;
 
(f)          (i) non-exclusive licenses, sublicenses or other similar grants of
IP Rights granted in the ordinary course of business or (ii) other licenses or
sublicenses of IP Rights granted in the ordinary course of business, in each
case that do not materially interfere with the business of the Borrower or any
Restricted Subsidiary;
 
(g)          dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, and transfers of property arising from foreclosure or similar
action with regard to, any asset of the Borrower or any Restricted Subsidiary;
 
(h)          dispositions of assets to the extent that (i) such assets are
exchanged for credit against the purchase price of similar replacement assets or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement assets;
 
(i)          dispositions permitted by Section 6.08;
 
(j)          dispositions set forth on Schedule 6.05;
 
(k)          sales, transfers, leases and other dispositions of assets that are
not permitted by any other clause of this Section; provided that (i) the
aggregate fair market value of all assets sold, transferred, leased or otherwise
disposed of in reliance upon this clause (k) shall not exceed (A) in any fiscal
year, 15% of Consolidated Total Assets as of the fiscal year most recently ended
prior to such sale, transfer, lease or other disposition and (B) during the term
of this Agreement, 40% of Consolidated Total Assets as of the fiscal year most
recently ended prior to such sale, transfer, lease or other disposition and (ii)
no Event of Default has occurred and is continuing or would result therefrom;
 
(l)           (i) sales, transfers or other dispositions of accounts receivable
(including related Permitted Receivables Facility Assets) in connection with
Permitted Receivables Facilities and (ii) for the avoidance of doubt, the
Borrower and any Restricted Subsidiary may participate in customary customer
supply chain financing programs in the ordinary course of business;
 
(m)          sales, transfers or other dispositions of any assets (including
Equity Interests) (A) acquired in connection with any acquisition or other
investment permitted under Section 6.04, which assets are not used or useful to
the core or principal business of the Borrower and the Restricted Subsidiaries
and/or (B) made to obtain the approval of


162

--------------------------------------------------------------------------------

any applicable antitrust authority in connection with an acquisition permitted
under Section 6.04;
 
(n)          sales, transfers or other dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
 
(o)          to the extent constituting a disposition governed by this Section,
the unwinding or early termination or settlement of any Hedging Agreement or any
Permitted Bond Hedge Transaction or other option, forward or other derivative
contract; and
 
(p)          Approved Asset Dispositions;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (a)(ii), (a)(iii), (a)(iv),
(a)(vi), (b) and (c)) shall be made for fair market value (as determined in good
faith by the Borrower), and at least 75% of the consideration from all sales,
transfers, leases and other dispositions permitted hereby (other than those
permitted by clauses (a)(vi), (b), (d), (g) or (h)) is in the form of cash or
Permitted Investments; provided further that (i) any consideration in the form
of Permitted Investments that are disposed of for cash consideration within 30
Business Days after such sale, transfer or other disposition shall be deemed to
be cash consideration in an amount equal to the amount of such cash
consideration for purposes of this proviso, (ii) any liabilities (as shown on
the Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable sale, transfer, lease or other
disposition and for which the Borrower and all the Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing shall be
deemed to be cash consideration in an amount equal to the liabilities so assumed
and (iii) any Designated Non-Cash Consideration received by the Borrower or such
Subsidiary in respect of such sale, transfer, lease or other disposition having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (iii) that is at that
time outstanding, not in excess of $50,000,000, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash consideration.
 

SECTION 6.06.          Sale and Leaseback Transactions.  The Borrower will not,
nor will the Borrower, permit any Restricted Subsidiary to, enter into any
arrangement, directly or indirectly (other than intercompany arrangements
between or among the Borrower and any other Loan Party or between or among
Restricted Subsidiaries that are not Loan Parties), whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except for


163

--------------------------------------------------------------------------------

any such sale of any fixed or capital assets (as determined in good faith by the
Borrower) by the Borrower or any Restricted Subsidiary that is made for cash
consideration in an amount not less than the fair market value of such fixed or
capital asset and is consummated within 270 days after the Borrower or such
Restricted Subsidiary acquires or completes the construction of such fixed or
capital asset; provided that, if such sale and leaseback results in a Capital
Lease Obligation, such Capital Lease Obligation is permitted by
Section 6.01(a)(vi) and any Lien made the subject of such Capital Lease
Obligation is permitted by Section 6.02(a)(v).
 
SECTION 6.07.          Hedging Agreements and Commercial Agreements. The
Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary to,
enter into any Hedging Agreement or Commercial Agreements other than Hedging
Agreements (including any Back to Back Arrangements) and Commercial Agreements
entered into in the ordinary course of business and not for speculative
purposes.
 
SECTION 6.08.          Restricted Payments; Certain Payments of Junior
Indebtedness.  i) The Borrower will not, nor will the Borrower permit any
Restricted Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:
 
(i)           on or after the Senior Notes Release Effective Date, the Borrower
and/or any Restricted Subsidiary may use the proceeds of the Initial Term Loans,
together with the proceeds of the Senior Notes and cash on hand of the Borrower
and its Subsidiaries, to make the Effective Date Distribution;
 
(ii)         any Restricted Subsidiary may declare and pay dividends or make
other distributions with respect to its Equity Interests, or make other
Restricted Payments in respect of its Equity Interests, in each case ratably to
the holders of such Equity Interests;
 
(iii)        [reserved];
 
(iv)         the Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in shares of Qualified Equity Interests or
Disqualified Equity Interests permitted hereunder;
 
(v)          the Borrower may make Restricted Payments, not exceeding the
greater of (A) $25,000,000 and (B) 3.5% of Consolidated EBITDA for the most
recently ended Test Period (with unused amounts being carried over to the
succeeding fiscal years) during any fiscal year, pursuant to and in accordance
with stock option plans or other benefit or stock based compensation plans for
directors, officers, consultants or employees of the Borrower and the Restricted
Subsidiaries;
 
(vi)         the Borrower may declare and pay dividends with respect to its
Equity Interests and/or repurchase its Equity Interests in an


164

--------------------------------------------------------------------------------

aggregate amount not to exceed $125,000,000 per fiscal year of the Borrower
(with unused amounts being carried over solely to the immediately succeeding
fiscal year);
 
(vii)       [reserved];
 
(viii)      the Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise or settlement of any warrants
or other option or forward contract with respect to the Borrower’s capital stock
or the conversion or exchange of Convertible Indebtedness or other securities
convertible into or exchangeable for Equity Interests in the Borrower;
 
(ix)         the Borrower may repurchase Equity Interests upon the exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such stock options (and related redemption or cancellation of shares for
payment of taxes or other amounts relating to the exercise under such stock
option or other benefit plans);
 
(x)          concurrently with any issuance of Qualified Equity Interests, the
Borrower may redeem, purchase or retire any Equity Interests of the Borrower
using the proceeds of, or convert or exchange any Equity Interests of the
Borrower for, such Qualified Equity Interests;
 
(xi)         [reserved];
 
(xii)        the Borrower may declare and make Restricted Payments in an
aggregate amount not to exceed, at the time such Restricted Payments are made
and after giving effect thereto, the sum of (A) the greater of (x) $50,000,000
and (y) 6.25% of Consolidated EBITDA for the most recently ended Test Period
plus (B) the Available Amount at such time; provided that the Borrower may only
make Restricted Payments under this clause (xii) if (x) no Event of Default has
occurred and is continuing (or would result therefrom) and (y) after giving
effect thereto on a Pro Forma Basis, the Borrower would be in compliance with
Sections 6.12 and 6.13;
 
(xiii)      [reserved];
 
(xiv)       (i) any non-cash repurchases or withholdings of Equity Interests in
connection with the exercise of stock options, warrants or similar rights if
such Equity Interests represent a portion of the exercise of, or withholding
obligations with respect to, such options, warrants or similar rights (for the
avoidance of doubt, it being understood that any required withholding or similar
tax related thereto may be paid by the Borrower or any Restricted Subsidiary in
cash), and (ii) loans or advances to officers, directors and employees of the
Borrower or any Restricted Subsidiary in connection with such Person’s purchase
of Equity Interests of the Borrower, provided that no cash is actually advanced
pursuant to


165

--------------------------------------------------------------------------------

this clause (ii) other than to pay taxes due in connection with such purchase,
unless immediately repaid;
 
(xv)        the Borrower may make payments pursuant to and required under the
Tax Matters Agreement in an amount not to exceed the payments required
thereunder pursuant to the form thereof provided to the Administrative Agent
prior to the Effective Date;
 
(xvi)       the Borrower may make cash payments in connection with any
conversion or exchange of Convertible Indebtedness in amount equal to the sum of
(i) the principal amount of such Convertible Indebtedness and (ii) the proceeds
of any payments received by the Borrower or any of its Restricted Subsidiaries
pursuant to the exercise, settlement or termination of any related Permitted
Bond Hedge Transaction; and
 
(xvii)     the Borrower may make payments in connection with a Permitted Bond
Hedge Transaction (i) by delivery of shares of the Borrower’s Equity Interests
upon net share settlement thereof or (ii) by (A) set-off against the related
Permitted Bond Hedge Transaction and (B) payment of an early termination amount
thereof in common Equity Interests of the Borrower upon any early termination
thereof;
 
(b)          The Borrower will not, nor will the Borrower permit any Restricted
Subsidiary to, prepay, redeem, purchase or otherwise satisfy any Indebtedness
that is subordinated in right of payment to the Obligations (excluding, for the
avoidance of doubt, any subordinated obligations owing to the Borrower or any
Restricted Subsidiary) (collectively, “Restricted Debt Payments”), except for:
 
(i)           payments of Indebtedness created under this Agreement or any other
Loan Document;
 
(ii)          regularly scheduled interest and principal payments as and when
due in respect of any such Indebtedness, other than payments in respect of such
Indebtedness prohibited by the subordination provisions thereof;
 
(iii)         refinancings of Indebtedness with the proceeds of other
Indebtedness permitted under Section 6.01;
 
(iv)         payments of or in respect of Indebtedness in an amount equal to, at
the time such payments are made and after giving effect thereto, (A) the greater
of (x) $75,000,000 and (y) 9.5% of Consolidated EBITDA for the most recently
ended Test Period plus (B) the Available Amount at such time; provided that the
Borrower may only use the Available Amount under this clause (iv) if (x) no
Default or Event of Default shall have occurred and be continuing (or would
result therefrom) and (y) after giving effect thereto on a Pro Forma Basis, the
Borrower would be in compliance with Sections 6.12 and 6.13;


166

--------------------------------------------------------------------------------

(v)          payments required by the terms of the relevant Indebtedness, which
terms are designed solely to ensure such instrument would not be treated, at
issuance, as an “applicable high yield discount obligation” within the meaning
of Section 163(i) of the Code; and
 
(vi)         the conversion of such Indebtedness to, or exchange of such
Indebtedness for, Qualified Equity Interests of the Borrower.
 
For purposes of this Section 6.08, if any Restricted Payment (or a portion
thereof) would be permitted pursuant to one or more provisions described above
and/or one or more of the exceptions contained in this Section 6.08, the
Borrower and the Restricted Subsidiaries may divide and classify such Restricted
Payment (or a portion thereof) in any manner that complies with this covenant
and may later divide and reclassify (other than with respect to ratio-based
baskets, if any) any such Restricted Payment so long as the Restricted Payment
(as so divided and/or reclassified) would be permitted to be made in reliance on
the applicable exception as of the date of such reclassification.
 
SECTION 6.09.          Transactions with Affiliates.  The Borrower will not, nor
will the Borrower permit any Restricted Subsidiary to, sell, lease or otherwise
transfer any assets to, or purchase, lease or otherwise acquire any assets from,
or otherwise engage in any other transactions involving aggregate consideration
in excess of $30,000,000 with, any of its Affiliates, except (i) transactions
that are at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary, taken as a whole, than could be obtained
on an arm’s-length basis from unrelated third parties, (ii) transactions (A)
between or among the Loan Parties not involving any other Affiliate or (B)
between or among Restricted Subsidiaries that are not Loan Parties,
(iii) advances, equity issuances, repurchases, retirements or other acquisitions
or retirements of Equity Interests and other Restricted Payments permitted under
Section 6.08 and Investments in Subsidiaries (and in any other Person that is an
Affiliate of the Borrower solely by virtue of the Borrower owning, directly or
indirectly through one or more Subsidiaries, Equity Interests in such Person and
Controlling such person) permitted under Section 6.04 and any other transaction
involving the Borrower and the Restricted Subsidiaries permitted under
Section 6.03 to the extent such transaction is between the Borrower and one or
more Restricted Subsidiaries or between two or more Restricted Subsidiaries or
Section 6.05 (to the extent such transaction is not required to be for fair
market value thereunder), (iv) the payment of reasonable fees to directors of
the Borrower or any Restricted Subsidiary who are not employees of the Borrower
or any Restricted Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers,
consultants or employees of the Borrower or the Restricted Subsidiaries in the
ordinary course of business, (v) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans approved by
the Borrower’s board of directors, (vi) employment and severance arrangements
entered into in the ordinary course of business between the Borrower or any
Restricted Subsidiary and any employee thereof and approved by the Borrower’s
board of directors, and (vii) payments made to other Restricted Subsidiaries


167

--------------------------------------------------------------------------------

arising from or in connection with any customary tax consolidation and grouping
arrangements.
 
SECTION 6.10.          Restrictive Agreements.  The Borrower will not, nor will
the Borrower permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its assets that are Collateral or required to be Collateral to
secure the Obligations or (b) the ability of any Restricted Subsidiary that is
not a Loan Party to pay dividends or other distributions with respect to any of
its Equity Interests, to make or repay loans or advances to the Borrower or any
Loan Party or to transfer any of its properties or assets to the Borrower or any
Restricted Subsidiary or to grant Liens on its assets (including Equity
Interests) to the Administrative Agent; provided that (i) the foregoing shall
not apply to (A) restrictions and conditions imposed by law or by this
Agreement, any Spin-Off Document in the form thereof provided to the
Administrative Agent prior to the Effective Date, any other Loan Document, any
Incremental Facility Amendment, any Refinancing Facility Agreement, any document
governing any Refinancing Term Loan Indebtedness or Refinancing Indebtedness or
any document governing Alternative Incremental Facility Debt, (B) restrictions
and conditions imposed by the Senior Notes Documents as in effect on the
Effective Date or any agreement or document evidencing Refinancing Indebtedness
in respect of the Senior Notes Documents permitted under clause (ii) of
Section 6.01(a); provided that the restrictions and conditions contained in any
such agreement or document taken as a whole are not materially less favorable
(as determined by the Borrower in good faith) to the Lenders than the
restrictions and conditions imposed by the Senior Notes Documents or
restrictions otherwise customary for the relevant type of Indebtedness (which
may be in the form of “high-yield-style” notes or term loans), (C) in the case
of any Restricted Subsidiary that is not a wholly owned Restricted Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreements; provided that such restrictions and
conditions apply only to such Restricted Subsidiary and to the Equity Interests
of such Restricted Subsidiary, (D) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets of the Borrower or any Restricted Subsidiary, in each case pending such
sale; provided that such restrictions and conditions apply only to such
Restricted Subsidiary or the assets that are to be sold and, in each case, such
sale is permitted hereunder, (E) restrictions and conditions existing on the
Effective Date or the Distribution Date and identified on Schedule 6.10 (and any
extension or renewal of, or any amendment, modification or replacement of the
documents set forth on such schedule that do not expand the scope of, any such
restriction or condition in any material respect), (F) restrictions and
conditions imposed by any agreement relating to Indebtedness of any Restricted
Subsidiary in existence at the time such Restricted Subsidiary became a
Restricted Subsidiary and otherwise permitted by clause (vii) of Section 6.01(a)
or to any restrictions in any Indebtedness of a Restricted Subsidiary that is
not a Loan Party permitted by clause (viii) or clause (xix) of Section 6.01(a),
in each case if such restrictions and conditions apply only to such Restricted
Subsidiary and its subsidiaries, (G) customary prohibitions, restrictions and
conditions (as determined by the Borrower in good faith) contained in


168

--------------------------------------------------------------------------------

agreements relating to a Permitted Receivables Facility, (H) any encumbrance or
restriction under documentation governing other Indebtedness of the Borrower and
any Restricted Subsidiaries permitted to be incurred pursuant to Section 6.01,
provided that such encumbrances or restrictions will not materially impair (as
determined by the Borrower in good faith) (1) the Borrower’s ability to make
principal and interest payments hereunder or (2) the ability of the Loan Party
to provide any Lien upon any of its assets that are Collateral or required to be
Collateral, (I) customary provisions in leases, licenses, sublicenses and other
contracts (including non-exclusive licenses and sublicenses of IP Rights)
restricting the assignment thereof, (J) restrictions imposed by any agreement
relating to secured Indebtedness or other Liens permitted by this Agreement to
the extent such restriction applies only to the property securing such
Indebtedness or covered by such Liens, (K) restrictions on cash (or Permitted
Investments) or other deposits imposed by agreements entered into in the
ordinary course of business (or other restrictions on cash or deposits
constituting Permitted Encumbrances), (L) customary restrictions contained in
leases, subleases, licenses, sublicenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate only to the assets subject
thereto, (M) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary and (N) customary net worth provisions contained in real property
leases entered into by Subsidiaries, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations; and (ii) clause (a) of the foregoing shall not apply to (A)
restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by clause (vi) of Section 6.01(a) if such restrictions
and conditions apply only to the assets securing such Indebtedness and (B)
customary provisions in leases and other agreements restricting the assignment
thereof.
 
SECTION 6.11.          Amendment of Material Documents, Etc.   The Borrower will
not, nor will the Borrower permit any of its Restricted Subsidiaries to, amend,
modify or waive, (i) its certificate of incorporation, bylaws or other
organizational documents, (ii) the Senior Notes Documents or (iii) any of the
Spin-Off Documents, in each case if the effect of such amendment, modification
or waiver would be materially adverse to the interests of the Lenders without
the consent of the Required Lenders.
 
SECTION 6.12.          Consolidated Interest Coverage Ratio.  The Borrower will
not permit the Consolidated Interest Coverage Ratio as of the end of any full
fiscal quarter of the Borrower ending after the Effective Date, in each case for
any period of four consecutive fiscal quarters of the Borrower ending on the
last day of such fiscal quarter, to be less than 3.00 to 1.00.
 
SECTION 6.13.          Consolidated Total Leverage Ratio.  The Borrower will not
permit the Consolidated Total Leverage Ratio for any period of four consecutive
fiscal quarters of the Borrower ending on or about any date during any period
set forth


169

--------------------------------------------------------------------------------

below beginning at the end of the first full fiscal quarter ending after the
Effective Date, to exceed the ratio set forth below opposite such period:
 

 
Fiscal Quarter Ending
 
Consolidated Total Leverage Ratio
 
June 30, 2020
 
2.50 to 1.00
 
September 30, 2020
 
2.50 to 1.00
 
December 31, 2020
 
2.50 to 1.00
 
March 31, 2021
 
2.50 to 1.00
 
June 30, 2021 and thereafter
 
2.25 to 1.00



SECTION 6.14.          Changes in Fiscal Periods.  The Borrower will not make
any change in fiscal year; provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders, to make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.
 
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document but without limitation of the condition in Section 4.01(d),
no provision of this Agreement or any other Loan Document shall prevent or
restrict the consummation of the Transactions, nor shall the Transactions give
rise to any Default, or constitute the utilization of any basket, under this
Agreement (including this Article VI) or any other Loan Document.
 
ARTICLE VII


Events of Default
 
SECTION 7.01.          Events of Default.  If any of the following events (each
such event, an “Event of Default”) shall occur:
 
(a)          the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;
 
(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any Restricted Subsidiary in this Agreement or any other Loan
Document, or in any report, certificate or financial statement furnished
pursuant to or in connection with this Agreement or any other Loan Document,
shall prove to have been


170

--------------------------------------------------------------------------------

incorrect in any material respect when made or deemed made and, to the extent
capable of being cured, such incorrect representation or warranty shall remain
incorrect for a period of 30 days following written notice thereof from the
Administrative Agent to the Borrower;
 
(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.04 (with respect to the
existence of the Borrower), 5.11 or Article VI;
 
(e)          any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clause (a), (b) or (d) of this Section), and such
failure shall continue unremedied for a period of 30 days after written notice
thereof from the Administrative Agent or any Lender to the Borrower;
 
(f)          the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal, interest, premium or otherwise and regardless of
amount) in respect of any Material Indebtedness when and as the same shall
become due and payable (after giving effect to any applicable grace period under
the documentation representing such Material Indebtedness);
 
(g)          any event or condition occurs that results in any Material
Indebtedness becoming due or being terminated or required to be prepaid,
repurchased, redeemed or defeased prior to its scheduled maturity or that
enables or permits (with all applicable grace periods in respect of such event
or condition under the documentation representing such Material Indebtedness
having expired); the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf, or, in the case of any Hedging
Agreement, the applicable counterparty, to cause any Material Indebtedness to
become due, or to terminate or require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to (w) any secured Indebtedness that becomes due as a
result of the voluntary sale, transfer or other disposition (including as a
result of a casualty or condemnation event) of the assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement), (x) any Indebtedness that becomes due as a
result of a voluntary refinancing thereof permitted under Section 6.01, (y) any
conversion of, or trigger of conversion rights with respect to, any Convertible
Indebtedness in accordance with its terms (whether or not such conversion is to
be settled in cash or capital stock or a combination thereof) unless such
conversion results from any event of default thereunder or a “change of
control”, “fundamental change” or similar occurrence thereunder or (z)
termination events or similar events occurring under any Hedging Agreement
(other than a termination event or similar event as to which the Borrower or any
of its Restricted Subsidiaries is the defaulting party) that constitutes
Material Indebtedness (it being understood that paragraph (f) of this
Section 7.01 will apply to any failure to make any payment required as a result
of such termination or similar event);
 
(h)          except as otherwise provided in Section 7.02, (i) an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(A)


171

--------------------------------------------------------------------------------

liquidation, reorganization or other relief in respect of the Borrower or any
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, State or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (B) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, liquidator, administrative
receiver, administrator, receiver and manager or similar official for the
Borrower or any Restricted Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered or (ii) the Borrower or any Loan Party that is a Material
Subsidiary (A) admits publicly its inability to pay its debts as they fall due
or (B) has a moratorium declared in relation to any of its Indebtedness;
 
(i)           except as otherwise provided in Section 7.02, the Borrower or any
Restricted Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation (other than any liquidation permitted under
Section 6.03(a)(iv)), reorganization or other relief under any Federal, State or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors;
 
(j)          [reserved];
 
(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 (other than any such judgment covered by
insurance (other than under a self-insurance program) to the extent a claim
therefor has been made in writing and liability therefor has not been denied by
the insurer) shall be rendered against the Borrower, any Restricted Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Restricted Subsidiary that are material
to the business and operations of the Borrower or any Restricted Subsidiary,
taken as a whole, to enforce any such judgment;
 
(l)          an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred and are continuing and remain uncured,
would reasonably be expected to result in a Material Adverse Effect;
 
(m)         any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted in writing by any Loan Party not to be, a
valid and perfected Lien on any material portion of the Collateral, with the
priority required by the applicable Security Document, except as a result of (i)
permission under any Loan Document (including the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents),
(ii) the release thereof as provided in


172

--------------------------------------------------------------------------------

Section 9.14, (iii) the Administrative Agent’s failure to (A) maintain
possession of any stock certificate, promissory note or other instrument
delivered to it under any Security Document or (B) file Uniform Commercial Code
continuation statements (or equivalent statements in any other relevant
jurisdiction) or (iv) as to Collateral consisting of Mortgaged Property, to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage;
 
(n)          any material Security Document shall cease to be, or shall be
asserted in writing by any Loan Party not to be a legal, valid and binding
obligation of any Loan Party party thereto, except as expressly permitted
hereunder or thereunder or as a result of the release thereof as provided in the
applicable Loan Document or Section 9.14;
 
(o)          any Guarantee purported to be created under any Loan Document shall
cease to be or shall be asserted in writing by any Loan Party not to be, in full
force and effect, except as in accordance with the terms of the Loan Documents
(including a result of the release thereof as provided in the applicable Loan
Document or Section 9.14); or
 
(p)          a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part
(but ratably as among the Classes of Loans and the Loans of each Class at such
time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower hereunder,
shall become due and payable immediately and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(i), in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and in the case of any event with
respect to the Borrower described in clause (h) or (i) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable and the deposit of such cash collateral in respect of LC
Exposure shall immediately and automatically become due, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
 
SECTION 7.02.          Exclusion of Certain Subsidiaries.  Solely for the
purposes of determining whether a Default has occurred under clause (h) or (i)
of Section 7.01, any reference in any such paragraph to any Restricted
Subsidiary shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstance


173

--------------------------------------------------------------------------------

referred to in such paragraph that is not a Material Subsidiary; provided that
(i) if it is necessary to exclude more than one Restricted Subsidiary from
clause (h) or (i) of Section 7.01 pursuant to this paragraph in order to avoid a
Default, the aggregate consolidated assets of all such excluded Restricted
Subsidiaries as of such last day may not exceed 10.0% of the Consolidated Total
Assets of the Borrower and the Restricted Subsidiaries and the aggregate
consolidated revenues of all such excluded Restricted Subsidiaries for such four
fiscal quarter period may not exceed 10.0% of the consolidated revenues of the
Borrower and the Restricted Subsidiaries and (ii) in no circumstance shall the
Borrower be excluded from clause (h) or (i) of Section 7.01.
 
ARTICLE VIII

The Administrative Agent
 
SECTION 8.01.          Appointment and Other Matters
 
(a)          Each of the Lenders and the Issuing Banks hereby irrevocably
appoints the entity named as Administrative Agent in the heading of this
Agreement and its successors to serve as administrative agent and collateral
agent under the Loan Documents and authorizes the Administrative Agent to take
such actions and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders and the Issuing Banks hereby grants to the Administrative Agent any
required powers of attorney to execute and enforce any Security Document
governed by the laws of such jurisdiction on such Lender’s or such Issuing
Bank’s behalf.  Without limiting the foregoing, each Lender and each Issuing
Bank hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.
 
(b)          In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuing Banks (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature.  Without limiting the
generality of the foregoing:
 
(i)           the Administrative Agent does not assume and shall not be deemed
to have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuing Bank or holder of any other
obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express)


174

--------------------------------------------------------------------------------

obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and the transactions contemplated hereby;
 
(ii)          where the Administrative Agent is required or deemed to act as a
trustee in respect of any Collateral over which a security interest has been
created pursuant to a Loan Document expressed to be governed by the laws of the
United States of America, any State thereof or the District of Columbia, the
obligations and liabilities of the Administrative Agent to the Secured Parties
in its capacity as trustee shall be excluded to the fullest extent permitted by
applicable law;
 
(iii)         nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
 
(c)          The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender or an Issuing Bank as any
other Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent.  The terms “Issuing Banks”, “Lenders”, “Required Lenders”
and any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity as a Lender, Issuing
Bank or as one of the Required Lenders, as applicable.  The Person serving as
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or the Issuing Banks.
 
(d)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents, and its duties hereunder
shall be administrative in nature.  Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents); provided
that the Administrative Agent shall not be required to take any action that (i)
the Administrative Agent in good faith believes exposes it to liability unless
the


175

--------------------------------------------------------------------------------

Administrative Agent receives an indemnification satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided, and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any other Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.
 
(e)          The Administrative Agent may perform any of and all its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
respective duties and exercise their respective rights and powers by or through
their respective Related Parties.  The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
(f)           In case of the pendency of any proceeding with respect to any Loan
Party under any Federal, State or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any LC Disbursement shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
 
(i)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and
 
176

--------------------------------------------------------------------------------

(ii)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).  Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.
 
(g)          Notwithstanding anything herein to the contrary, the Arrangers
shall not have any duties or obligations under this Agreement or any other Loan
Document (except in its capacity, as applicable, as a Lender or an Issuing
Bank), but all such Persons shall have the benefit of the indemnities provided
for hereunder.
 
(h)          The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary
shall have any rights as a third party beneficiary of any such provisions.  Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and the Guarantees of the Obligations provided
under the Loan Documents, to have agreed to the provisions of this Article.
 
SECTION 8.02.          Administrative Agent’s Reliance, Indemnification, Etc.
 
(a)          Neither the Administrative Agent nor any of its Related Parties
shall be (i) liable for any action taken or omitted to be taken by it under or
in connection with this Agreement or the other Loan Documents (x) with the
consent of or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or (y) in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or


177

--------------------------------------------------------------------------------

sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party to perform its obligations hereunder or thereunder.
 
(b)           The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in this Agreement or any other Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of this Agreement or any other Loan Document or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in Article IV or elsewhere in this Agreement or any other Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent or (vi) the creation, perfection or
priority of Liens on the Collateral.  Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by the Borrower, any Subsidiary, any
Lender or any Issuing Bank as a result of, any determination of the Revolving
Exposure or the component amounts thereof or any portion thereof attributable to
each Lender or Issuing Bank, or of the Weighted Average Yield.
 
(c)          Without limiting the foregoing, the Administrative Agent (i) may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 9.04, (ii) may rely on the Register
to the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties


178

--------------------------------------------------------------------------------

(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the maker thereof).
 
SECTION 8.03.          Successor Administrative Agent
 
(a)          Subject to the terms of this paragraph, the Administrative Agent
may resign from its capacity as such upon 30 days’ notice of its intent to
resign to the Lenders, the Issuing Banks and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (which shall not be unreasonably withheld or delayed),
to appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its intent to resign, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrower and such successor.
 
(b)          Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Security Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Security
Document and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each


179

--------------------------------------------------------------------------------

Lender and each Issuing Bank.  Following the effectiveness of the Administrative
Agent’s resignation from its capacity as such, the provisions of this Article
and Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.
 
SECTION 8.04.          Acknowledgments of Lenders and Issuing Banks
 
(a)          Each Lender and each Issuing Bank acknowledges that it is engaged
in making, acquiring or holding commercial loans in the ordinary course of its
business and that it has, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender or Issuing Bank, or any
of the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender and each Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger, or any other Lender or Issuing Bank, or any of the Related Parties of
any of the foregoing, and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
(b)          Each Lender, by delivering its signature page to this Agreement and
funding its Loans on the Effective Date, or delivering its signature page to an
Assignment and Assumption or any other Loan Document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, this Agreement and each other Loan Document and each
other document required to be delivered to, or be approved by or satisfactory
to, the Administrative Agent or the Lenders on the Effective Date.
 
SECTION 8.05.          Collateral Matters
 
(a)          Except (x) with respect to the exercise of setoff rights of any
Lender in accordance with Section 9.08 or (y) with respect to a Secured Party’s
right to file a proof of claim in an insolvency proceeding, no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce any Guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent on behalf of the Secured Parties in accordance with
the terms thereof.
 
(b)          In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Cash Management Services the obligations under which


180

--------------------------------------------------------------------------------

constitute Secured Cash Management Obligations, no Hedging Agreement the
obligations under which constitute Secured Hedging Obligations and no Supply
Chain Financings the obligations under which constitute Secured Supply Chain
Financing Obligations will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement or any other Loan Document.  By accepting the benefits of
the Collateral, each Secured Party that is a party to any such arrangement in
respect of Cash Management Services, Hedging Agreement or Supply Chain Financing
shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.
 
(c)          The Secured Parties party hereto irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release or
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document and any Acceptable Intercreditor Agreement to the
holder of any Lien on such property that is permitted by Section 6.02(a)(v). 
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
(d)          The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including by accepting some or all of the applicable
Collateral in satisfaction of some or all of such Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase).  In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further


181

--------------------------------------------------------------------------------

action under this Agreement to be assigned to such vehicle or vehicles for the
purpose of closing such sale, (iii) the Administrative Agent shall be authorized
to adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Obligations which were
credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of Obligations credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the applicable
Secured Parties pro rata with their original interest in such Obligations and
the equity interests and/or debt instruments issued by any acquisition vehicle
on account of such Obligations shall automatically be cancelled, without the
need for any Secured Party or any acquisition vehicle to take any further
action.  Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
 
(e)          The Lenders and the other Secured Parties party hereto hereby
irrevocably authorize and instruct the Administrative Agent to, without any
further consent of any Lender or any other Secured Party, enter into the
Intercreditor Agreement, and to enter into (or acknowledge and consent to) or
amend, renew, extend, supplement, restate, replace, waive or otherwise modify
any Acceptable Intercreditor Agreement; provided that the specific consent of
counterparties to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations, each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations, each
Supply Chain Bank in respect of any outstanding Secured Supply Chain Financing
Obligations or each Issuing Bank shall be required for any amendment, renewal,
extension, supplement, restatement, replacement or waiver to the extent its
rights and obligations solely in its capacity as such are materially adversely
affected.  The Lenders and the other Secured Parties (by acceptance of the
benefits of the Security Documents) irrevocably agree that the Intercreditor
Agreement and any Acceptable


182

--------------------------------------------------------------------------------

Intercreditor Agreement entered into by the Administrative Agent shall be
binding on the Secured Parties, and each Lender and each of the other Secured
Parties hereby agrees that it will take no actions contrary to the provisions of
an Acceptable Intercreditor Agreement.  The foregoing provisions are intended as
an inducement to any provider of any Indebtedness not prohibited by Section 6.01
hereof to extend credit to the Loan Parties and such persons are intended
third-party beneficiaries of such provisions.
 
SECTION 8.06.          Certain ERISA Matters
 
(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
 
(i)          such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,
 
(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,
 
(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
 
183

--------------------------------------------------------------------------------

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Revolving Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
 
(c)          The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments, this Agreement and any other Loan Document, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
 
ARTICLE IX

Miscellaneous
 
SECTION 9.01.          Notices.  (a) General.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax (to the
extent fax information is provided below), as follows:
 
184

--------------------------------------------------------------------------------

(i)           if to the Borrower, to it at c/o Arconic Corporation, 201 Isabella
Street, Pittsburgh, PA 15212, Attention: Treasurer; with a copy to (which shall
not constitute notice), Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza,
New York, NY 10006, Attention: Amy R. Shapiro (ashapiro@cgsh.com);
 
(ii)          if to the Administrative Agent in respect of (i) Borrowings and
all other matters, to it at JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 500 Stanton Christiana Rd., NCC5 / 1st Floor, Newark, DE 19713, Attention
of Derrick Howard (Email: derrick.howard@chase.com) , with a copy to JPMorgan
Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, New York 10179,
Attention of Allison Sellers (Telephone No.:  (212) 270-5482, Email: 
allison.sellers@jpmorgan.com) and (ii) in its capacity as Issuing Bank to it at
JPMorgan Chase Bank, N.A., 10420 Highland Manor Dr. 4th Floor, Tampa, FL 33610,
Attention:  Standby LC Unit (Telephone No.:  800-634-1969, Fax No.: 
856-294-5267, Email: gts.ib.standby@jpmchase.com), with a copy to JPMorgan Chase
Bank, N.A., 500 Stanton Christiana Road, NCC5/Floor 1, Newark, Delaware 19713,
Attention of Derrick Howard (Email: derrick.howard@chase.com);
 
(iii)        if to any Issuing Bank, to it at its address or email address (or
fax number) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address or email address (or fax number) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof); and
 
(iv)         if to any other Lender, to it at its address or email address (or
fax number) set forth in its Administrative Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient).  Notices and other communications
delivered through electronic communications, to the extent provided in
paragraph (b) of this Section, shall be effective as provided in such paragraph.
 
(b)          Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet and intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender or any
Issuing Bank if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The


185

--------------------------------------------------------------------------------

Administrative Agent, the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications or may be rescinded by
any such Person by notice to each other such Person.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.
 
(c)          Change of Address, etc.  Any party hereto may change its address or
fax number for notices and other communications hereunder by notice to the other
parties hereto.
 
(d)          Platform.
 
(i)          The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make any Communications by posting such Communications on
Debt Domain, IntraLinks, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Platform”).
 
(ii)         Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Effective Date,
a user ID/password authorization system) and the Platform is secured through a
per-deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis, each of the Lenders, each of the Issuing Banks and the
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Platform, and that there are confidentiality and
other risks associated with such distribution.  Each of the Lenders, each of the
Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Platform and understands and assumes the risks of
such distribution.
 
186

--------------------------------------------------------------------------------

(iii)        THE PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE
COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER OR
ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE PLATFORM
EXCEPT TO THE EXTENT SUCH DAMAGES ARE FOUND IN A FINAL AND NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE BAD
FAITH, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF AN APPLICABLE PARTY OR ANY OF
ITS RELATED PARTIES.
 
(iv)         Each Lender and each Issuing Bank agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Platform shall constitute effective delivery of the Communications to
such Lender or Issuing Bank (as applicable) for purposes of the Loan Documents. 
Each Lender and each Issuing Bank agrees (i) to notify the Administrative Agent
in writing (which could be in the form of electronic communication) from time to
time of such Lender’s or Issuing Bank’s (as applicable) email address to which
the foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.
 
(v)          Each of the Lenders, each of the Issuing Banks and the Borrower
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Communications on the
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
 
187

--------------------------------------------------------------------------------

(vi)         Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or any Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
 
SECTION 9.02.          Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.  Without limiting the
generality of the foregoing, the execution and delivery of this Agreement, the
making of a Loan or the issuance, amendment, renewal or extension of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.  No notice or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
 
(b)          Except as provided in Sections 2.14(b), 2.21, 2.22, 2.23 and
9.02(c), none of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (it being understood and agreed that
a waiver of any Default or Event of Default will not constitute an increase in
the Commitment of any Lender), (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, in each case without the written consent of each Lender
adversely affected thereby (it being understood and agreed that a waiver of any
Default or Event of Default will not constitute a reduction in the principal
amount of any Loan), (iii) postpone the scheduled maturity date of any Loan, or
the date of any scheduled payment of the principal amount of any Term Loan under
Section 2.10 or the applicable Incremental Facility Amendment or the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender adversely affected thereby (it being
understood and agreed that a waiver of any Default or Event of


188

--------------------------------------------------------------------------------

Default will not constitute a postponement of the scheduled maturity date of any
loan, or the date of any scheduled payment of principal, interest or fees
payable hereunder), (iv) change the last sentence of Section 2.08(c),
Section 2.18(a), Section 2.18(b), Section 2.18(c) or any other Section hereof or
any other Loan Document providing for the ratable treatment of the Lenders, in
each case in a manner that would alter the pro rata termination of commitments
or sharing of payments required thereby, or change Section 5.02 of the
Collateral Agreement in a manner that would alter the priorities or sharing of
payments required thereby, in each case without the written consent of each
Lender adversely affected thereby, (v) change any of the provisions of this
Section or the definition of the term “Required Lenders”, “Required Revolving
Lenders”, “Required Term Lenders” or “Majority in Interest” or any other
provision of this Agreement or any other Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
otherwise modify any rights thereunder or make any determination or grant any
consent thereunder (for the avoidance of doubt, including pursuant to the
definition of the term “Permitted Foreign Currency” or the proviso set forth at
the end of the first paragraph of Section 9.22), without the written consent of
each Lender (or each Lender of such Class, as applicable); provided that, with
the consent of the Required Lenders, the provisions of this Section and the
definition of the term “Required Lenders” or “Majority in Interest” may be
amended to include references to any new class of loans created under this
Agreement (or to lenders extending such loans) on substantially the same basis
as the corresponding references relating to the existing Classes of Loans or
Lenders, (vi) release all or substantially all of the value of the Guarantees
provided by the Loan Parties under the Security Documents, in each case without
the written consent of each Lender (except as expressly provided in Section 9.14
or the Security Documents (including any such release by the Administrative
Agent in connection with any sale or other disposition of any Subsidiary upon
the exercise of remedies under the Security Documents)), (vii) release all or
substantially all the Collateral from the Liens of the Security Documents or
subordinate the Liens on all or substantially all of the Collateral, in each
case without the written consent of each Lender (except as expressly provided in
Section 9.14 or the applicable Security Document (including any such release by
the Administrative Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Security Documents)), (viii)
waive any condition set forth in Section 4.01 (other than as it relates to the
payment of fees and expenses of counsel), or, in the case of any Loans made or
Letters of Credit issued on the Effective Date, Section 4.02, without the
written consent of each Lender with a Revolving Commitment and each Issuing Bank
(as applicable), (ix) change any provisions of this Agreement or any other Loan
Document in a manner that by its terms adversely affects the rights in respect
of Collateral securing the obligations owed to, or payments due to, Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders representing a Majority in
Interest of each affected Class, (x) change the rights of the Term Lenders to
decline mandatory prepayments as provided in Section 2.11 or the rights of any
Additional Lenders of any Class to decline mandatory prepayments of Term Loans
of such Class as provided in the applicable Incremental Facility Amendment,
without the written consent of Term Lenders or Additional Lenders of such Class,
as applicable, holding a majority of the outstanding Term Loans or Incremental
Term Loans of such


189

--------------------------------------------------------------------------------

Class or (xi) change Section 6.12 or 6.13 or the definitions of “Consolidated
Interest Coverage Ratio” or “Consolidated Total Leverage Ratio” (or in each case
any of the component definitions thereof), in each case solely as used within
such Sections, without the written consent of the Required Revolving Lenders and
the Required Term Lenders; provided further that (A) no such agreement shall
amend, modify, extend or otherwise affect the rights or obligations of the
Administrative Agent or any Issuing Bank without the prior written consent of
the Administrative Agent or such Issuing Bank, as applicable, (B) any waiver,
amendment or other modification of this Agreement that by its terms affects the
rights or duties under this Agreement of the Lenders of one or more Classes (but
not the Lenders of any other Class) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite number or
percentage in interest of each affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time (provided that any change that would
directly and adversely affect a Class of Lenders hereunder shall require the
written consent of the Majority in Interest with respect to each such Class
directly and adversely affected thereby) and (C) if the terms of any waiver,
amendment or other modification of this Agreement or any other Loan Document
provide that any Class of Loans (together with all accrued interest thereon and
all accrued fees payable with respect to the Commitments of such Class) will be
repaid or paid in full, and the Commitments of such Class (if any) terminated,
as a condition to the effectiveness of such waiver, amendment or other
modification, then so long as the Loans of such Class (together with such
accrued interest and fees) are in fact repaid or paid in full and such
Commitments are in fact terminated, in each case prior to or substantially
simultaneously with the effectiveness of such amendment, then such Loans and
Commitments shall not be included in the determination of the Required Lenders
with respect to such amendment.  Notwithstanding any of the foregoing, (1) no
consent with respect to any waiver, amendment or other modification of this
Agreement or any other Loan Document shall be required of any Defaulting Lender,
except with respect to any waiver, amendment or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be affected by such waiver,
amendment or other modification, (2) any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the Borrower and the Administrative Agent (i) to cure any ambiguity, omission,
mistake, defect or inconsistency (so long as the Lenders shall have received at
least five Business Days prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from (x) the Required Lenders stating
that the Required Lenders object to such amendment or (y) if affected by such
amendment, any Issuing Bank stating that it objects (in its capacity as an
Issuing Bank) to such amendment), (ii) to comply with local law or advice of
local counsel, (iii) to cause any guarantee, collateral security document
(including Mortgages) or other document to be consistent with this Agreement,
the other Loan Documents and each Acceptable Intercreditor Agreement, (iv) to
give effect to the provisions of Section 2.14(b) or to amend time periods,
minimum amounts and currency exchange rate calculations mechanics with respect
to borrowing and payment mechanics for the Revolving Loans and Revolving
Commitments solely to the extent necessary to implement a Permitted Foreign
Currency or (v) upon a Designated Borrower becoming


190

--------------------------------------------------------------------------------

party hereto, to reflect that there are multiple borrowers party hereto and (3)
this Agreement may be amended to provide for Incremental Extensions of Credit in
the manner contemplated by Section 2.21, the extension of the Maturity Date as
provided in Section 2.22 and the incurrence of Refinancing Term Loan
Indebtedness as provided in Section 2.23, in each case without any additional
consents, and such amendments may effect such changes to the Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to give effect to the existence and the terms of the
Incremental Extensions of Credit, the extension of the Maturity Date or the
incurrence of Refinancing Term Loan Indebtedness, as applicable, and to the
extent permitted under the terms of this Agreement, will be effective to amend
the terms of this Agreement and the other applicable Loan Documents (including
to permit the extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other applicable Loan Documents with the
other Term Loans and the accrued interest and fees in respect thereof and to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders), in each case, without any further action
or consent of any other party to any Loan Document.
 
(c)          In connection with any Proposed Change requiring the consent of all
Lenders or all affected Lenders, if the consent of the Required Lenders (and, to
the extent any Proposed Change requires the consent of Lenders holding Loans of
any Class pursuant to clause (iv) of paragraph (b) of this Section, the consent
of a Majority in Interest of the outstanding Loans and unused Commitments of
such Class) to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender” for purposes of this
clause (c)), then the Borrower may, at its sole expense and effort, upon notice
to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) if the Administrative Agent is not
such Non-Consenting Lender, the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, each Issuing Bank), which consent shall not unreasonably be withheld
or delayed, (ii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (including, if applicable, the prepayment fee pursuant
to Section 2.11(h) (with such assignment being deemed to be an optional
prepayment for purposes of determining the applicability of such Section) from
the assignee (in the case of such principal and accrued interest and fees (other
than any fee payable pursuant to Section 2.11(h)) or the Borrower (in the case
of all other amounts (including any amount payable pursuant to Section 2.11(h),
(iii) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b), (iv) such
assignment does not conflict with applicable law and (v) the assignee shall have
given its consent to such Proposed Change and, as a result of such assignment
and


191

--------------------------------------------------------------------------------

delegation and any contemporaneous assignments and delegations and consents,
such Proposed Change can be effected.  Any assignment required pursuant to this
Section 9.02(c) may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee, and the
Lender required to make such assignment shall not be required to be a party to
such Assignment and Assumption.
 
(d)          Notwithstanding anything herein to the contrary, the Administrative
Agent may, without the consent of any Secured Party, consent to a departure by
any Loan Party from any covenant of such Loan Party set forth in this Agreement
or any Security Document to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Collateral and Guarantee Requirement”.
 
(e)          The Administrative Agent may, but shall have no obligation to, with
the concurrence of any Lender, execute waivers, amendments or other
modifications on behalf of such Lender.  Any waiver, amendment or other
modification effected in accordance with this Section, shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.
 
SECTION 9.03.          Expenses; Indemnity; Damage Waiver
 
(a) The Borrower shall pay, (i) all reasonable, documented and invoiced
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates (without duplication), including the reasonable fees
and documented charges and disbursements of a single primary counsel and to the
extent reasonably determined by the Administrative Agent to be necessary, one
local counsel in each appropriate jurisdiction, in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein and any credit or similar facility refinancing or replacing, in whole or
in part, any of the credit facilities provided for herein, as well as the
preparation, negotiation, execution, delivery and administration of this
Agreement, the other Loan Documents or any waiver, amendments or modifications
of the provisions hereof or thereof, (ii) all reasonable, documented and
invoiced out-of-pocket expenses incurred by any Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable, documented and invoiced
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank,
any Lender or any Arranger, including the reasonable, documented and invoiced
fees, charges and disbursements of counsel for any of the foregoing, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)          The Borrower shall indemnify the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and


192

--------------------------------------------------------------------------------

related expenses (including the reasonable and documented fees, charges and
disbursements of one firm of counsel for all such Indemnitees, taken as a whole,
and, if reasonably necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for all such Indemnitees, taken as a whole
(and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee and, if reasonably necessary, of another firm of local counsel in
each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for such affected Indemnitee)),
incurred by or asserted against such Indemnitees arising out of, in connection
with or as a result of any actual or prospective claim, litigation,
investigation or proceeding relating to (i) the structuring, arrangement and
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement, the other
Loan Documents or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to this Agreement or the other Loan
Documents of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) or
(iii) any actual or alleged presence or Release of Hazardous Materials on, at,
to or from any Mortgaged Property or any other property currently or formerly
owned or operated by the Borrower or any Subsidiary, or any other Environmental
Liability related in any way to the Borrower or such Subsidiary, in each case,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided that the foregoing indemnity shall
not, as to any Indemnitee, apply to any losses, claims, damages, liabilities or
related expenses to the extent they are found in a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from (A) the bad
faith, willful misconduct or gross negligence of such Indemnitee, (B) a claim
brought by the Borrower or any Subsidiary against such Indemnitee for material
breach of such Indemnitee’s obligations under this Agreement or any other Loan
Document or (C) a proceeding that does not involve an act or omission by the
Borrower or any of its Affiliates and that is brought by an Indemnitee against
any other Indemnitee (other than a proceeding that is brought against the
Administrative Agent or any other agent or any Arranger in its capacity or in
fulfilling its roles as an agent or arranger hereunder or any similar role with
respect to the Indebtedness incurred or to be incurred hereunder).  This
paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
 
(c)          To the extent that the Borrower fails to indefeasibly pay any
amount required to be paid by it under paragraph (a) or (b) of this Section to
the Administrative Agent, any Issuing Bank or any Related Party of any of the
foregoing (and without limiting its obligation to do so), each Lender severally
agrees to pay to the Administrative Agent, such Issuing Bank or such Related
Party, as applicable, such


193

--------------------------------------------------------------------------------

Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood and agreed that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as applicable, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent or
any Issuing Bank in connection with such capacity; provided further that, with
respect to such unpaid amounts owed to any Issuing Bank in its capacity as such,
or to any Related Party of any of the foregoing acting for any Issuing Bank in
connection with such capacity, only the Revolving Lenders shall be required to
pay such unpaid amounts.  For purposes of this Section, a Lender’s “pro rata
share” shall be determined by its share of the sum of the total Revolving
Exposure, unused Revolving Commitments and, except for purposes of the second
proviso of the immediately preceding sentence, the outstanding Term Loans and
unused Term Commitments, in each case at that time.  The obligations of the
Lenders under this paragraph are subject to the last sentence of Section 2.02(a)
(which shall apply mutatis mutandis to the Lenders’ obligations under this
paragraph).
 
(d)          To the fullest extent permitted by applicable law, (i) the Borrower
shall not assert, or permit any of its Affiliates or Related Parties to assert,
and hereby waives, any claim against any Indemnitee for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent such damages are found in a final
and non-appealable judgment of a court of competent jurisdiction to have
resulted from the bad faith, willful misconduct or gross negligence of any
Indemnitee or Related Party of any Indemnitee or (ii) neither any Indemnitee nor
any other party to this Agreement or any other Loan Document shall be liable for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided that nothing in this clause (ii) shall limit the
expense reimbursement and indemnification obligations of the Borrower set forth
in paragraphs (a) and (b) of this Section 9.03.
 
(e)          All amounts due under this Section shall be payable promptly after
written demand therefor.
 
SECTION 9.04.          Successors and Assigns. (a) General.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign, delegate or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and (ii) no Lender may assign, delegate or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective


194

--------------------------------------------------------------------------------

successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Arrangers and, to the extent expressly
contemplated hereby, the Related Parties of any of the Administrative Agent, any
Arranger, any Issuing Bank and any Lender) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 
(b)          Assignments by Lenders.  (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent of (A) the Borrower (such
consent not to be unreasonably withheld or delayed); provided that no consent of
the Borrower shall be required (1) for assignments of Commitments or Loans of
any Class to another Lender under such Class, an Affiliate of a Lender under
such Class or an Approved Fund and (2) if an Event of Default of the type set
forth in Section 7.01(a), (b), (h) or (i) has occurred and is continuing, for
any other assignment and delegation; provided further that the Borrower shall be
deemed to have consented to an assignment and delegation of rights and
obligations of Term Loans unless it shall object thereto by written notice to
the Administrative Agent within ten Business Days after having received notice
thereof, (B) the Administrative Agent (such consent not to be unreasonably
withheld or delayed); provided that no consent of the Administrative Agent shall
be required for an assignment and delegation of all or any portion of a Term
Commitment or Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund and (C) each Issuing Bank (such consent not to be unreasonably withheld or
delayed) in the case of any assignment and delegation of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure.
 
(ii)         Assignments and delegations shall be subject to the following
additional conditions:  (A) except in the case of an assignment and delegation
to a Lender, an Affiliate of a Lender or an Approved Fund or an assignment and
delegation of the entire remaining amount of the assigning Lender’s Commitment
or Loans of any Class, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment and delegation (determined as of the
trade date specified in the Assignment and Assumption with respect to such
assignment and delegation or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment and delegation is
delivered to the Administrative Agent) shall not be less than $5,000,000 or, in
the case of Term Loans, $1,000,000 (treating contemporaneous assignments by or
to two or more Approved Funds as a single assignment for purposes of such
minimum transfer amount), unless each of the Borrower and the Administrative
Agent otherwise consents (such consent not to be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default of the type set forth in Section 7.01(a), (b), (h) or (i) has
occurred and is continuing, (B) each partial assignment and delegation shall be
made as an assignment and delegation of a proportionate part of all the
assigning


195

--------------------------------------------------------------------------------

Lender’s rights and obligations under this Agreement; provided that this clause
(B) shall not be construed to prohibit the assignment and delegation of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (C) the parties to each assignment
and delegation shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that (1) the Administrative Agent may waive or reduce such fee
in its sole discretion and (2) with respect to any assignment and delegation
pursuant to Section 2.19(b) or 9.02(c), the parties hereto agree that such
assignment and delegation may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto, and (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent any tax forms required by Section 2.17(f)
and an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain MNPI)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable law, including Federal,
State and foreign securities laws.
 
(iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned and delegated by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned and delegated by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of (and subject to the obligations and limitations of)
Sections 2.15, 2.16, 2.17 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid).  Any assignment,
delegation or other transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c).
 
(iv)        The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof


196

--------------------------------------------------------------------------------

from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and, as to entries
pertaining to it, any Issuing Bank or any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
 
(v)          Upon receipt by the Administrative Agent of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire and any tax forms required by
Section 2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment and delegation required by paragraph (b)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee.  No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto.  Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.
 
197

--------------------------------------------------------------------------------

(vi)        The words “execution”, “signed”, “signature” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as applicable, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar State laws based on
the Uniform Electronic Transactions Act.
 
(c)          Participations.  Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more Eligible Assignees (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and Loans of any Class); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations (C) the Borrower, the Administrative Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (D) the Participant will under no circumstances (x) be
subrogated to, or substituted in respect of, the Lender’s claims under this
Agreement and (y) have otherwise any contractual relationship with, or rights
against, the Borrower under or in relation to this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i), (ii), (iii),
(vi) or (vii) in the first proviso to Section 9.02(b) that affects such
Participant or requires the approval of all the Lenders.  The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood and agreed that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment and delegation pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.  Each


198

--------------------------------------------------------------------------------

Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
 
(d)          Certain Pledges.  Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Bank, at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (other than to a natural person) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other “central” bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e)          Purchasing Borrower Parties.  Notwithstanding anything else to the
contrary contained in this Agreement (including, without limitation, the
definition of “Eligible Assignee”), any Lender may assign and delegate all or a
portion of its Term Loans to any Purchasing Borrower Party (x) through open
market purchases made by such Purchasing Borrower Party on a non-pro rata basis
(subject to clause (v) below) or (y) otherwise in accordance with clauses (i)
through (vii) below (which assignment and delegation, in the case of the
foregoing clauses (x) and (y) will not constitute a prepayment of Loans for any
purposes of this Agreement and the other Loan Documents); provided that, in the
case of assignments and delegations made pursuant to the foregoing clause (y):
 
(i)          no Default or Event of Default has occurred and is continuing or
would result therefrom;
 
(ii)         each Auction Purchase Offer shall be conducted in accordance with
the procedures, terms and conditions set forth in this paragraph and the Auction
Procedures;
 
(iii)        the assigning Lender and Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and


199

--------------------------------------------------------------------------------

deliver to the Administrative Agent an Affiliated Lender Assignment and
Assumption in lieu of an Assignment and Assumption;
 
(iv)         for the avoidance of doubt, the Lenders shall not be permitted to
assign or delegate Revolving Commitments or Revolving Exposure to a Purchasing
Borrower Party;
 
(v)          to the extent permitted by applicable law, any Term Loans assigned
and delegated to any Purchasing Borrower Party shall be automatically and
permanently cancelled upon the effectiveness of such assignment and delegation
and will thereafter no longer be outstanding for any purpose hereunder (it being
understood and agreed that (A) except as expressly set forth in any such
definition, any gains or losses by any Purchasing Borrower Party upon purchase
or acquisition and cancellation of such Term Loans shall not be taken into
account in the calculation of Excess Cash Flow, Consolidated Net Income and
Consolidated EBITDA and (B) any purchase of Term Loans pursuant to this
paragraph (e) shall not constitute a voluntary prepayment of Term Loans for
purposes of this Agreement);
 
(vi)         the Purchasing Borrower Party shall either (A) not have any MNPI
that has not been disclosed to the assigning Lender (other than any such Lender
that does not wish to receive MNPI) on or prior to the date of any initiation of
an Auction by such Purchasing Borrower Party or (B) advise the assigning Lender
that it cannot make the statement in the foregoing clause (A), except to the
extent that such Lender has entered into a customary “big boy” letter with the
Borrower; and
 
(vii)        no Purchasing Borrower Party may use the proceeds from Revolving
Loans to purchase any Term Loans.
 
(f)          Disqualified Institutions.  The Administrative Agent (i) shall have
no obligation with respect to, and shall bear no responsibility or liability
for, the ascertaining, monitoring, inquiring or enforcing of the list of Persons
who are Disqualified Institutions (or any provisions relating thereto) at any
time, and shall have no liability with respect to or arising out of any
assignment or participation of any Loans to any Disqualified Institution and
(ii) may share a list of Persons who are Disqualified Institutions with any
Lender, Participant, or any prospective assignee or Participant, upon request. 
Notwithstanding anything to the contrary set forth in this Agreement, if the
Borrower consents in writing to an Assignment and Assumption to any Person or to
otherwise permit any Person to become a Lender or Participant hereunder, such
Person shall not be considered a Disqualified Institution, whether or not they
would otherwise be considered a Disqualified Institution pursuant to this
Agreement.
 
SECTION 9.05.          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or


200

--------------------------------------------------------------------------------

pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Arrangers, any Issuing Bank, any Lender or
any Affiliate of any of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time this Agreement or
any other Loan Document is executed and delivered or any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any LC Exposure is outstanding
and so long as the Commitments have not expired or terminated.  Notwithstanding
the foregoing or anything else to the contrary set forth in this Agreement or
any other Loan Document, in the event that, in connection with the refinancing
or repayment in full of the credit facilities provided for herein, an Issuing
Bank shall have provided to the Administrative Agent a written consent to the
release of the Revolving Lenders from their obligations hereunder with respect
to any Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under
Section 2.05(d) or 2.05(e).  The provisions of Sections 2.15, 2.16, 2.17, 2.18
and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment or prepayment of the Loans, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.
 
SECTION 9.06.          Counterparts; Integration; Effectiveness.  (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the syndication of the Loans and
Commitments constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by facsimile transmission or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
201

--------------------------------------------------------------------------------

(b)          The words “execution”, “signed”, “signature”, “delivery” and words
of like import in or relating to any document to be signed in connection with
this Agreement or any other Loan Document and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act or any other similar State laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.  Without limiting the
generality of the foregoing, each party hereto hereby (i) agrees that, for all
purposes, including in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Loan Parties, electronic images of this Agreement or
any other Loan Documents (in each case, including with respect to any signature
pages thereto) shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waives any argument, defense or right to contest
the validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto.
 
SECTION 9.07.          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) or other amounts at
any time held and other obligations (in whatever currency) at any time owing by
such Lender or such Issuing Bank to or for the credit or the account of the
Borrower against any of and all the obligations then due of the Borrower now or
hereafter existing under this Agreement held by such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement and although such obligations of the
Borrower are owed to a branch or office of such Lender or such Issuing Bank
different from the branch or office holding such deposit or obligated on such
Indebtedness.  Each Lender and each Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section.  The
rights of each Lender and each Issuing Bank under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or such Issuing Bank may have.
 
202

--------------------------------------------------------------------------------

SECTION 9.09.          Governing Law; Jurisdiction; Consent to Service of
Process.  vi) This Agreement and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.
 
(b)          The Borrower irrevocably and unconditionally agrees that it will
not, and will not permit any controlled Subsidiary to, commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Bank or any Related Party of any of the foregoing in any
way relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of such courts and agrees that all claims
in respect of any action, litigation or proceeding shall be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
law, in such Federal court.  Each party hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, any Lender or any Issuing Bank may otherwise have to bring
any action, litigation or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or any of its properties in the courts of
any jurisdiction.
 
(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS


203

--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.          Confidentiality.  Each of the Administrative Agent, the
Lenders and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties, including accountants, legal counsel and other agents and
advisors, it being understood and agreed that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and any failure
of such Persons acting on behalf of the Administrative Agent, any Issuing Bank
or the relevant Lender to comply with this Section 9.12 shall constitute a
breach of this Section 9.12 by the Administrative Agent, such Issuing Bank or
the relevant Lender, as applicable, (b) to the extent required or requested by
any regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority or central bank, such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (provided, that to the extent practicable and permitted by law, the
Borrower has been notified prior to such disclosure so that the Borrower may
seek, at the Borrower’s sole expense, a protective order or other appropriate
remedy), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, provided that each Lender
and the Administrative Agent shall use commercially reasonable efforts to ensure
that such Information is kept confidential in connection with the exercise of
such remedies (f) subject to an agreement containing confidentiality
undertakings substantially similar to those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any Hedging Agreement relating to the
Borrower or any Subsidiary and its obligations hereunder or under any other Loan
Document, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower, (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any Issuing Bank or any Affiliate of any of the foregoing on a
non-confidential basis from a source other than the Borrower or


204

--------------------------------------------------------------------------------

any Subsidiary, which source is not known by the recipient of such information
to be subject to a confidentiality obligation or (j) to any credit insurance
provider relating to the Borrower or its Obligations.  For purposes of this
Section, “Information” means all information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or their businesses, other
than any such information that is available to the Administrative Agent, any
Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by the
Borrower.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
SECTION 9.13.          Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan
or participation in any LC Disbursement, together with all fees, charges and
other amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender or Issuing Bank holding such
Loan or LC Disbursement or participation therein in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or LC Disbursement or participation therein but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender or Issuing Bank in respect
of other Loans or LC Disbursements or participation therein or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender or Issuing Bank.
 
SECTION 9.14.          Release of Liens and Guarantees.  Subject to the
reinstatement provisions set forth in any applicable Security Document, a Loan
Party shall automatically be released from its obligations under the Loan
Documents, and all security interests created by the Security Documents in
Collateral owned by such Loan Party shall be automatically released, upon the
consummation of any transaction permitted by this Agreement as a result of which
such Loan Party ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary (or in case of any Designated Subsidiary, when the Borrower elects
that any Designated Subsidiary cease to be Designated Subsidiary and such
Designated Subsidiary would otherwise constitute an Excluded Subsidiary);
provided that (a) immediately before and after such election with respect to a
Designated Subsidiary, no Default or Event of Default shall have occurred and be
continuing or would result from such designation, (b) all Indebtedness, Liens
and Investments of such Subsidiary, and all Investments by the Borrower and the
Restricted Subsidiaries in such Subsidiary, in each case, at the time of such
election, shall comply with the provisions of Article VI after giving effect to
such election and such Restricted Subsidiary ceasing to be a Loan Party, in each
case as though incurred or made at such time and (c) the Borrower shall have
delivered an officer’s certificate certifying as to the


205

--------------------------------------------------------------------------------

foregoing; provided further that, if so required by this Agreement, the Required
Lenders (or if applicable, the Lenders) shall have consented to such transaction
and the terms of such consent shall not have provided otherwise.  Upon any sale,
transfer or other disposition by any Loan Party (other than to the Borrower or
any other Loan Party) of any Collateral in a transaction permitted under this
Agreement (including such sale, transfer or other disposition under or in
connection with Permitted Receivables Facilities), or upon the effectiveness of
any written consent to the release of the security interest created under any
Security Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Security Documents shall be
automatically released.  Upon the release of any Loan Party from its Guarantee
in compliance with this Agreement, the security interest in any Collateral owned
by such Loan Party created by the Security Documents shall be automatically
released.  Upon the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary in compliance with this Agreement, the security interest created by
the Security Documents in the Equity Interests of such Unrestricted Subsidiary
shall be automatically released.  On the date on which all (1) Obligations have
been paid in full in cash (other than (w) Secured Hedging Obligations not yet
due and payable, (x) Secured Cash Management Obligations not yet due and
payable, (y) Secured Supply Chain Financing Obligations not yet due and payable
and (z) contingent indemnification obligations not yet accrued and payable) and
(2) all Letters of Credit have expired or been terminated (other than Letters of
Credit that have been cash collateralized or backstopped in an amount, by an
institution and otherwise pursuant to arrangements reasonably satisfactory to
the applicable Issuing Bank), all obligations under the Loan Documents and all
security interests under the Security Documents shall be automatically
released.  In connection with any termination or release pursuant to this
Section 9.14 or in connection with any Collateral becoming Excluded Property,
the Administrative Agent shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to file or register in any office, or to evidence, such termination or
release, or, in the case of Collateral becoming Excluded Property, to effect, to
file or register in any office, or to evidence the release of any security
interest created by the Security Documents in such assets.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.  Each of the Secured Parties irrevocably
authorizes the Administrative Agent, at its option and in its discretion, to
effect the releases set forth in this Section.
 
SECTION 9.15.          USA PATRIOT Act Notice.  Each Lender, each Issuing Bank
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that, pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender, such Issuing Bank or
the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the USA PATRIOT Act, and each Loan Party agrees to provide such
information from time to time to such Lender, such Issuing Bank and the
Administrative Agent, as applicable.
 
SECTION 9.16.          No Fiduciary Relationship.  The Borrower, on behalf of
itself and its subsidiaries, agrees that in connection with all aspects of the
transactions


206

--------------------------------------------------------------------------------

contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their respective Affiliates, on the one hand, and
the Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and
their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Arrangers, the Lenders, the
Issuing Banks or their respective Affiliates, and no such duty will be deemed to
have arisen in connection with any such transactions or communications.  The
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower, the Subsidiaries and their respective Affiliates,
and none of the Administrative Agent, the Arrangers, the Lenders, the Issuing
Banks or any of their respective Affiliates has any obligation to disclose any
of such interests to the Borrower, the Subsidiaries or any of their respective
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it or any of its Affiliates may have against the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks or any of
their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
 
SECTION 9.17.          Non-Public Information.  vii) Each Lender acknowledges
that all information, including requests for waivers and amendments, furnished
by the Borrower or the Administrative Agent pursuant to or in connection with,
or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI.  Each Lender represents to the Borrower and
the Administrative Agent that (i) it has developed compliance procedures
regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including Federal, State and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, State and foreign
securities laws.
 
(b)          The Borrower and each Lender acknowledge that, if information
furnished by the Borrower pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Lenders’ employees and representatives willing to receive such MNPI (such
employees and representatives, “Private-Siders”); and (ii) if the Borrower has
not indicated whether any information furnished by it pursuant to or in
connection with this Agreement contains MNPI, the Administrative Agent reserves
the right to post such information solely on that portion of the Platform as is
designated for Private-Siders.  The Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Borrower
that is suitable to be made available to Lenders’ public-side employees and
representatives who do not wish to receive MNPI (such employees and
representatives, “Public-Siders”), and the Administrative Agent shall be
entitled to rely on any such designation by the Borrower without liability or
responsibility for the independent verification thereof.
 
207

--------------------------------------------------------------------------------

SECTION 9.18.          Acknowledgement and Consent to Bail-In of Affected
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and
 
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
 
(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
 
SECTION 9.19.          Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so


208

--------------------------------------------------------------------------------

purchased is greater than the sum originally due to the Administrative Agent in
such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).
 
SECTION 9.20.          Cashless Settlement.  Notwithstanding anything to the
contrary contained in this Agreement, any Lender may exchange, continue or
rollover all or a portion of its Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrower, the Administrative Agent and such Lender.
 
SECTION 9.21.          Acknowledgement Regarding Any Supported QFCs.  To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
 
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
 
SECTION 9.22.          Designated Borrowers.  A Subsidiary listed on Schedule
1.03 may become a Designated Borrower by (x) delivery to the Administrative
Agent of a Designated Borrower Joinder executed by such Subsidiary and the
Borrower


209

--------------------------------------------------------------------------------

and approved by the Administrative Agent in accordance with the next sentence
and (y) compliance with the other provisions of this Section 9.22 and thereupon
such Subsidiary shall for all purposes of this Agreement be a party to and a
Designated Borrower under this Agreement and the other Loan Documents.  The
Administrative Agent may, to the extent reasonable, condition such approval on
the receipt of information required by law, customary closing opinions and
certificates, and the satisfaction of other reasonable and customary documentary
conditions, in each case, no more burdensome with respect to the Designated
Borrower than those set forth in Section 4.01 with respect to the Borrower. 
Schedule 1.03 may be supplemented by the Borrower by written notice to the
Administrative Agent, from time to time to add Subsidiaries that may become
additional Designated Borrowers so long as any such Designated Borrower is
reasonably satisfactory to the Administrative Agent.  A Subsidiary listed on
Schedule 1.03 shall become a Designated Borrower upon delivery of the Designated
Borrower Joinder described above if:
 
(a)          the Borrower shall have provided at least ten (10) Business Days’
written notice to the Administrative Agent of its intention to have a Person
listed on Schedule 1.03 become a Designated Borrower (which notice shall specify
the name of such Designated Borrower and its jurisdiction of organization) (with
the Administrative Agent hereby agreeing to promptly furnish any such notice
received from the Borrower to each Lender);
 
(b)          if the requirements applicable to a Designated Borrower contained
in the definition of “Designated Borrower” are satisfied; and
 
(c)          at least three (3) Business Days prior to the date such Subsidiary
becomes a Designated Borrower, (i) the Administrative Agent shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act, and (ii) any
such Subsidiary that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver a Beneficial Ownership Certification to any
Lender that has requested such certification at least seven (7) Business Days in
advance of such Subsidiary becoming a Designated Borrower;
 
provided, that if prior thereto, in the case of a Subsidiary that is a Foreign
Subsidiary, the Administrative Agent shall have received written notice from any
Lender that it is unlawful under Federal or applicable state or foreign law for
such Lender to make Loans or otherwise extend credit to or do business with such
Subsidiary, directly or through a Lender Affiliate, as provided herein (a
“Notice of Objection”), in which case such Designated Borrower Joinder shall not
become effective until such time as such Lender withdraws such Notice of
Objection or ceases to be a Lender hereunder.
 
Upon the execution by the Borrower and delivery to the Administrative Agent of a
Designated Borrower Termination with respect to any Designated Borrower, such
Domestic Subsidiary shall cease to be a Designated Borrower; provided that (a)
immediately before and after giving effect to such Designated Borrower
Termination, no


210

--------------------------------------------------------------------------------

Default or Event of Default shall have occurred and be continuing or would
result therefrom and (b) no Designated Borrower Termination shall be effective
as to any Designated Borrower (other than to terminate its right to borrow
additional Revolving Loans under this Agreement) at any time when any principal
of or interest on any Revolving Loan or any Letter of Credit to such Designated
Borrower shall be outstanding hereunder, unless the obligations of such
Designated Borrower shall have been assumed by the Borrower or another
Designated Borrower on terms and conditions reasonably satisfactory to the
Administrative Agent.  In the event that any Designated Borrower shall cease to
be a Restricted Subsidiary of the Borrower, the Borrower shall promptly execute
and deliver to the Administrative Agent a Designated Borrower Termination
terminating its status as a Designated Borrower, subject to the proviso in the
immediately preceding sentence.  Promptly following its receipt of any
Designated Borrower Joinder or Designated Borrower Termination, the
Administrative Agent shall provide a copy thereof to the Lenders.
 
[Signature Pages Follow]


211

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
ARCONIC ROLLED PRODUCTS
CORPORATION (to be known as
ARCONIC CORPORATION), as Borrower
     
By:
/s/ Peter Hong
   
Name: Peter Hong
   
Title:   Treasurer



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as

Administrative Agent and individually
as Lender and Issuing Bank,
 
By:
   
/s/ James Shender
   
Name: James Shender
   
Title:   Executive Director





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
CITIBANK, N.A.
         
individually, as a Lender and as an Issuing Bank,
         
by:
/s/ Christopher Wood
     
Name: Christopher Wood
     
Title:   Managing Director and Vice President




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
Goldman Sachs Bank USA
         
individually, as a Lender and as an Issuing Bank,
         
by:
/s/ Thomas Manning
     
Name: Thomas Manning
     
Title:   Authorized Signatory




   
For any institution that requires a second signature line:
         
by:
       
Name:
     
Title:




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
ABN AMRO CAPITAL USA LLC
         
as a Lender and as an Issuing Bank,
         
by:
/s/ Amit Wynalda
     
Name: Amit Wynalda
     
Title:   Executive Director




   
For any institution that requires a second signature line:
         
by:
/s/ Jamie Matos
     
Name: Jamie Matos
     
Title:   Director




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
BNP PARIBAS
         
as a Lender and as an Issuing Bank,
         
by:
/s/ Julie Gauduffe
     
Name: Julie Gauduffe
     
Title:   Vice President




   
For any institution that requires a second signature line:
         
by:
/s/ Merle Smith
     
Name: Merle Smith
     
Title:   Vice President




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
         
as a Lender and as an Issuing Bank,
         
by:
       
Name: Judy Smith
     
Title:   Authorized Signatory




   
For any institution that requires a second signature line:
         
by:
/s/ Brady Bingham
     
Name: Brady Bingham
     
Title:   Authorized Signatory




--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
     
By:
/s/ Judith Smith
   
Name: JUDITH SMITH
   
Title:   AUTHORIZED SIGNATORY




 
By:
     
Name:
   
Title:




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
DEUTSCHE BANK AG NEW YORK BRANCH
         
as a Lender and as an Issuing Bank,
         
by:
/s/ Philip Tancorra
     
Name: Philip Tancorra
     
Title:   Associate




   
For any institution that requires a second signature line:
         
by:
/s/ Jennifer Culbert
     
Name: Jennifer Culbert
     
Title:   Vice President




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
FIFTH THIRD BANK, NATIONAL ASSOCIATION
         
as a Lender and as an Issuing Bank,
         
by:
/s/ Michael S. Barnett
     
Name: Michael S. Barnett
     
Title:   Senior Vice President




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
Mizuho Bank, Ltd.
         
as a Lender and as an Issuing Bank,
         
by:
/s/ Donna DeMagistris
     
Name: Donna DeMagistris
     
Title:   Authorized Signatory




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
PNC BANK, NATIONAL ASSOCIATION
         
as a Lender and as an Issuing Bank,
         
by:
/s/ Joseph McElhinny
     
Name: Joseph McElhinny
     
Title:   Vice President




   
For any institution that requires a second signature line:
         
by:
       
Name:
     
Title:




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)



 
SUMITOMO MITSUI BANKING CORPORATION
     
as a Lender and as an Issuing Bank,
     
by:
/s/ Jun Ashley
   
Name: Jun Ashley
   
Title:   Director




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)
 
Name of Institution:
 
The Toronto-Dominion Bank, New York Branch
         
as a Lender and as an Issuing Bank,
         
by:
/s/ Maria Macchiaroli
     
Name: Maria Macchiaroli
     
Title:   Authorized Signatory

--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)
 
Name of Institution:
 
Truist Bank
         
as a Lender and as an Issuing Bank,
         
by:
/s/ Steve Curran
     
Name: Steve Curran
     
Title:   Director




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
U.S. Bank National Association
         
as a Lender and as an Issuing Bank,
         
by:
/s/ Kenneth R. Fieler
     
Name: Kenneth R. Fieler
     
Title:   Vice President




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
Citizens Bank, N.A.
         
as a Lender,
         
by:
/s/ Debra L. McAllonis
     
Name: Debra L. McAllonis
     
Title:   Senior Vice President




   
For any institution that requires a second signature line:
         
by:
       
Name:
     
Title:




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
THE HUNTINGTON NATIONAL BANK
         
as a Lender,
         
by:
/s/ Marcel Fournier
     
Name: Marcel Fournier
     
Title:   Vice President




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
Industrial and Commercial Bank of China Limited,
New York Branch
         
as a Lender,
               
by:
/s/ Kan Chen
     
Name: Kan Chen
     
Title:   Director




   
by:
/s/ Gang Duan
     
Name: Gang Duan
     
Title:   Executive Director




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
ING CAPITAL LLC
         
as a Lender,
         
by:
/s/ Michael Kim
     
Name: Michael Kim
     
Title:   Director




   
For any institution that requires a second signature line:
         
by:
/s/ Naresh Purohit
     
Name: Naresh Purohit
     
Title:   Director




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
M&T Bank
   
as a Lender,
         
by:
/s/ Shafiul Alam
     
Name: Shafiul Alam
     
Title:   VP/Commercial Banking




   
For any institution that requires a second signature line:
         
by:
       
Name:
     
Title:




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)



 
NOMURA CORPORATE FUNDING AMERICAS, LLC,
 
as a Lender,
     
by:
/s/ Garrett P. Carpenter
   
Name: Garrett P. Carpenter
   
Title:   Managing Director




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
The Northern Trust Company
         
as a Lender,
         
by:
/s/ John Di Legge
     
Name: John Di Legge
     
Title:   Senior Vice President




   
For any institution that requires a second signature line:
         
by:
       
Name:
     
Title:




--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO
CREDIT AGREEMENT OF
ARCONIC ROLLED PRODUCTS CORPORATION
(TO BE KNOWN AS ARCONIC CORPORATION)


Name of Institution:
 
STANDARD CHARTERED BANK
         
as a Lender,
         
by:
/s/ James Beck
     
Name: James Beck
     
Title:   Associate Director




--------------------------------------------------------------------------------